MODEL PETROLEUM
CONCESSION AGREEMENT
FOR ONSHORE AREA

2009
ARTICLE

-2-

TABLE OF CONTENTS
CONTENTS

PREAMBLE

DEFINITIONS

RIGHTS AND LIABILITIES
EXPLORATION WORK PROGRAMME
RELINQUISHMENT

WORKING INTERST OWNERSHIP.
DISCOVERY AND DEVELOPMENT

ASSIGNMENT, SURRENDER OF AREAS AND TERMINATION
OF AGREEMENT

VALUE FOR ROYALTY PURPOSES
ROYALTY

RIGHT OF ACQUISITION OF PETROLEUM
DISPOSAL OF PETROLEUM

FOREIGN EXCHANGE

IMPORTS AND EXPORTS

TAXATION

MANAGEMENT AND OPERATIONS
REPORTS AND INFORMATION

TRAINING AND EMPLOYMENT

CONTRIBUTION TO JOINT OPERATIONS
DEVELOPMENT FINANCING

PIPELINES, REFINERY, LPG AND NATURAL GAS

12-14

17-21

22-23

24

25

26-31

32

33-34

35-36

37

38

39

40

41
42

43
21

22

23

24
25

26

27

28

29

30

31

Annexure

I
ll
APPENDIX
A
il

IV
Vv

vi
vil
vill

Ix

PROCESSING PLANTS
OTHER MINERALS
AUDIT

PRODUCTION BONUSES

INSURANCE AND INDEMNIFICATION
PARENT COMPANY/BANK GUARANTEE

EFFECTIVENESS AND DURATION
FORCE MAJEURE

ARBITRATION

PROTECTION OF THE ENVIRONMENT
MISCELLANEOUS AND APPLICABLE LAW

NOTICES

CONTENTS

MAP OF THE AREA AND GEOGRAPHICAL DESCRIPTION
JOINT OPERATING AGREEMENT
ACCOUNTING PROCEDURE

STANDARD FORM OF DEVELOPMENT AND PRODUCTION
LEASE
S.R.O. 678 (1) DATED 2004

LIST OF MACHINERY AND EQUIPMENT REQUIRED FOR JOINT
OPERATIONS

C.No.10(14)/93-ICM-CON. DATED 13 JUNE 1994

LIST OF COMMISSARY STORES

BANK GUARANTEE

PARENT COMPANY GUARANTEE GIVEN PURSUANT TO

RTICLE XXV OF THE PETROLEUM CONCESSION

GREEMENT

WORK UNITS

WELL HEAD GAS PRICE ILLUSTRATION AS PER PRICING
PROVISIONS OF POLICY 2009

>>

48-49

53-56

57-58

59-60

61
62-101
102-118

119-120

121-126
127-129

130-131
132
133-134
135

136-139
140-141
-4-
MODEL PETROLEUM CONCESSION AGREEMENT

THIS PETROLEUM CONCESSION AGREEMENT (this “Agreement’) is made and
entered into between:

THE PRESIDENT OF THE ISLAMIC REPUBLIC OF PAKISTAN (which term shall include
his successors and assigns) of the first part, hereinafter, referred to as "THE
PRESIDENT”, through the Ministry of Petroleum & Natural Resources, Government of the
Islamic Republic of Pakistan

and

existing under laws of having its principal office at. (which
term shall include its successors and assigns) hereinafter referred to as "XYZ" of the
second part.

And

(Local Company), a company existing under Laws of Pakistan having its registered office
at , Pakistan (which term shall include its successors and assigns) hereinafter
referred to as "ABC" of the third part

and GOVERNMENT HOLDINGS (PRIVATE) LIMITED (if applicable) a company existing
under Laws of Pakistan having its office at , Pakistan (which
term shall include its successors and assigns) hereinafter referred to as “GHPL” of the
fourth part.

WITNESSETH

WHEREAS, THE PRESIDENT is desirous that exploration be undertaken
for the discovery and production of Petroleum in Pakistan; and

WHEREAS, "XYZ" and "ABC" represents that they are financially sound and
have adequate technical expertise and experience in exploring for, developing and
producing Petroleum and recognizes the importance to Pakistan of the development of its
Petroleum resources; and

WHEREAS, "XYZ" and "ABC" are desirous of undertaking Petroleum
exploration, development and production operations; in Pakistan in conjunction with GHPL
if applicable) and

WHEREAS, THE PRESIDENT is willing in the lawful exercise of the
authorities vested in him and in particular by virtue of his powers under the Regulation of
Mines and Oilfield and Mineral Development (Government Control) Act, 1948 (XXIV of
1948) as amended and the Rules (as hereinafter defined), to grant to XYZ/"ABC" and
GHPL (if applicable) the Concessions and rights hereinafter more particularly set forth;

NOW THEREFORE, THE PRESIDENT, XYZ, ABC and GHPL (if applicable)
(hereinafter individually referred to as the “Party” and collectively as the “Parties”) agree as
follows:

Model Petroleum Concession Agreement 2009
-5-

ARTICLE-1
DEFINITIONS

Whenever used in this Agreement, the following terms shall have the

meanings set forth below:

1.1

1.2

1.3

1.4

1.5

1.6

1.7

1.8

1.9

“Accounting Procedure” means the procedure as outlined in Appendix A of Annex-
Il.

"Affiliate" means a company or other entity directly or indirectly effectively controlling,
or effectively controlled by, or under direct or indirect effective common control with,
a specified entity. For the purposes of this definition, "control", when used with
respect to any specified entity, means the power to direct, administer and dictate
policies of such entity (it being understood and agreed that it is not necessary to
own directly or indirectly fifty percent (50%) or more of such entity's voting securities
to have effective control over such entity, but ownership, direct or indirect, of fifty
percent (50%) or more of such entity's voting securities shall automatically indicate
effective control), and the terms "controlling" and "controlled" have meanings
corresponding to the foregoing.

“Agreement” means this Petroleum Concession Agreement and its annexes.

“Allowed Transportation Cost” means the reasonable actual cost, as defined in the
Rules.

“Appraisal” or “Appraisal Programme" means an activity or programme carried out to
evaluate and appraise a Discovery in the Area pursuant to the Rules and this
Agreement.

"Appraisal Well" means a well drilled pursuant to an approved Appraisal
Programme.

"Arm’s Length Sales" means the sales as defined in the Rules.

"Area" means the entirety of the area or areas outlined and more particularly
described in Annex-l, less any portion thereof which may be relinquished or
surrendered under the terms of this Agreement.

"Barrel" or "BBL" means a quantity equivalent in volume to forty-two (42) United
States Gallons adjusted to sixty degrees Fahrenheit (60°F) and pressure of 14.65
pounds per square inch (PSI) after correction for basic sediments and water
(BS&W).

"Calendar Month” or “Month" means any of the twelve months of the Calendar Year.

"Calendar Year" means the period from January 1 to December 31, both inclusive,
according to the Gregorian Calendar.

Model Petroleum Concession Agreement 2009
1.21

1.22

1.23

1.24

1.25

-6-
“Coal Bed Methane or “CBM” as defined in the Rules.

"Commercial Discovery" means a commercial discovery of petroleum as defined in
the Rules.

"Commercial Production" means commercial production of Petroleum as defined in
the Rules.

"Condensate" means the liquid Petroleum excluding Crude Oil and LPG produced,
at surface by processing or separation of Natural Gas from a Gaseous/Gas
Condensate Reservoir.

"Crude Oil" means the liquid Petroleum, other than Condensate and LPG, produced
by separation at the surface from a Liquid Reservoir in its natural state before the
same has been refined but after extraction of water and foreign substances.

"Commencement of Commercial Production" means the first occurrence of
Commercial Production in an Area.

"Contract Year" means a period of one Year from the Effective Date or any
anniversary thereof

"Date of Commercial Discovery" means, the date when the Government approves a
Commercial Discovery pursuant to Article 1.13.

"Date of Significant Gas Discovery" means the date when Operator formally notifies
the Director General, Petroleum Concessions in accordance with Article 6.4 hereof
that a Significant Gas Discovery has been made.

"Day" means a continuous period of twenty-four (24) hours beginning at 8 A..M.
Pakistan Standard Time or such other time as may be mutually agreed by the
Parties.

" Director General Petroleum Concessions (DGPC)" means any officer or authority
appointed by the Government to exercise the powers and perform the functions of
the Director General Petroleum Concessions under the Rules.

"Designated Area" means the area pertaining to a Discovery that does not merit
Appraisal or is not a Commercial Discovery or a Significant Gas Discovery, as
provided for in Article 6.2.

"Development" or "Development Operations" means any activity carried out under
an approved Development Plan, in accordance with the Rules.

"Development Plan" means the plan submitted by the Operator for the development

of a Commercial Discovery, which has been approved by the Government pursuant
to the Rules.

Model Petroleum Concession Agreement 2009
1.26

1.27

1.28

1.29

1.30

1.31

1.32

1.33

1.34

1.35

1.36

1.37

1.38

1.39

-7-

"Development Well" means a well drilled in accordance with the approved
Development Plan for the purpose of producing Petroleum.

"Discovery" means discovery of Petroleum as defined in the Rules.

"Discovery Area" means the area, as defined in the Rules.

"Dollar" or "$" means the lawful currency of the United States of America.

"Effective Date" means the later of the date on which the Licence has been granted
or this Agreement has been executed.

"Expenditure" for purposes, other than assessment of Income Tax, means
expenditure incurred in connection with or incidental to the conduct of Joint
Operations whether chargeable to the capital or the revenue account, including
operating costs, whether or not with respect to producing wells. Such expenditures
are more particularly classified and identified and set forth in the Accounting
Procedure.

"Exploration" or "Exploration Operations" means the search for Petroleum in the
Area previously not known to have existed, using geological, geophysical and other
methods and the drilling of Exploration Well(s) as more particularly defined in the
Rules.

"Exploration Well" means an exploration well as defined in the Rules.

“Field Gate” means a point as defined in the Rules.

"Gaseous/Gas Condensate Reservoir" means a Petroleum reservoir, which under
reservoir conditions of original temperature and pressure is predominantly in the
gaseous phase.

"Government" means the Federal Government of the Islamic Republic of Pakistan.
"Good International Oilfield Practices" means as defined in the Rules.

"Joint Account" means the set of accounts maintained by the Operator in
accordance with the Accounting Procedure and normal accounting practices, in
which the Operator shall record all charges, Expenditures and credit made by it in

carrying out the Joint Operations hereunder which are chargeable or creditable to
the Working Interest Owners as provided herein.

"Joint Operations" means all marine and land activities, including but not limited to
Petroleum exploration, prospection, development and production activities
conducted by Working Interest Owners under and pursuant to the terms and
provisions of this Agreement and the Joint Operating Agreement. It includes any
platform, subsea facilities, gas-oil separation, pressure maintenance, pipeline and

Model Petroleum Concession Agreement 2009
1.40

1.41

1.42

1.43

1.44

1.45

1.46

1.47

1.48

1.49

1.50

1.51

-8-

other transportation, storage or other ancillary activities necessary to facilitate the
production, processing, storage, transportation and disposal of Petroleum.

Joint Operating Agreement" (JOA) means the Joint Operating Agreement attached
hereto as Annex-ll.

Lease" means any and all Petroleum Development and Production Leases which
may be granted by the Government in accordance with the Rules.

Licence" means a licence for Petroleum Exploration granted in accordance with the
Rules.

Liquid Reservoir" means a Petroleum reservoir which under reservoir conditions of
original temperature and pressure contains hydrocarbons, predominantly in the
iquid phase.

Liquefied Petroleum Gas" or "LPG" means a mixture of Propane and Butane
separated from Natural Gas by compression, extraction or other processes and
marketed in conformity with the quality and specifications established by Pakistan
Standard Specification No. 1705-1976 for Commercial Butane - Propane Mixture as
amended from time to time.

"Minimum Expenditure" means the minimum Expenditure referred to in Article 3 in
respect of the initial term of the Licence or any renewal thereof.

"Minimum Work" or “Minimum Work Programme” means the minimum work
programme referred to in Article 3 in respect of the initial term of the Licence or any
renewal thereof.

"Ministry" means the Ministry for the time being in charge of Petroleum affairs.

"Natural Gas" means all petroleum which at standard atmospheric conditions of
pressure and temperature are in a gaseous phase including non-hydrocarbon
gases which are in association with and produced together with such gaseous
hydrocarbons.

"Operating Committee" means the Committee constituted pursuant to this
Agreement and the Joint Operating Agreement.

"Operator" means the entity designated by the Working Interest Owners to carry out
the Joint Operations pursuant to this Agreement and the Joint Operating
Agreement and approved by the Government pursuant to the Rules.

“Pakistani Incorporated Petroleum Company” means a company incorporated for
the purpose of petroleum exploration, development and production and existing
under the laws of Pakistan.

Model Petroleum Concession Agreement 2009
1.52

1.53

1.54

1.55

1.56

1.57

1.58

1.59

1.60

1.61

1.62

1.63

1.64

-9-
"Petroleum" means all liquid and gaseous hydrocarbons as defined in the Rules.
. “Policy” means the Petroleum Exploration and Production Policy 2009

‘Price Notification Period' means six monthly period starting at eight (8) A.M.
Pakistan Standard Time on 1° January and 1° July each year except that the first
period may commence from the start of Commercial Production till 30" June or 31%
December, as the case may be.

"Production" or "Production Operations" means activities, not being Development
Operations, undertaken in order to extract, save, treat, measure, handle, store and
transport Petroleum to storage or loading points or both and to carry out any type of
primary and secondary operations, including recycling, recompression,
maintenance of pressure and water flooding and all related activities such as
planning and administrative work and shall also include maintenance, repair and
replacement of facilities, and well workovers, conducted after the commencement
of Commercial Production.

“Reference Crude” means the crude oil or a basket of crude oils imported into
Pakistan during the first six months periods of the seventh months immediately
preceding the relevant price Notification Period for the purpose of gas price
calculation.

"Reference Crude Price’ or 'RCP' means the weighted average C&F price (FOB
price plus freight on AFRA basis) of the Reference Crude.

"Rules" means the Pakistan Petroleum (Exploration and Production) Rules, 2009,
including all Schedules. “Rule” means a rule contained within said Rules.

"Significant Gas Discovery" means a Discovery of Natural Gas from an Exploration
Well in an Area as defined in the Rules.

"Significant Gas Discovery Area" means the portion of the Area defined by Working
Interest Owners with the approval of the Government pursuant to Article 6.6
covering a Significant Gas Discovery

"Surrender" means the termination or expiry or surrender of rights with respect to the
whole or any part of the Area including the expiration of rights according to the
terms of the Licence, the Lease(s), this Agreement and the Rules.

"Surrendered Area" means whole or part of the Area with respect to which the rights
of a party have terminated by Surrender or by assignment or by termination of the
business pursuant to this Agreement.

"Well head Value or Value" means the value of the Petroleum as defined in the
Rules.

“Work Unit” has the same meaning as specified in Annex X.
Model Petroleum Concession Agreement 2009
-10-

1.65 "Working Interest" means all or any undivided interest in the entirety of the
Petroleum Concessions, rights and obligations and liabilities imposed by the Rules,
this Agreement, the Licence and any Lease(s) granted pursuant to the Rules and
this Agreement, including the enjoyment of the exclusive right to explore and
prospect for, develop, produce, sell and otherwise dispose of Petroleum from the
Area, proportionate to which all working interest owners are obligated to bear and
pay its share of all costs and Expenditures (including royalties on production and
rentals), in exploring and prospecting for, drilling, developing, producing, selling and
otherwise disposing of Petroleum from the Area.

1.66 "Working Interest Owner" means an owner of a Working Interest.

1.67 "Year" means a period of twelve consecutive Months according to the Gregorian
calendar.

Model Petroleum Concession Agreement 2009
2.1

2.2

2.3

24

-11-

ARTICLE-2
RIGHTS AND LIABILITIES

THE PRESIDENT hereby grants to XYZ, ABC and GHPL (if applicable) the
Petroleum Concessions and other rights more particularly described in this
Agreement, including but not limited to conducting or causing to be conducted
Petroleum exploration, prospecting, development and Production Operations
hereunder including the transportation (whether by pipeline or otherwise), storage,
terminalling, export and sale of Petroleum, subject to the provisions of this
Agreement.

In respect of Joint Operations conducted under the authority of this Agreement, the
Licence or any Lease(s) granted over any part of the Area:

a) XYZ/ ABC shall be the Operator, subject to the provisions of the Joint
Operating Agreement and no change in operatorship will take place without
the consent of the Government.

b) The Joint Operations shall be conducted diligently, with due regard to Good
International Oilfield Practices and in conformity with the requirements of the
Rules and all applicable laws and regulations.

c) Every important agreement and contract relating to Joint Operations shall be
consistent with the provisions of this Agreement and the Rules.

This Agreement contemplates Joint Operations which may require the construction
and operation of temporary or permanent exploration and production facilities
including pipelines) both within and outside the Area. THE PRESIDENT, subject
fo relevant rules, laws and policies, agrees to assist the Working Interest Owners in
he carrying out of all Joint Operations contemplated hereunder including the
construction and operation of such facilities and in obtaining for the Operator and its
contractors and subcontractors such communication permits (radio, telex, telefax,
telephone, PABX, etc.) or other clearances, permits and authorizations as shall be
necessary or convenient in this regard including the approval required for opening a
branch office in Pakistan.

This Agreement does not create a partnership or any taxable entity but is solely a
joint operating arrangement among the Parties.

Model Petroleum Concession Agreement 2009
3.1

3.2

3.3

-12-

ARTICLE-3
EXPLORATION WORK PROGRAMME

THE PRESIDENT has prior to or simultaneously herewith granted to XYZ, ABC and
GHPL (if applicable) a Licence in accordance with the Rules.

a)

b)

The Licence shall be for an initial term of five (5) years. divided into two
phases (each referred to as a "Phase-|" and "Phase-II"), the first having a
duration of three Contract Years and the second having a duration of two
Contract Years. The Licence shall expire at the end of Phase | if the
Licencee does not fulfil its Minimum Work Commitment of Phase | and it
does not commit at least one firm exploration well for entering into Phase II.
Subject to Working Interest Owners meeting the requirements relating to
renewal set forth in the Rules, the Licence may be renewed for two (2)
further renewal periods not exceeding two years each, if the Working
Interest Owners request for such a renewal in writing to THE PRESIDENT,
in accordance with the Rules. Subject to the Working Interest Owners’
meeting the requirements of the Rules, the Licence may be renewed for the
purpose of Appraisal of a Discovery and shall be extended for drilling an
Exploration Well in progress in accordance with the Rules. The Licence will
also remain valid and automatically extended until a decision is made on a
pending application for the grant of a Lease in accordance with the Rules.

The Operator shall commence Joint Operations within ninety (90) Days after
the Effective Date.

Subject to the provision of this Article 3, the Minimum Work Programme and
Minimum Expenditure to discharge the obligations, during the initial term provided
for in the Rules shall be as follows:

(a)

INITIAL TERM:

(i) Phase One: Contract Years 1, 2 and 3 : 100 Work Units (or a
bench mark as indicated by the Government at the time of Invitation
to bid) plus *__ Work Units per Grid Area in the original Area, for
each of Contract Years and

(* Work Unit offered as bid obligation at the time of bidding)

(ii) Phase Two: Contract Year 4 and 5: At least one exploration well to
be agreed by the Government before entering into Phase-ll along
with corresponding work units.

The above Work Units shall be accomplished at any time prior to the end
of respective Phase of the Initial Term.

Model Petroleum Concession Agreement 2009
3.4

3.5

3.6

3.7

3.8

-13-

The Working Interest Owners hereby agree to pay to DGPC, as compensation for
non-performance, an amount equal to the value of total unaccomplished Work
Units (the value of 1 Work Unit shall be specified at the time of Invitation to Bid)
during relevant Phase of the Initial Term or during the First Renewal or Second
Renewal. In addition, if Working Interest Owner(s) do not carry out the Minimum
Work during any Phase of the Initial Term or the First Renewal or Second Renewal,
and do not pay the above compensation as per Rules, this Agreement shall
automatically terminate upon the termination of the respective Phase or Renewal in
which the Minimum Work was not carried out and Working Interest Owners shall
not have any right to further extensions or Renewals provided however, this
Agreement will continue to be valid for any Commercial Discovery(ies).

Working Interest Owners shall keep DGPC informed of the progress of each
well and shall:

(a) promptly or forthwith inform DGPC of their proposals for testing;

(b) test as per Good International Oilfield Practices, potentially productive
horizons indicated by wireline recording or otherwise; and

(c) promptly undertake the technical evaluation of the test results and of all
other relevant subsurface data and submit the same to DGPC as soon as
possible.

Where the number of Work Units accomplished during any Period (a Period being
any Phase of the Initial Term and/or any Renewal) exceeds the Minimum Work for
that Period, the amount of such excess work shall be carried forward and credited
against the Minimum Work obligation of the next succeeding Period.

Neither Appraisal Wells nor seismic surveys carried out, as part of an Appraisal
Programme drawn up pursuant to Article 6 shall discharge the Minimum Work set
out in Article 3.3.

a) On the Effective Date and prior to the first Day of commencement of each
Phase, and where this Agreement has been renewed pursuant to Article
3.2(a), prior to the first Day of commencement of each Renewal, each
Working Interest Owner(s) shall provide an irrevocable and unconditional

bank guarantee or a parent company guarantee, substantially in the form
specified in Annex-VIll & IX hereto or any other guarantee as required and
notified by the DGPC. If DGPC elects to require a bank guarantee, the
aggregate amount of the unconditional bank guarantees shall be equal to
twenty five percent (25%) of the product of value of one Work Unit as
specified in Article 3.4 above and Total Work Units committed as under:

i) for the Phase | of the Initial Term, the total number of Work Units as
specified in Article 3.3(a)(i) and

ii) for the Phase II, First Renewal or Second Renewal, the total number of
Work Units as agreed with the Government before entering into the
subsequent Phase or renewal.

Model Petroleum Concession Agreement 2009
3.9

3.10

-14-

b) The amount of the bank guarantees submitted pursuant to Article 3.8(a) shall
be reduced on prorata basis at the end of each Contract Year on the request of
the Working Interest Owner(s) concerned, provided that the requirements set
forth in Article 25.2 are fulfilled.

c) As long as the Government holds a majority shareholding in any Working
Interest Owner(s), such WIOs will not be required to provide a parent company
or a bank guarantee.

If the Operating Committee is of the opinion that it is impossible to satisfactorily
complete an Exploration Well to the objective depth or formation, the Working
Interest Owners shall drill a substitute well within 6 months after the
abandonment of the Exploration Well in order to discharge the Minimum Work
obligation in respect of Phase | & Il and subsequent Renewals as the case may
be. The Phase II of Initial Term or the Renewal Period as the case may be, shall
be extended in accordance with the Rules for a period of time equal in length to
the time needed for drilling and testing the substitute well. In the case of failure
to drill the substitute well, the obligation to drill a particular well, shall be deemed
to have been satisfied provided the Working Interest Owners Surrender the area
covering such geological structure and pay THE PRESIDENT the amount
corresponding to the un-discharged work units.

For the purpose of establishment of a Discovery Area, if there is difference of
opinion between Working Interest Owners and THE PRESIDENT and the Parties
are unable to reach a decision within thirty (30) Days, the boundaries of such
Discovery Area shall be determined by a recognized Petroleum consultant to be
appointed by THE PRESIDENT in consultation with the Working Interest Owners
within twenty (20) Days of the expiry of the aforesaid period to provide an
independent opinion for the purpose whose opinion shall be binding on the Parties.
The cost of such a consultant will be charged to the Joint Account.

Model Petroleum Concession Agreement 2009
41

4.2

43

44

4.5

46

47

48

-15-

ARTICLE-4
RELINQUISHMENT

On or before the end of Phase-| of the Licence the Working Interest Owners shall
relinquish not less than 30% of the original Area.

The Working Interest Owners shall relinquish an additional area equal to 20% of
he remaining Area, on or before the end of the Phase-ll.

The Working Interest Owners shall relinquish an additional area equal to 10% of
he remaining Area, on or before the end of the first renewal.

Except as otherwise provided herein or in the Rules, the Working Interest
Owners shall relinquish the remainder of the original Area, at the expiration of the
Licence, or final renewal thereof.

The shape of the Area to be relinquished shall be determined by the Working
Interest Owners, provided, however, that (a) the Working Interest Owners shall
inform the Government of the description and the portion or portions of the Area
‘o be relinquished at least ninety (90) Days in advance of the date of
relinquishment or such lesser period as DGPC may allow, (b) the Working
Interest Owners shall consult with the Director General, Petroleum Concessions,
regarding the shape and size of each individual portion of the Area being
relinquished and (c) the area being relinquished shall be of sufficient size and
convenient shape (conforming to the grid system in force) to enable Petroleum
operations to be conducted thereon.

Working Interest Owners shall not be obligated to relinquish, pursuant to Articles
4.1, 4.2 and 4.3, any part of the Area which has been made subject to a Lease
and for which an application for grant of a Lease has been submitted in
accordance with the Rules.

Upon at least ninety (90) Days written notice to the Government, the Working
Interest Owners shall have the right to relinquish any portion of the Area, subject
to Article 4 and Article 7 and such portion can be credited against the mandatory
relinquishments pursuant to Articles 4.1, 4.2 and 4.3.

Relinquishment made in accordance with this Article 4 shall not relieve the
Working Interest Owners of:

(a) the obligations to make payments to the Government under the Rules
and this Agreement prior to such relinquishment; and or

(b) — the Minimum Work and Minimum Expenditure obligations set out in
Article 3.

Model Petroleum Concession Agreement 2009
5.1

5.2

5.3

5.4

5.5

5.6

-16-
ARTICLE-5
WORKING INTEREST OWNERSHIP

As of the Effective Date and during the validity of this Agreement, the Working
Interests throughout the Area will be as under:

Local Company (ABC) and /or GHPL (if applicable): 15% (Zone-l)
: 20% (Zone-Il)
25% (Zone-Ill)

XYZ : 85% (Zone-!)
: 80% (Zone-II)
75% (Zone-III)

For the purpose of this Article 5, the Local Company means a company existing
under the laws of Pakistan with more than 50% shares held by Pakistanis.

At all times ABC will maintain the Working Interest, which is specified in Article 5.1
Required Minimum Local Working Interest), provided however, in the event any
local E&P company, other than GHPL, subsequently intends to reduce its working
interest in a joint venture whereby the collective working interest(s) of local E&P
companies (including that of GHPL) becomes lower than the above threshold
specified for required minimum local Working Interest, GHPL shall have the first
right to make up the balance required minimum Pakistani working interest on point
forward basis without reimbursement or payment of any past cost, GHPL will
remain non-operator in such joint ventures.

Consortia of companies not meeting the minimum required local working interest
can still be granted an exploration licence provided such companies advertise in the
press within 15 days of the grant, inviting Pakistani incorporated companies and
GHPL to participate in the joint venture on the full participation basis under standard
Joint Operating Agreement. The Pakistani incorporated companies and GHPL shall
have the option to participate in the joint venture within 30 days.

The foreign E&P companies shall be deemed to have fulfilled their obligation with
respect to the minimum local participation if Pakistani incorporated companies
and/or GHPL do not take any interest.

Notwithstanding anything contained herein the GHPL may elect to contribute its
share of Expenditure out of funds allocated to it from IBRD Loan, or any other loan,
in which event the Operator shall be required to adopt the procedures for
procurement of goods and services of such loan funds in accordance with
procurement procedures/guidelines laid down by loan giving agency provided such
terms and conditions are in accordance with the prudent Good International Oilfield
Practices and do not hinder or delay the Joint Operations hereunder.

The Working Interest Owners may produce Petroleum from the Area as test or
early production as may be permitted by the Government pursuant to the Rules,
prior to the grant of a Lease.

Model Petroleum Concession Agreement 2009
6.1

6.2

6.3

6.4

6.5

6.6

-17-

ARTICLE-6
DISCOVERY AND DEVELOPMENT

In the event of a Discovery of Petroleum in the Area, Operator shall promptly
notify the DGPC in accordance with the Rules, and, by further notice in writing
within three (3) Months from the date of termination of drilling and testing of the
respective Exploration Well inform the DGPC whether or not the Discovery, in the
opinion of Operator, merits Appraisal.

If Operator notifies the DGPC that the Discovery does not merit Appraisal,
DGPC shall have the option, on three (3) Months written notice, to require
Operator to immediately relinquish the Designated Area unless the Operator has
provided valid justification to retain the area covering the Discovery. The
Designated Area shall:

(a) not comprise more than the vertical projection to the surface of the
geological structure on which the Exploration Well resulting in the
Discovery was drilled; and

(b) be determined based on geophysical and other technical information
obtained from the Discovery.

If Operator notifies DGPC that the Discovery merits Appraisal, Operator shall
submit to the DGPC for approval within six (6) Months from the date of
completion of the Exploration Well resulting in the Discovery, an Appraisal
Programme which highlights the Appraisal area and provides for the Appraisal of
the Discovery in the most efficient and timely manner.

Not later than three (3) Months from the date on which the Appraisal Programme
has been completed, or within such further period as the DGPC may reasonably
allow (taking into account the relevant technical and economic conditions),
Operator shall by notice in writing inform the DGPC, whether or not, in the
opinion of Operator, the Discovery is a Commercial Discovery or a Significant
Gas Discovery.

Where Operator has not informed the DGPC that the Discovery is a Commercial
Discovery or Significant Gas Discovery, the DGPC may, by notice in writing,
require Operator to immediately relinquish the Designated Area unless the
Operator has provided valid justification to retain the area covering the
Discovery. The Designated Area shall be determined as specified in Article 6.2.

In the event the Operator considers that the Discovery is a Commercial Discovery
or a Significant Gas Discovery, Operator will select the Discovery Area or
Significant Gas Discovery Area, which should not exceed the geological entity
covering the Commercial Discovery or a Significant Gas Discovery subject to the
limitations of the Area. The Operator will request DGPC for retention of Significant
Gas Discovery for period as allowed in accordance with the Rules together with the
justification. If the Operator does not declare a Significant Gas Discovery as a
Commercial Discovery during the allowed retention period, the Operator shall
relinquish the Significant Gas Discovery Area and the Licence shall terminate

Model Petroleum Concession Agreement 2009
6.7

6.8

6.9

-18-

automatically upon the termination of the allowed retention period. If Operator
declares a Commercial Discovery during the allowed retention period, Operator
will select the Discovery Area out of the Significant Gas Discovery Area, and the
provisions of the Agreement and the Rules for grant of approval of Development
Plan and the grant of Lease shall apply mutatis mutandis.

Where the Operator has by written notice notified the DGPC that the Discovery is
a Commercial Discovery such notice shall accompany, a detailed report on each
Commercial Discovery as provided for in the Rules for approval by DGPC. Within
a period not later than six (6) Months from the Date of Commercial Discovery or
within such time period as may be allowed by DGPC, the Operator will submit an
application for grant of Lease together with Development Plan for the each
Commercial Discovery for approval by DGPC.

The report on each Commercial Discovery shall cover all the relevant factors as
required under the Rules including, but not be limited to:

(a) the chemical composition, physical properties and quality of Petroleum
discovered;

(b) the thickness and extent of the production strata;

(c) petrophysical properties of the reservoirs;

(d) the productivity indices for wells tested at various rates of flow;

(e) permeability and porosity of the reservoirs;

(f) the estimated Production capacity of the reservoirs; and

(g) all relevant economic and commercial information which is necessary for
the determination of a Discovery as a Commercial Discovery.

Each Development Plan shall contain detailed proposals by Operator for the
construction, and establishment of all facilities and services for and incidental to
the recovery, storage and transportation of Petroleum from the Area, as required
under the Rules including but not limited to:

(a) description of the nature and characterization of reserves, data, statistics,
interpretation and conclusion of all aspects of the geology, reservoir
evaluation, Petroleum engineering factors, reservoir models, estimates of
reserves in place, possible Production estimates, nature and ratio of
Petroleum fluids and analysis of producible Petroleum;

(b) proposals for the Development and Production of the Commercial
Discovery including possible alternatives, work programmes and budgets
and proposals relating to the disposition of Natural Gas. Operator should
make specific recommendations as to the particular Development
proposal that it would prefer. This should include information regarding
projections of the economics and profitability of the Joint Operations
related to such Development proposals.

(c) proposals relating to the spacing, drilling and completion of wells, the

Production and storage installations, and transport and delivery facilities

required for the Production, storage and transport of Petroleum. Such

proposals will include, but not be limited to:

Model Petroleum Concession Agreement 2009
6.10

6.11

6.12

-19-

(i) the estimated number, size and Production capacity of Production
facilities/platforms, if any;

(ii) estimated number of Production wells;

(iii) particulars of Production equipment and storage facilities;

(iv) particulars of feasible alternatives for the transportation of
Petroleum including pipelines;

(v) particulars of equipment required for the Joint Operations;

(d) estimate of the rates of Production to be established and projection of the
possible sustained rate of Production in accordance with Good
International Oilfield Practices under proposed Development proposal
and/or alternative Development proposals;

(e) cost estimates under such Development proposal and_ alternative

Development proposals, if any;

(f) proposals related to the establishment of processing facilities (if any);

(g) safety measures to be adopted in the course of the Joint Operations,

including a contingency plan and measures to deal with emergencies;

(h) anticipated adverse impact on environment and measures proposed to be

‘aken for prevention thereof and for general protection of the environment;

(i) a description of the organizational set up of Operator in Pakistan;

Gj) an estimate of the time required to complete each phase of the proposed

Development;

(k) a description of the measures to be taken regarding the employment and

raining of Pakistani personnel in accordance with the Rules;

0) a description of the abandonment plan, to be implemented whenever a

piece of equipment or facility or installation needs to be abandoned prior

‘0 or on termination of this Agreement;

(m) amap or maps of the outline of the discovered reservoir(s) together with

echnical or other back up justification; and

(n) a plan for utilization of local goods and services.

When the Government has approved the Development Plan, in accordance with
the Rules, it shall grant to the Working Interest Owners a Lease covering the
Discovery Area in accordance with the Rules promptly provided the Working
Interest Owners have furnished all requisite information to DGPC. The said
Lease shall, on the basis of the available seismic and well data, comprise the
Discovery Area to enable each Commercial Discovery to be developed and
produced efficiently. The duration of the Lease shall not exceed the time limit as
indicated in the Rules.

After approval of a Development Plan, Operator shall carry out the Joint
Operations substantially in accordance with this plan, subject to such
modifications, which may be necessary from time to time, which are approved by
the DGPC in accordance with the Rules.

Not less than ninety (90) Days prior to the beginning of each Calendar Year
following the commencement of regular shipments of Crude Oil, Condensate,
LPG or Natural Gas, Operator shall prepare and furnish to DGPC a forecast
statement, and the basis thereof, setting forth by quarters the total quantity of
Crude Oil, Condensate, LPG and Natural Gas (by quality, grade and gravity) that

Model Petroleum Concession Agreement 2009
6.13

6.14

6.15

6.16

-20-

Operator estimates can be produced, saved and transported hereunder during
such Calendar Year.

Operator shall, with respect to each Lease:

(a) annually update and submit to DGPC maps required under Article 6.10(m)
on the basis of the then most recent well, geological, and geophysical
information indicating on such maps which reservoirs are in Commercial
Production including such parts of reservoirs which are required for water
injection;

(b) within ten (10) Years of the commencement of Commercial Production
from each Commercial Discovery, relinquish such part of Development
Area which does not cover wholly or partially the vertical projections to the
surface of reservoirs from which Commercial Production is being obtained
or which are not required for water injection as per approved Development
Plan; and

(c) provide DGPC with a map with description of the relinquished areas and
map referred to in Article 6.13(a) and (b) upon such relinquishment.

DGPC shall, within ninety (90) Days of receipt of the maps specified in Article
6.13(c) inform Operator in writing of:

(a) DGPC approval of the relinquished areas, or

(b) the need for Operator to relinquish further areas which are not vertical
projections to the surface of reservoirs from which Commercial Production
is being obtained, or which are not required for water injection.

Operator shall, within sixty (60) Days of DGPC notification under Article 6.14(b)
relinquish such area unless Operator disputes such notification in writing to
DGPC in which case dispute resolution proceedings may be initiated by Operator
through a sole expert unless mutually agreed otherwise, the cost of which will be
charged to Joint Account.

The Operator shall have an organisation in Pakistan with sufficient competence and
capacity to conduct the Joint Operations as required under the Rules.

If following the Discovery of Petroleum, a Working Interest Owner considers the
Discovery to be a Commercial Discovery, it may give notice in writing to the other
Working Interest Owners, stating in the said notice all the reasons for the evidence
supporting its opinion and inviting the other Working Interest Owners to participate
in the preparation of a Development Plan. If within ninety (90) Days of receipt of the
notice, other Working Interest Owners inform the Operator, that they agree to
participate in the Development of the Commercial Discovery, the Operating
Committee shall define the Discovery Area and instruct the Operator to proceed
with the preparation of the Development Plan. If any Working Interest Owner elects
not to join in the Development of the Commercial Discovery, it shall assign its
Working Interest in the Commercial Discovery on a pro rata basis to the remaining
Working Interest Owners as may be mutually agreed. The remaining Working
Interest Owners have the right to define the Discovery Area and develop the
Commercial Discovery at their own cost and THE PRESIDENT shall in accordance

Model Petroleum Concession Agreement 2009

-21-

with the Rules grant a Lease to the remaining Working Interest Owners. If a
Working Interest Owner proceeds to develop the Commercial Discovery at its own
cost, it shall own all of the production from such discovery and shall bear all the
cost of developing and operating such Commercial Discovery and the other
Working Interest Owners shall assign to it all their rights, title, and interest in and to
the Petroleum in the Discovery Area in accordance with the Rules, provided always
that such assignment shall be and remain contingent upon the Working Interest
Owners carrying out such development expeditiously.

Model Petroleum Concession Agreement 2009
-22-

ARTICLE-7
ASSIGNMENT, SURRENDER OF AREAS AND TERMINATION OF AGREEMENT

7A In accordance with the Rules , neither XYZ, ABC nor GHPL (if applicable) shall
sell, assign, transfer, convey or otherwise dispose of all or any part of its rights or
Working Interest under this Agreement, the Licence and any Lease without the prior

consent in writing of the Government.

7.2 a) In the event XYZ or ABC or GHPL (if applicable) wishes to sell, transfer,

convey or otherwise dispose of, or assign all or any part of its rights

or

Working Interest to a third party or an Affiliate, the request for such
assignment shall be processed in accordance with the Rules provided
however, the provisions of this Agreement regarding Required Minimum

Local Working Interest will be fully observed before such application

for

assignment is made to the Government. The terms and conditions of any

assignment shall be subject to the approval of the Government.

b) The rights and privileges granted to and obligations assumed by the

assignor under and pursuant to this Agreement, the Licence and any Lea:
to the extent of such assignment, shall inure to the benefit of and be bind
upon the assignee.

se,
ing

c) As a condition to any assignment, the assigning Working Interest Owners
shall provide to THE PRESIDENT an unconditional undertaking by the
assignee to assume all obligations of this Agreement, the Licence and any
Lease. In the case of a partial assignment, notwithstanding such
undertaking, the assigning Working Interest Owner remains jointly and

severally liable with the assignee for performance of its obligations.

d) Any assignment covering less than a five percent (5%) Working Interest

shall not entitle an increase the number of representatives on the Opera
Committee and assignor and assignee shall agree upon a sin
representative to represent their combined Working Interest.

ing
gle

7.3. If any Working Interest Owner deems it advisable to Surrender his rights in any

Licence such Working Interest Owner shall notify THE PRESIDENT and o!

her

Working Interest Owners in writing of the proposed Surrender provided that such
Surrender shall not take place during the Phase | of the initial three years term of
the Licence before due fulfilment of Minimum Work and other obligations. If, within
thirty (30) Days thereafter, the other Working Interest Owners, notify such
surrendering Working Interest Owner in writing that they wish to retain their
Working Interest with respect to such Licence , any such Working Interest Owner

shall, to the extent that it legally may, assign all its rights and obligations therein

to

the other Working Interest Owners pro-rata to their respective Working Interests or

as they may agree otherwise.

74 — If no Commercial Discovery is made within a period of five (5) years from the

Effective Date, THE PRESIDENT shall have the right to terminate this Agreem

ent

Model Petroleum Concession Agreement 2009
7.5

7.6

7.7

7.8

7.9

7.10

-23-

provided Working Interest Owners have not applied for extension or renewal
pursuant to the Rules.

If all Joint Operations are terminated, a Working Interest Owner, subject to the
Rules, shall be entitled to its share of non committed remaining funds and other
assets of the Joint Account.

If the circumstance or circumstances that result in termination under the Rules, are
remedied by the Working Interest Owners within a period of sixty (60) Days
following the notice of termination as aforesaid, or, where the breach is in-capable
of remedy and the Working Interest Owners have offered a reasonable
compensation in respect thereof, such termination shall not be effective.

Except as provided for in Article 27.3 if the circumstance or circumstances that
would otherwise result in termination under the Rules are the result of Force
Majeure, then termination shall not take place so long as such Force Majeure
continues and for such period thereafter as THE PRESIDENT may determine to be
reasonable.

The termination of this Agreement for whatever reason shall be without prejudice to
the obligations incurred and not discharged by the Working Interest Owners prior to
the date of termination.

In the event of termination pursuant to the Rules, THE PRESIDENT may require
the Working Interest Owners for a period not exceeding one hundred eighty (180)
Days, to continue Petroleum production activities at the cost of the Government
until the right to continue such production has been transferred to another entity.

Within ninety (90) Days after the termination of this Agreement pursuant to Article
7.6, unless THE PRESIDENT has granted an extension of this period, the Working
Interest Owner shall complete all reasonable and necessary action as directed by
THE PRESIDENT to avoid environmental damage or hazard to human life or third
party property.

Model Petroleum Concession Agreement 2009
8.1

8.2

-24-

ARTICLE-8
VALUE FOR ROYALTY PURPOSES

Value for all Petroleum produced and saved under a Licence or a Lease will be
determined in accordance with the Rules.

To facilitate computations, the Value of Petroleum shall be determined at the end of
each Month as the weighted average value of all such transactions that took place
during the Month.

Model Petroleum Concession Agreement 2009
-25-

ARTICLE-9
ROYALTY

9.1. The Working Interest Owners shall pay to the Government a royalty equal to 12.5%
of the Value of Petroleum produced and saved in accordance with the Rules.

Model Petroleum Concession Agreement 2009
-26-

ARTICLE-10
RIGHT OF ACQUISITION OF PETROLEUM

10.1. Should THE PRESIDENT require the Working Interest Owners to meet the internal
requirements of Pakistan according to the Rules, the following shall apply:

i) If in any year there is Projected Domestic Demand, as determined by an
entity designated by the Government, in excess of production from
indigenous source, THE PRESIDENT may require Working Interest Owners
to sell Crude Oil in Pakistan on a pro-rata basis with other producers in
Pakistan, according to the Crude Oil production of each producer in a year.
The President shall give the Working Interest Owners at least three Months
notice in advance of such requirements and term of the supply will be on an
annual basis.

ii) Whenever a Working Interest Owner is selling Crude Oil to THE
PRESIDENT or his designee such Working Interest Owner shall be entitled to
receive a price in US $ per barrel, for such Crude Oil delivered at its cost to the
nearest operating refinery which shall be calculated as under:-

a) 1) The arithmetic average of the FOB spot prices during the
Month of delivery of a basket of Arabian/ Persian Gulf Crude
Oils or a Crude Oil comparable in quality to Crude Oil
produced under this Agreement as mutually agreed; or

2) In the event no agreement is reached as to the basket or a
comparable Crude Oil or on related matters then the basis
shall be FOB market price of a Crude Oil as may be mutually
agreed which can be demonstrated to be applicable to
contracts negotiated with unrelated parties for Arm’s Length
Sales under which the consideration is wholly cash, payable
on normal commercial terms.

b) Plus freight on Average Freight Rate Assessment (AFRA) basis from
Ras Tanura to Karachi as notified from time to time which is deemed
chartered rate.

c) Plus or minus a quality yield differential between Crude Oil produced
under this Agreement and the Crude Oil referred to in Article 10.1 (ii)
a) above. For this purpose the differential shall be determined on
yield value based on refinery operating conditions where the Crude
Oil will be processed and at mutually agreeable reference prices of
Petroleum products prevailing in the Arabian/Persian Gulf and
published in an internationally recognized publication acceptable to
he Parties.

10.2 a) Working Interest Owners will be allowed to contract with Natural Gas
transmission and distribution companies and third parties, other than
residential and commercial consumers, for the sale of their share of

Model Petroleum Concession Agreement 2009
c)

-27-

Natural Gas in Pakistan at negotiated prices in accordance with applicable
laws, rules and regulations.

Subject to the considerations of internal requirements and national
emergencies, Working Interest Owners will be allowed to export their
share of Crude oil and Condensate as well as their share of Natural Gas
based on export licences to be granted by the concerned regulator. The
Windfall levy shall be applicable on such export licences. For the purpose
of the grant of such export licenses for Natural Gas, the export volumes
will be determined in accordance with “L15” concept provided a fair market
value for such gas is realized at the export point. Under the “L15” concept
the Natural gas reserves that exceed the net proven Natural Gas reserves
in Pakistan including the firm import commitments vis-a-vis Natural Gas
Projected Domestic Demand, for next fifteen years can be considered for
export. Once Natural Gas has been dedicated for exports, licenses for
such export volumes shall not be subsequently revoked.

If the foreign Working Interest Owners sell Natural Gas to third parties in
Pakistan and want to remit sale proceeds in foreign currency abroad,
Government shall allow such Working Interest Owners to freely remit a
“guaranteed percentage” of their sale proceeds. The “guaranteed
percentage” shall be 75% of the total gross revenues from any Lease in
Zone |, 70% in Zone II and 65% in Zone Ill. The remaining gross income
in Rupees can be used to pay royalties, taxes and any other payments to
he Government as well as to meet local currency expenditures.

Subject to overall market demand, the Working Interest Owner may
request and the Government will purchase their share of pipeline
specification gas through a nominated buyer which is effectively controlled
by it in acceptable daily, monthly and yearly volumes to meet the internal
demand in an economical manner provided there are no infrastructure
constraints. The delivery point shall be at the Field Gate. The
Government/gas buyer nominated by GOP shall pay the price for gas at
he Field Gate as set out hereof. In addition, the "guaranteed percentage"
‘or foreign exchange remittance as contained in Article 10.2(c) above will
apply to such sales.

e) Where a Nominated Buyer agrees in principle to purchase Natural Gas

pursuant to Article 10.2.(d) above,

(i). The Working Interest Owners shall construct, operate and maintain the
gas pipeline connecting the field to the Field Gate in accordance with
the Policy, applicable law, Rules and regulations. All costs associated
with such pipeline will be borne by the Working Interest Owners and no
transportation tariff will be paid by the Government/ gas buyer
nominated by the Government for this purpose.

(ii). The gas producer can arrange for the construction and operation of the
connecting gas pipeline outlined in (i) above, through an independent

Model Petroleum Concession Agreement 2009
-28-

third party provided the title of such pipeline is transferable to the
Government on expiry or early termination of relevant petroleum rights
No tariff will be payable by the Government/ gas buyer nominated by
the Government for this pipeline.

(iii). At the request of the Working Interest Owners, the buyer nominated by
the Government for purchase of the gas can consider the laying of a
pipeline, if required, from the Field Gate to the nearest transmission
system, at its own cost.

(iv). If an inter-connecting pipeline is proposed to be constructed by a third
party or the buyer, the producer will be required to confirm the requisite
gas supply volumes, pressures, reserves and other technical
parameters on standard supply term contract basis for a period to be
agreed between the parties and its tariff shall be determined and
notified by the regulator in accordance with the Policy, applicable law,
rules and regulations.

f) Whenever a Working Interest Owner(s) is selling pipeline quality Natural
Gas of acceptable specification to the Government nominated buyers, i
shall receive a price per Million British Thermal Unit (MMBTU). The price
to be paid to a Working Interest Owner(s) shall be determined for a six (6)
Monthly period (hereinafter referred to as "the Price Notification Period")
starting at eight (8) a.m. P.S.T. on 1st January and 1st July each year
except the first period which may commence from the start of Commercial
Production till 30th of June or 31st of December as the case may be.

(a) The price of acceptable pipeline quality Natural Gas shall be computed
and notified in United States Dollars per MMBTU according to the following
formula:

Pg = Pm * Dz/ Cf
WherePg is the Gas Price in USD per MMBTU

Pm is the Applicable Marker Price in USD per barrel determined as
follows:
When RCP is upto USD 20/barrel, Pm equals RCP;

When RCP is higher than USD 20/barrel and not over USD
30/barrel, Pm equals 20 plus 50% of the incremental RCP above
USD 20/barrel;

When RCP is higher than USD30/barrel and not over USD
40/barrel, Pm equals 25 plus 30% of the incremental RCP above
USD 30/barrel;

When RCP is higher than USD 40/barrel and not over USD

70/barrel, Pm equals 28 plus 20% of the incremental RCP above
USD 40/barrel;

Model Petroleum Concession Agreement 2009
-29-

When RCP is higher than USD 70/barrel and not over USD
100/barrel, Pm equals 34 plus 10% of the incremental RCP above
USD 70/barrel

The RCP ceiling of USD 100/barrel would be reviewed after every five years or as and

when the pricing dynamics significantly change in the international market.

Dz is the zonal index which shall have the value of 67.5% for Zone III;
72.5% for Zone Il, 77.5% for Zone | Cf is the Applicable Conversion
Factor, the weighted average of the heating values expressed in MMBTU
per barrel for the basket of Arabian/Persian Gulf Crude Oils imported in

Pakistan

Illustration of the gas price working under 2009 Policy at C&F price of US$
35/barrel & US$ 140/barrel is attached as Annexure XI & XII, wherein floor price
is reflected as US$ 10 per barrel.

b.

Not later than twenty (20) Days prior to the commencement of the Price
Notification Period during which the Operator expects first Natural gas
production to commence, the Operator shall submit to the Authority
concerned a calculation of the Reference Crude Price in US Dollars and the
Corresponding natural gas price to be fixed on the first Day of such
Notification Period.

Thereafter, Operator shall submit to the Authority concerned the relevant
Reference Crude Price and the corresponding natural gas price calculation
in US Dollars (applicable to each six (6) Month Price Notification Period prior
to each preceding 10th December and 10th June respectively.

The prices so notified would be after rounding the quotient to four (4)
decimal places.

THE PRESIDENT shall ensure that details of the quantities and C&F prices
of the Crude Oils imported into Pakistan as referred to in Article 10.2(g)
hereof, are supplied to Operator not later than twenty five (25) Days prior to
the commencement of the relevant Price Notification Period for the purpose
of calculations to be made pursuant to Article 10.2 f(g).

Operator shall submit to the Authority concerned a draft pricing notification
setting out the US Dollar prices resulting from Article 10.2 (f)(a) above for the
relevant Price Notification Period at the same time as submitting the
calculation pursuant to Article 10.2 f(g) below (as the case may be)

Such pricing notification shall be published in US Dollars in the official
Gazette for the purposes of the Gas Sales Agreement within forty five (45)
Days of the date of receipt of the aforesaid draft pricing notification.

Model Petroleum Concession Agreement 2009
10.3

10.4

-30-

Price of Natural Gas for Consumers will be adjusted biannually to synchronize
with the changes in the producer prices.

Where the specification and quality of the gas from an approved EWT is
acceptable to the buyer, the gas price shall entail a 10% discount from the
applicable gas price for that Zone.

h) For the purpose of notification of gas prices under Article 10.2 above, the
authority concerned means Oil and Gas Regulatory Authority established
under the Oil and Gas Regulatory Authority Ordinance No. XVII of 2002 or
any other authority which may lawfully substitute OGRA.

For purchases of Condensate and LPG to meet internal requirements of Pakistan,

the price payable to Working Interest Owners, subject to Article 10.4, shall be

calculated as under:-

a) The price in U.S. $ per Barrel allowed for Condensate, shall be equal to the
FOB price of internationally quoted comparable condensate delivered at the
nearest refinery gate plus or minus a quality yield differential, based on the
value in the Arabian Gulf spot products market of the crude oil/condensate.
No other adjustment or discount will apply, other than windfall.

b) The price allowed for Liquefied Petroleum Gas produced from new projects
will be determined by the regulator as per Government Policy in vogue.

A windfall levy on Crude Oil/Condensate will be as follows.
Windfall Levy (WLO) on crude oil and condensate, using the following formula:

WLO = 0.5 x (M-R) x (P-B)
Where

WLO - Windfall Levy on crude oil and condensate;

M - Net production (produced and saved);

R — Royalty;

P - Market Price of crude oil and condensateas stated in Article 10.1 (ii) &
10.3 respectively above;

B - Base Price of crude oil and condensate.

The base price for crude oil and condensate will be USD 30 per bbl. This base
price will escalate each calendar year by USD 0.25 per barrel, starting from the
date of first commercial production in the Area.

Notwithstanding above, in the event Market Price of Crude Oil/Condensate
exceeds US$ 100/barrel, the 100% benefit of Windfall Levy over and above US$
100/barrel will pass on to the Government. The ceiling would be reviewed as and
when pricing dynamics significantly change in the international market.

For sale of natural gas to parties other than Government, a Windfall Levy (WLG)

will be applicable on the difference between the applicable Zone price as outlined
in Article 10.1 above and the 3” party sale price using the following formula:

Model Petroleum Concession Agreement 2009
10.5

10.6

10.7

10.8

-31-
WLG = 0.5 x (PG-BR) x V
Where

WLG - Windfall Levy on share of natural gas;

PG - Third Party Sale Price of natural gas;

BR - Base Price;

V — Volume of gas sold to third party excluding Royalty.

The base price will be the applicable Zone price, as outlined in Article 10.2
above. Where the Third Party Sale Price of gas is less or equal to the base price,
the windfall price share shall be zero. The windfall price shall not apply on sales
of Natural Gas made to the Government.

Windfall levy shall be allowable as a tax deductible expense.

THE PRESIDENT or his designee shall purchase Crude Oil, Condensate, and
Natural Gas at the Field Gate. Title to and risk of loss of the Petroleum purchased
by THE PRESIDENT or his designee shall pass at the Field Gate.

THE PRESIDENT or his designee shall pay to a Pakistani Working Interest Owner
up to 30% of their sale proceeds in foreign exchange for all Petroleum purchases
in accordance with the provisions of this Article-10, to meet their Day to Day
operational requirements. For project financing after Commercial Discovery,
Pakistani Working Interest Owners will be required to make their own foreign
exchange arrangements. The rate of exchange prevailing on the date of transaction
except as specifically provided herein will apply. Payments for any Petroleum
purchased from the foreign Working Interest Owners by THE PRESIDENT or his
designee shall be by remittance in United States Dollars to a bank designated by
the foreign Working Interest Owners of an equivalent amount to within 30 Days of
receipt of invoice subject to the condition that in the case of sale of Natural Gas
such guaranteed percentage as referred to in Article 10.2 (c) will be applicable. If
not so paid, the unpaid balance shall bear interest after the due date at the rate of
1.5 percent per annum above LIBOR for one Month deposits of US Dollars as
reported in an agreed publication.

In the event that THE PRESIDENT or his designee is unwilling to purchase all or a
portion of any Working Interest Owner's share of Petroleum, such Working Interest
Owner shall have the right to export or otherwise dispose of such Petroleum at
competitive prices.

THE PRESIDENT shall have the right to purchase all or a portion of any Working
Interest Owners' share of Petroleum in case of a national emergency or war.

Model Petroleum Concession Agreement 2009
-32-

ARTICLE-11
DISPOSAL OF PETROLEUM

The Working Interest Owners shall, subject to Article 10 and the Rules, be
permitted to export their share of Petroleum or to dispose it of otherwise at any
ime or from time to time, the foreign Working Interest Owners shall use their
good offices, to assist GHPL in disposing of its share of Petroleum produced
hereunder at the best available prices; provided that in no event shall foreign
Working Interest Owners be required to purchase or otherwise provide a market
‘or the GHPL share of Petroleum produced hereunder. GHPL shall reimburse the
‘oreign Working Interest Owners for all expenses incurred in rendering to GHPL
any such assistance on a no-profit no-loss basis.

The Working Interest Owners shall refrain from exporting Petroleum from Pakistan
fo countries prohibited by the Pakistani laws, regulations and administrative
requirements.

Subject to the Rules, the Natural Gas which is not used in Joint Operations, and the
processing and utilization of which, in the opinion of the Working Interest Owners, is
not economical, shall be returned to the subsurface structure, or may be flared with
he approval of THE PRESIDENT in accordance with the Rules. In the event the
Working Interest Owners choose not to process and sell Natural Gas, THE
PRESIDENT may elect to off-take such Natural Gas at the outlet flange of the gas-
oil separator and use either itself or through its designee such Natural Gas if it is
not required for Joint Operations. There shall be no charge to THE PRESIDENT or
his designee for such Natural Gas.

Model Petroleum Concession Agreement 2009
12.1

12.2

12.3

12.4

12.5

-33-

ARTICLE-12
FOREIGN EXCHANGE

The Working Interest Owners shall contribute their share of all Expenditure of
exploring, developing and producing Petroleum in foreign exchange and in Rupees
as required giving due consideration to currency aspect of Expenditure, in
proportion to their respective Working Interests provided however that local
Working Interest Owners shall pay their share of Expenditure in Pak Rupees if their
Working Interest is less than or equal to 15% in Zone-I, 20% in Zone-Il and 25% in
Zone-lll. However, to the extent a foreign Working Interest Owner does not have
available sufficient amount in Pakistani Rupees to meet its share of Rupee
requirements, the Pakistani Working Interest Owners shall pay such amount in
Rupees and the foreign Working Interest Owner shall make payments to the same
extent in foreign exchange to the Pakistani Working Interest Owners.

If a Foreign Working Interest Owner assigns its Working Interest to a foreign entity
with the consent of THE PRESIDENT under Article 7, such Working Interest Owner
shall be allowed to retain abroad all proceeds resulting from such assignment.

The Operator shall keep the foreign exchange contributions of the Working Interest
Owners in a foreign currency bank account in a scheduled bank in Pakistan and
shall be free to utilize the amount thereof for incurring foreign exchange
Expenditures in accordance with the relevant foreign exchange rules and Joint
Operating Agreement subject to subsequent documentation of the amounts utilized.

Subject to the domestic supply obligations and export duties, each foreign Working
Interest Owner shall be entitled to export the Petroleum acquired by them under
this Agreement, in accordance with the relevant foreign exchange rules and as
provided for herein.

Each foreign Operator ( and its registered branch in Pakistan) shall have the right
to retain abroad and to freely make use of sales proceeds from the export of their
share of Petroleum produced from any Licence or Lease granted under this
Agreement provided the total amount retained abroad and repatriated from
Pakistan will not exceed:

a) net profits as per its profit and loss account for that Year, as subsequently
audited by a firm of Chartered Accountants in Pakistan, after providing for
any and all of its operating expenses for that Year including the sum of
payments and taxes on income under this Agreement and the depreciation
of its depreciable assets, plus

b) the funds representing such depreciation, depletion and amortization as
charged to its profit and loss account for that Year.

c) all other expenses incurred abroad by the Working Interest Owners, in
connection with the Joint Operations under the Agreement and charged to
its profit and loss and capital account for the Calendar Year.

Model Petroleum Concession Agreement 2009
12.6

12.7

12.8

12.9

12.10

12.11

12.12

-34-

The Operator and the other foreign Working Interest Owners shall remit funds to
Pakistan through normal banking channels sufficient to meet all Pakistani Rupee
obligations under the Agreement to the extent Pakistani Rupees are not available to
them in Pakistan.

The foreign Working Interest Owners shall not avail of any Rupee borrowing
facilities.

The rate of exchange to be applied to all currency conversion transactions and
calculations under this Agreement shall be the official rate of exchange, as
established by of the State Bank of Pakistan (SBP) prevailing on the date of the
transaction. [In case SBP ceases to publish this rate, the arithmetic average of the
average inter-bank selling rate quoted by the Royal Bank of Scotland, National
Bank of Pakistan, Bank Alfalah, Standard Chartered Bank and United Bank Limited
may be used].

All remittances of funds under this Article shall be permitted by the State Bank
of Pakistan to be made without any delay or additional cost to the Operator or the
Working Interest Owners.

Local E&P companies will, on a case to case basis, be entitled during the
exploration phase to receive foreign exchange against payment in Pakistani
currency to meet their day to day obligations under this agreement. After
commercial discovery, local E&P companies would be paid up to 30% of their sale
proceeds in foreign currency to meet their day to day operational requirements. For
project financing after commercial discovery, local E&P companies will be required
fo make their own foreign exchange arrangements except for companies in which
GOP holds majority shareholding.

The Government will allow foreign Working Interest Owners to remit a “guaranteed
percentage” of their share of sale proceeds provided such guaranteed percentage
shall be 75% of the total gross revenues from any Lease Area in Zone-l, 70% in
Zone-ll and 65% in Zone-lll. The remaining gross income in Rupees can be used
by foreign Working Interest Owners to pay royalties, taxes and any other payment
io the Government as well as to meet other local currency Expenditures.

E&P company shall have full right of control over movement of funds out of bank
accounts established for the purpose of Joint Operations but may be required to
provide the SBP or any Government designated office, bank statements with an
explanation of each deposit, or payment from such account, and shall supply on
quarterly basis, in a form acceptable to the SBP, or such designated office full
particulars of foreign exchange transactions related to an agreement.

Model Petroleum Concession Agreement 2009
13.1

13.2

13.3

-35-

ARTICLE - 13
IMPORTS AND EXPORTS

(a) The Operator (Petroleum Exploration & Production Company), _ its
contractors and subcontractors engaged in Joint Operations under this
Agreement shall be permitted to import, export, transfer and dispose the
machinery, equipment, materials, specialized vehicles, accessories, spares,
chemicals and consumables etc. in accordance with SRO 678 (1)/2004
dated 7" August 2004 (Annex-lV), along with applicable CGOs and the
provisions of this Agreement. No licence or import-cum-.export authorization
fee shall be levied on such imports /exports in accordance with Import
Policy Order 2004.

(b) The initial list of machinery, equipment, materials, specialized vehicles,
accessories, spares, chemicals and consumables etc. required for Joint
Operations approved by the relevant Regulatory Authority under Article 13.1
(a) above is attached as Annex-V hereto. The Operator shall, however, as
provided in the Rules, give preference to goods which are produced or are
available in Pakistan and services which are rendered by Pakistani
nationals and companies provided such goods and services are offered on
competitive terms. National firms which appear capable of supplying goods
and services of the type demanded shall always be included in invitations to
bid. For classification of items imported by the Operator, its contractors or
subcontractors, the harmonized system of classification will be followed.

(c) Foreign employees and consultants of the Operator and its contractors and
subcontractors will be entitled to import/export used and bonafide personal
and household effects, excluding passenger vehicles, in accordance with
instructions contained in Central Board of Revenue’s (Now Federal Board of
Revenue’s) letter C. No. 10 (14) /93-ICM&CON dated 13 June, 1994
(Annex-VI).

The Operator, its contractors or their subcontractors shall be entitled to export such
of their items as have been imported into Pakistan and are not required for the Joint
Operations without restriction and without the payment of any fee, tax or export
duty. Drawbacks if admissible will be available as per relevant rules. The Operator
shall ensure that equipments/material imported by it, its contractors or
subcontractors under this Article against its import-cum-export authorization are
exported if all the Joint Operations under this Agreement are terminated unless
otherwise permitted in accordance with this Agreement.

The permission required under this Article 13.3(a) shall not be necessary with
respect to the transfer of title to any property made pursuant to or incidental to any
assignment by the Working Interest Owners of all or any part of its Working Interest
under the provision of Article 7 of this Agreement.

(a) The Operator, and its contractors and their subcontractors shall maintain
proper accounts, statements and records of all consumable stores received
and expended and send copies thereof (in duplicate) to the customs

Model Petroleum Concession Agreement 2009
13.4

13.5

13.6

13.7

-36-

authorities concerned by the 15th of January each year and finally within
fifteen (15) Days of the closing of operations in Pakistan.

(b) (i) Commissary stores can be imported after the first arrival of an
expatriate employee of the Operator, its contractors and their
subcontractors in accordance with instructions contained in the
Central Board of Revenue's (Now FBR) letter C.No. 10(14)/93-
ICM&CON dated 13th June, 1994 (Annex-VI). Such imports shall be
confined to the items shown in Annex-IX excepting such items as are
locally available of proper standard. Such items shall be specified
annually by the Ministry of Commerce.

ii) As soon as an expatriate employee arrives in Pakistan, an application
will be made for grant of authorization for the commissary stores
required for him indicating the duration of his proposed stay in
Pakistan.

iii) | Account for the sale of tobacco and liquor (if imported) and medicines
will be maintained for each individual while those of the other items
will be maintained on an over-all basis.

iv) Items of food and other commissary goods will be stamped clearly to
avoid resale in the Pakistani market.

‘v) FBR booklets will be maintained by individuals.

(c) Import of any other items such as arms, ammunition etc., and pets will not
be permitted unless the conditions for their import such as arms licences
from district authorities, quarantine requirements etc., are complied with.

Subject to the rights granted under the provisions of this Agreement and particularly
those granted under this Article 13, any items which are banned for import into
Pakistan under the Import/ Trade Policy in force from time to time shall not be
permitted without specific permission to be obtained before shipment of goods from
abroad.

The Operator and its contractors and subcontractors shall not be liable to pay any
tax, assessment, levy, octroi or charge imposed or levied on the transportation or
movement of the scheduled machinery and equipment to and from the Area or on
any item imported under this Article 13.

Imports/Exports except as provided in this Article 13 shall be affected in
accordance with the Import/Export Trade Policy in force on the Effective Date.

Contracts for at least ten percent (10%) of the computer software requested shall
be awarded by the Operator to Local Companies to use the local software
capabilities, subject to such software capabilities being available at competitive
prices.

Model Petroleum Concession Agreement 2009
14.1

14.2

14.3

14.4

-37-

ARTICLE-14
TAXATION

Income tax on profits or gains derived from the Joint Operations hereunder, shall be
at the rate of 40% of profit and gains as determined and assessed in accordance
with the provisions of the Income-Tax Ordinance, 2001 (No. XLIX of 2001)
hereinafter referred to as the "Ordinance" and the rules contained in Part | of the
Fifth Schedule to the Ordinance, (hereinafter referred to as the "Fifth Schedule") as
in force on the Effective Date.

Where any Expenditure allocable to a Surrendered Area or to the drilling of a dry
hole is deemed to be lost under rule 2(2) of the Fifth Schedule, such Expenditure
shall be allowable as provided in rule 2(3) of the Fifth Schedule in relation to the
Expenditure in question and in accordance with the respective Working Interest at
he time such Expenditure was incurred in the Area in the relevant operation;
provided, that, in accordance with clause (3) of Schedule to the Regulation of Mines
and Oilfields and Mineral Development (Government Control) Act, 1948
hereinafter referred to as the ("Schedule to Regulations"), all Expenditures
deemed to have been lost in terms of rule 2(2) of the said Schedule to Regulations
shall be allowed to be set off against all the other income of the Working Interest
Owners (other than dividend income) accruing or arising from or under any
separate business or undertaking or this Agreement or from any other past, present
or future agreement of the Working Interest Owners with THE PRESIDENT for
Petroleum exploration and production or from any other activity, on a fully
consolidated basis in accordance with rule 2(3) (_) of the Fifth Schedule.

Depreciation shall be allowed to the Working Interest Owners in accordance with
the provisions of the Ordinance and in particular, the Third Schedule thereof.

In case of any disagreement in respect of taxation matters arising from any of the
provisions of this Agreement including its Annexes, and the provisions now in effect
of the Ordinance, and the Fifth Schedule thereof, read in conjunction with the
Regulation of Mines and Oilfields and Mineral Development (Government Control)
Act, 1948 as amended that are in force on the Effective Date, then the provisions of
the Ordinance, the Fifth Schedule thereof, and the said Regulations in force on the
Effective Date shall prevail.

Model Petroleum Concession Agreement 2009
15.1

15.2

15.3

15.4

15.5

-38-

ARTICLE-15
MANAGEMENT AND OPERATIONS

The Operator shall prepare an annual work programme and budget for each
Calendar Year during the term of this Agreement. Each such work programme and
budget shall set out in reasonable details, the work to be carried out, facilities to be
purchased or created, training and employment programme, establishment,
salaries and wages, social welfare schemes to be undertaken, and an estimate of
the Expenditure to be incurred. The Operator shall present such work programme
and budget to the Government and the Working Interest Owners before the start of
each Calendar Year and thereafter provide a quarterly update on the
implementation of such work programme and budget.

The first work programme and budget shall cover one complete Calendar Year as
well as the remaining part of the Calendar Year from the Effective Date.
Thereafter, such annual work programmes and budgets shall be prepared and
submitted to the Government and the Working Interest Owners at least ninety (90)
Days prior to the first Day of each Calendar Year.

All important matters concerning Joint Operations hereunder shall be submitted for
the approval to the Operating Committee composed of at least one representative
of each Working Interest Owner and the Chairman nominated by the Operator.
The representative of each Working Interest Owner shall have a vote equal to the
percentage Working Interest owned by each Working Interest Owner. All decisions
of the Operating Committee shall require a combined voting interest of more than
seventy percent (70%) for all operations except as stipulated in this Agreement.

The Operator shall conduct all Joint Operations in accordance with the Rules. In
case the Rules do not provide for a specific operation, the normal Good
International Oilfield Practices shall be followed. The Operator shall set up an
organization in Pakistan with sufficient competence and capacity to conduct and
perform the Joint Operations in accordance with the provisions of the Rules and
this Agreement.

All pipelines constructed by for the Working Interest Owners shall be operated
under open access regime and to the extent that the throughput capacity of any
pipeline that may be constructed for the purposes of Joint Operations, is not
required to be utilized by the Working Interest Owners for the transportation of
Petroleum produced for their account, such pipeline capacity may be used by the
Government for any Petroleum purchased by the Government hereunder from the
Working Interest Owners and by any other Petroleum company in Pakistan, in
accordance with applicable regulations notified from time to time and each of them
shall pay the Working Interest Owners for such use a tariffs as approved by the
concerned regulator. Income so derived by a Working Interest Owner shall be
assessed for income tax purposes on the same basis as its income from Petroleum
produced for its account.

Model Petroleum Concession Agreement 2009
16.1

16.2

16.3

16.4

16.5

16.6

-39-

ARTICLE-16
REPORTS AND INFORMATION

THE PRESIDENT shall allow the Operator access, at all reasonable times, to all
geological, geophysical, well and other technical data which is in public domain on
the Effective Date pertaining to the Area and any free adjoining areas. If and when
requested by the Operator, THE PRESIDENT shall provide or supply to the
Operator copies of such data on payment of actual reproduction and other costs of
the data and on such terms and conditions as it may determine. Such data shall not
be disclosed to any third party except to Operator's employees and consultants
including banks and financial institutions for the purpose of financing who shall be
similarly bound to treat it as strictly confidential.

The Operator shall furnish to the Director General, Petroleum Concessions all data,
information & record and reports as required in accordance with the Rules.

Unless otherwise agreed to by THE PRESIDENT in the case of export of any rock
or Petroleum samples from Pakistan for the purpose of testing and analysis,
samples equivalent in size and quantity shall, before such exportation, be delivered
to THE PRESIDENT.

Originals of records and other data can be exported only with the permission of
THE PRESIDENT provided, however, that magnetic tapes and any other data
which must be processed or analyzed outside Pakistan may be exported with the
prior approval of the DGPC if a comparable record is maintained in Pakistan and
provided that such exported records and data shall be repatriated to Pakistan.

Any person or persons authorized by the Director General, Petroleum Concessions
shall subject to reasonable notice be entitled to be present, at the cost of the
Working Interest Owners during any or all of the Joint Operations provided that
such persons abide by the applicable safety rules.

The Operator shall, as far as reasonably practicable, correctly label and preserve
for a period of twelve (12) Months or such longer period as required by DGPC for
reference, characteristic samples of strata or water encountered in any bore-hole or
well and samples of any Petroleum discovered in the Area. The characteristic
samples of said strata shall include, but not be limited to, cuts of all cores, and cuts
of all ditch samples. All characteristic samples including ditch and core samples,
shall be supplied by the Operator to THE PRESIDENT.

Model Petroleum Concession Agreement 2009
17.1

17.2

17.3

-40-

ARTICLE-17
TRAINING AND EMPLOYMENT

The Operator agrees to employ qualified nationals of Pakistan in its Joint
Operations and, to undertake their schooling and training for staff positions,
including administrative and executive management positions. Preference will be
given to employment of nationals and unskilled workers from the Area. The
operator including its contractor(s) shall ensure the employment of unskilled
workers of the area, at local/district level, to the extent of at-least 50% of their
unskilled workers category. The Operator undertakes to gradually replace its
expatriate staff with qualified nationals as they become available. An annual
programme for employment and training of nationals of Pakistan shall be
established by the Operator and submitted for approval to the Director General,
Petroleum Concessions at least (90) Days in advance. Such programme shall be
included in the annual work programme and budget of the companies. Within thirty
(30) Days of the end of each Calendar Year, the Operator shall submit a written
report to DGPC describing the number of personnel employed, their nationality and
positions and the status of training programme for nationals of Pakistan.

The Operator shall also be required to establish a programme, satisfactory to THE
PRESIDENT to train personnel of the Directorate General of Petroleum
Concessions and the Government locally and abroad to develop the capability of
such personnel to effectively perform their duties related to the supervision of the
Petroleum industry. Such training programme shall cover both technical and
management disciplines (e.g., geology, geophysics, engineering, project
management, accounting, legal) and shall include on-the-job training and
participation in in-house seminars. The scope of training will cover
internship/scholarships and training of the local inhabitants in different institutions.

From the Effective Date and up to the date of Commercial Discovery the Working
Interest Owners, other than GHPL shall subject to the guidelines issued by the
Government from time to time, spend a minimum of twenty five thousand United
States Dollars (U.S. $25,000) per year during exploration phase and during
development and production phase a minimum of fifty thousand United States
Dollars (US$ 50,000) per year on training. This Expenditure will be subject to
upward review from time to time. The unspent training amount during a year,
unless agreed otherwise, shall be deposited into a special account maintained for
the purpose by the Directorate General of Petroleum Concessions. All such
expenditure shall be treated for Pakistani income tax purposes as wholly and
exclusively incurred for the purpose of the income under rule 2(3), 2(4) or 2(5) of
the Fifth Schedule as may be appropriate.

Model Petroleum Concession Agreement 2009
-41-

ARTICLE-18
CONTRIBUTION TO JOINT OPERATIONS

18.1. Except as otherwise provided for in this Agreement, all Expenditures on Joint
Operations shall be shared and borne by the Working Interest Owners in proportion
to their Working Interests provided however that the local Working Interest Owners
shall pay their share of Expenditure in Pak Rupee if their Working Interest is less
than or equal to15% in Zone-I, 20% in Zone-Il and 25% in Zone-lll.

18.2 Atleast thirty (30) Days prior to the first Day of each calendar quarter, the Operator
shall submit an itemized estimate of such Expenditures for each Month of the
quarter and each Working Interest Owner shall pay to the Operator its proportionate
share of such estimated Expenditures in Monthly instalments. Each Monthly
installment shall be paid as provided for in the Joint Operating Agreement.

Model Petroleum Concession Agreement 2009
19.1

19.2

-42-

ARTICLE-19
DEVELOPMENT FINANCING

Any of the Working Interest Owners shall have the right to obtain project financing
for the development of a Commercial Discovery. THE PRESIDENT may, where
possible, upon request of a Working Interest Owner, use his good offices to assist
in all things necessary to facilitate project financing by a consortium of banks for
any portion of the development Expenditure.

Any Working Interest Owner may, upon informing the other Working Interest
Owners and with the prior approval of THE PRESIDENT create an equitable
charge on its Working Interest to any reputable financial institution acceptable to
THE PRESIDENT on any or all of its rights hereunder, to secure the prompt
payment of sums of money, principal and interest, so borrowed and the full faithful
discharge of any and all obligations which it may undertake to obtain financing from
such financial institution for the purpose of this Agreement.

Model Petroleum Concession Agreement 2009
20.1

20.2

20.3

- 43 -

ARTICLE-20
REFINERY, LPG AND NATURAL GAS PROCESSING PLANTS

The Working Interest Owners can setup a refinery in accordance with the relevant
Rules and the policy in force.

The Working Interest Owners renounce any claim to participate, on grounds of
production of Crude Oil in Pakistan, in a refinery which may be set up by THE
PRESIDENT.

The Working Interest Owners shall have the sole and exclusive right to establish,
install and operate LPG or Natural Gas processing plants in the Area in accordance
with the relevant law, rules or regulations, provided that if they fail to commence the
installation of an LPG or Natural Gas processing plant in the Area within four (4)
Years of the grant of the Lease unless otherwise agreed between THE
PRESIDENT and the Working Interest Owners, their exclusive right to establish
such plant(s) within the Area will cease. Thereafter, THE PRESIDENT or his
designee will have the option to establish, install and operate LPG and Natural Gas
processing plant(s) in the Area, provided that the Working Interest Owners are
given an opportunity to participate in such plant(s). The public sector companies
would however be governed under relevant Policy in vogue.

Model Petroleum Concession Agreement 2009
21.1

21.2

21.3

21.4

21.5

-44-

ARTICLE-21
OTHER MINERALS

When any mineral (other than Petroleum and minerals necessary for the generation
of nuclear energy) is discovered by Operator and THE PRESIDENT does not have
a pre-existing policy for development and exploitation of such mineral by a non-
Pakistani company, the Operator can elect within six (6) Months after the date on
which Operator notifies the Director General Petroleum Concessions of such
discovery, to develop and exploit such mineral subject to reaching an accord with
the appropriate licensing authority as to the terms and conditions of an agreement
governing the development and exploitation of such mineral.

Discovery of all minerals necessary for the generation of nuclear energy, including
inter alia Uranium, Thorium, Zirconium, Niobium, Hafnium, Lithium and Vanadium
shall be reported by Operator to the Pakistan Atomic Energy Commission and the
Director General, Petroleum Concessions. The Working Interest Owners shall
have no right to develop and exploit such nuclear minerals unless specific approval/
concurrence is given by the Pakistan Atomic Energy Commission for the
development and exploitation of these nuclear minerals.

Minerals, other than those necessary for the generation of nuclear energy,
produced in suspension or combination with Petroleum, shall belong to the Working
Interest Owners, subject to payment of royalty if marketed. Royalty shall be at the
rate specified by the appropriate authority.

The income derived from the minerals, produced in suspension or combination with
Petroleum, shall be governed by Part II of the Fifth Schedule of the Income Tax
Ordinance 2001 (No. XLIX of 2001) as amended from time to time.

The rights granted to the holder of a Petroleum right shall not in any way prejudice
or affect any of the powers of THE PRESIDENT as provided for in the Rules.

Model Petroleum Concession Agreement 2009
22.1

22.2

22.3

-45-

ARTICLE-22
AUDIT

The Operator shall maintain correct and accurate records and accounts of all
Expenditures made for Joint Operations, of all production obtained from the Area
and of all property acquired for the Joint Account or disposed of in accordance with
normal industry practices and the Accounting Procedure. The accounts shall be
audited for the period from the Effective Date to the end of the Calendar Year, and
thereafter annually by an independent firm of chartered accountants selected by the
Operator and approved by the Operating Committee. Copies of the audit reports
shall be delivered to THE PRESIDENT and to each of the Working Interest Owners
within six Months of the end of each Calendar year. If neither THE PRESIDENT
nor the Working Interest Owners or any of them shall take exception to any such
audited accounts within six Months after their receipt of copies of the report relating
thereto, the same shall be final and binding on the Working Interest Owners and
THE PRESIDENT; provided however, that the accounts and support vouchers and
documents, together with such reasonable facilities as may be required for the audit
of the Joint Operations, shall be made available to auditor nominated by THE
PRESIDENT who may take such action as he deems fit within two years from the
date of receipt of the said report by THE PRESIDENT and (notwithstanding the
above provision regarding finality after six Months) THE PRESIDENT and the
Working Interest Owners shall, where necessary, take appropriate action with
regard to any matter arising out of the auditor report.

THE PRESIDENT and/or a non-Operator Working Interest Owner(s) shall have the
right, at its sole expense, to audit the Joint Account and related records for any
Calendar Year or portion thereof at any time provided thirty (30) Days advance
notice is given to the Operator.

The Operator shall retain the records and accounts with this Article for a period as
may be provided for in the Rules or for such longer work as may be appropriate
under the relevant laws.

Model Petroleum Concession Agreement 2009
23.1

23.2

23.3

23.4

23.5

- 46 -

ARTICLE-23
PRODUCTION BONUSES

The Working Interest Owners, other than the GHPL/ (if applicable), shall pay THE
PRESIDENT on an Area basis, the following production bonuses:

CUMULATIVE PRODUCTION AMOUNT
(MMBOE) (US$)
At the start of Commercial Production 600,000
30 1,200,000
60 2,000,000
80 5,000,000
100 7,000,000

For avoidance of doubt, the production obtained during EWT period will be treated
as a part of cumulative production for the purpose of determining production
bonuses as stipulated in the rules.

Pakistani Working Interest Owners other than GHPL (if applicable) will pay their
share of Production Bonuses in Rupees equivalent of United States Dollar
converted at the prevailing exchange rate on the day of transaction. GHPL will not

pay the production bonuses as long as GOP is the majority shareholder of this
company.

Payments due under this Article shall be made within thirty (30) Days from the date
on which the respective production bonus becomes payable. Production bonuses
will be expensed on social welfare development projects in and around the Area, as
per Guidelines, issued by the Government from time to time.

Payments made under this Article are not to be amortized, expensed, or credited
for Pakistani Income Tax purposes.

In the event a Working Interest Owner elects not to join in the development of a
Commercial Discovery, such a Working Interest Owner shall have no obligation to
pay the bonuses provided for in this Article 23. In that case the total amount of

production bonus shall be paid by the remaining Working Interest Owners pro-rata
io their Working Interest.

Model Petroleum Concession Agreement 2009
24.1

24.2

24.3

24.4

-47-

ARTICLE-24
INSURANCE AND INDEMNIFICATION

The Operator shall comply with all applicable workmen’s compensation and
employers’ liability laws and insurance laws of Pakistan.

To ensure that the Working Interest Owners meet their obligations to third parties,
and or to Government agencies, that might arise in the event of damage, and injury
(including environmental damage or injury, removal of wrecks and cleaning up as a
result of accidents) caused by Joint Operations, notwithstanding that the damage is
accidental, the Working Interest Owners, through the Operator, shall maintain in
force a third party liability insurance policy covering their activities and those of their
contractors and sub-contractors and the employees of all such parties. Such
insurance policy shall include THE PRESIDENT as an additional insured, shall
waive subrogation against THE PRESIDENT and shall provide that it may not be
canceled except upon thirty (30) Days prior written notice to THE PRESIDENT. A
certificate evidencing such insurance policy shall be furnished to THE PRESIDENT
within ninety (90) Days of the Effective Date. The limits, coverage, deductible and
other terms thereof shall be furnished to THE PRESIDENT. To the extent that such
third party liability insurance is not available or is not obtained, or does not cover
part or all of any claims or damage caused by or resulting from Joint Operations,
the Working Interest Owners shall remain fully responsible and shall defend,
indemnify and hold THE PRESIDENT harmless against all such claims, losses and
damages of any nature whatsoever.

The Working Interest Owners shall, under the Rules, take out and maintain such
insurance through the Operator as THE PRESIDENT may approve against any
liability which the Working Interest Owner(s) may incur.

The Working Interest Owners, shall in accordance with the Rules, effectively
indemnify, defend and hold harmless THE PRESIDENT, at all times against all
proceedings, costs, charges, claims, losses, damages and demands whatsoever,
including, without limitation, claims for loss or damage to property or injury or death
to persons, caused by or resulting from any Joint Operations conducted by or on
behalf of the Working Interest Owners, by any third party, or any thing done or
purporting to be done in pursuance thereof provided that the Working Interest
Owners shall not be held responsible to THE PRESIDENT under this Article 24 for
any loss, claim, damage or injury caused by or resulting from any negligent action
of any concerned personnel of THE PRESIDENT.

Model Petroleum Concession Agreement 2009
25.1

25.2

- 48 -

ARTICLE-25
PARENT COMPANY/BANK GUARANTEE

Subject to Article 3.8(a), each Working Interest Owner, excluding the GHPL/ if
applicable, shall procure and deliver to the Government on or prior to the
Effective Date of this Agreement and hereafter before the first day of any
subsequent Phase or Renewal:

(a) either an irrevocable, unconditional bank guarantee from a reputable bank
of good standing in Pakistan acceptable to the Government for such
Working Interest Owner's share of non-performance compensation as
specified in Article 3.4, in a form and substance (acceptable to the
Government) as set out in Annex-VIll ; or

a guarantee in favour of the Government, from its Parent Guarantor,
acceptable to the Government, in form and substance set out in Annex-IX
as required and notified by Government; or.

the President may also consider accepting a proposal of a local Working
Interest Owners as to the provision of guarantee as is allowed under the
applicable policy which may be in the form of first & preferred lien on
Petroleum Production and or assets etc. in Pakistan;

the President may also consider accepting a proposal of opening “joint
escrow account” against minimum financial obligation of minimum work
programme.

(b) a legal opinion from its legal advisor(s) , in a form satisfactory to the
Government, to the effect that the Parent Company Guarantee has been
duly signed and delivered on behalf of the guarantors with due authority
and are legally valid and enforceable and binding upon them.

(c) an undertaking on judicial paper shall be provided as per Annex-IX-A
regarding fulfilment of its obligation/liabilities under the Rules, Licence and
he Agreement.

All bank guarantees shall provide:

(a) hat the amount referred to in Article 25.1(a) shall be reduced on pro-rata
basis at the end of each Contract Year in an amount equal to 25% of the
share of Work Units completed in the Area upon presentation to the bank
of a certificate signed by DGPC on behalf of the Government that the said
guarantee may be reduced in accordance with its terms; and

(b) hat, at the end of the each Phase, the guarantee will be released in
avour of Working Interest Owner on presentation to the bank a certificate
rom the Government that the Minimum Work obligation of Working
Interest Owner for that Phase has been fulfilled and the guarantee may be
released.

Model Petroleum Concession Agreement 2009
-49-

25.3 If Working Interest Owner elects to proceed to the next Phase or to the
Renewal(s) of the Exploration Period outlined in Article 3.2 hereof, a bank
guarantee for the succeeding Phase or Renewal as the case may be, shall be
delivered to the Government prior to entering into subsequent phase or renewal
as per Article 3.8 (a) and 25.1 with the notice of such election.

25.4 If the documents referred to in Article 25.1 are not delivered within the period
specified, this Agreement, may be terminated by the Government in accordance
with the Rules.

Model Petroleum Concession Agreement 2009
26.1

26.2

-50-

ARTICLE-26
EFFECTIVENESS AND DURATION

This Agreement shall, unless mutually agreed otherwise, be and remain in full
force, application and effect from the Effective Date and so long thereafter as the
Working Interest Owner(s) continue to own interest in the Licence or any Lease(s)
or till a final settlement has been made after the expiration, Surrender, or
termination of Petroleum rights under the Rules.

Any termination or expiration of this Agreement shall be without prejudice to any
accrued liabilities, obligations and rights of the Parties and the provisions of this
Agreement with respect to confidentiality, indemnification, arbitration and applicable
law shall continue to have effect notwithstanding such termination or expiration.

Model Petroleum Concession Agreement 2009
27.1

27.2

27.3

27.4

27.5

-51-

ARTICLE-27
FORCE MAJEURE

Failure of any Party to this Agreement to fulfil any of the terms and conditions of this
Agreement or of a Licence or Lease shall not be deemed as a breach or default
insofar as such failure arises from Force Majeure, provided that the affected Party
has taken all appropriate precautions and reasonable measures to the satisfaction
of the Government to fulfil its obligations.

In this Article the expression "Force Majeure" includes an act of God, war,
insurrection, riot, civil commotion, flood, lightening, explosion, fire, earthquake and
any other happening which the affected party could not reasonably prevent or
control.

If the ability to fulfil its obligations is affected by Force Majeure, the affected Party
shall, without delay, give notice to the other Parties in writing, supported by
necessary justification and documentary evidence stating the cause of such inability
and its efforts to remove such cause and remedy its consequences.

The term of this Agreement and the Licence or Lease, as the case may be, shall be
extended for the duration of the Force Majeure situation and such further period as
determined by the Government to resume operations.

In the event Force Majeure exceeds a period of three (3) years continuously during
the initial term or any renewal thereof, any of the Parties to the Agreement may
terminate this Agreement on three (3) Months notice without any further obligation,
provided the Force Majeure is declared in good faith and acceptable to DGPC.

Model Petroleum Concession Agreement 2009
28.1

28.2

28.3

-52-

ARTICLE-28
ARBITRATION

Any question or dispute arising out of or in connection with the terms of this
Agreement or the Licence or any Lease (regardless of the nature of the question or
dispute) shall, as far as possible, be settled amicably through mutual negotiations
between the parties in good faith within thirty (30) days after the date the disputing
Parties delivers return notice of the dispute to the other Parties. Failing an amicable
settlement within a reasonable period, such dispute shall be submitted to the
International Centre for Settlement of Investment Disputes (ICSID) established by
he "Convention on the Settlement of Investment Disputes Between States and
Nationals of Other States " of 1965 and THE PRESIDENT and the Working Interest
Owners, to the extent required by said Convention, hereby consent to arbitration
hereunder.

The venue of the arbitration shall be in Pakistan or elsewhere as mutually agreed
between THE PRESIDENT and the Foreign Working Interest Owners. If such
mutual agreement cannot be reached, the venue shall be decided by the ICSID.
The award rendered shall be final and conclusive. The judgment on the award
rendered may be entered in court having jurisdiction or application may be made in
such court for a judicial acceptance of the award and an order of enforcement as
he case may be. The official language of arbitration will be English.

If, for any reason, the request for arbitration proceedings is not registered by ICSID,
or if the ICSID fails or refuses to take jurisdiction over such dispute, such difference
or dispute shall be finally settled by arbitrators under the Rules of Arbitration of the
International Chamber of Commerce (the "Chamber Rules") and by three (3)
arbitrators appointed in accordance with the Chamber Rules. The arbitrators shall
not be nationals of Pakistan or of the country of the other party to the dispute nor
shall any of such arbitrators be employees or agents or former employees or
agents of any of the parties to the proceedings.

This Article is only applicable in case of a dispute between foreign Working Interest
Owners inter se, or between foreign Working Interest Owners and THE
PRESIDENT, provided that in the event of a dispute between the Pakistani Working
Interest Owner(s) inter se, or between the Pakistani Working Interest Owners and
THE PRESIDENT, the arbitration shall be conducted in accordance with the
Arbitration Act, 1940.

Model Petroleum Concession Agreement 2009
29.1

29.2

29.3

29.4

-53-

ARTICLE-29
PROTECTION OF THE ENVIRONMENT

The Parties recognise that Petroleum Operations will cause some impact on the
environment in the Area. Accordingly, in performance of this Agreement, Working
Interest Owners shall conduct Petroleum Operations with due regard to concerns
with respect to protection of the environment and conservation of natural
resources. Towards this end, and in furtherance of any laws promulgated or as
the Government may require from time to time, Working Interest Owners shall:

(a).employ advanced techniques, practices and methods of operation for the
prevention of environmental damage in conducting Petroleum Operations;
and

(b).take necessary and adequate steps to prevent environmental damage and,
where some adverse impact on the environment is unavoidable, to minimize
such damage and the consequential effects thereof to persons, property or
otherwise.

If the Working Interest Owners fails to comply with the provisions of Article
29.1(b) or contravenes the provisions of the relevant laws, and such failure or
contravention results in any environmental damage, the Working Interest Owners
shall forthwith take all necessary and reasonable measures to remedy the failure
and the effects thereof.

If the Government has, on reasonable grounds, good reason to believe that any
works or installations erected by the Working Interest Owners or any Petroleum
Operations conducted by the Working Interest Owners are endangering or may
endanger persons or the property of any person, or are causing or may cause
pollution, or are harming or may harm wildlife or the environment to a degree
which the Government deems unacceptable, the Government may require the
Working Interest Owners to take remedial measures within such reasonable
period as may be determined by the Government and to rectify any damage to
the environment. If the Government deems it necessary, it may also require the
Working Interest Owners to discontinue Petroleum Operations in whole or in part
until the Working Interest Owners has taken such remedial measures or has
repaired any damage caused.

The measures and methods to be used by the Working Interest Owners for the
purpose of compliance with the terms of Article 29.1(b) shall be determined in
consultation with the Government upon the commencement of Petroleum
Operations and whenever there is a significant change in the scope or method of
conducting Petroleum Operations and shall take into account the good
international Petroleum industry practices as applicable in similar circumstances
and the relevant environmental impact study carried out in accordance with the
relevant laws as provided for in Article 29.5 below. The Working Interest Owners
shall notify the Government, in writing, of the measures and methods finally

Model Petroleum Concession Agreement 2009
29.5

-54-

determined by the Working Interest Owners and shall cause such measures and
methods to be reviewed from time to time in the light of prevailing circumstances.

In addition to any requirements under the laws of Pakistan, the Working Interest
Owners shall cause a person or persons with special expertise and knowledge
on environmental matters, approved by the Government, to carry out two
environmental impact studies in order:

(a).to determine at the time of the studies the prevailing situation relating to the
environment, human beings and local communities, the wildlife and marine
life in the Area and in the adjoining or neighbouring areas; and

(b).to establish the likely effect on the environment, human beings and local
communities, the wildlife and marine life in the Area and in adjoining or
neighbouring areas in consequence of the relevant Petroleum Operations to
be conducted under this Agreement, and to submit, for consideration of the
Parties, methods and measures contemplated in Article 29.4 for minimising
environmental damage and carrying out site restoration activities.

The first of the aforementioned studies shall be carried out in two parts, namely,
a preliminary part which must be concluded before commencement of any drilling
in the Exploration Period. The part of the study relating to drilling operations in
the Exploration Period shall be approved by the Government before the
commencement of such drilling operations. The second of the aforesaid studies
shall be completed before commencement of Petroleum Operations under an
approved Development Plan and shall be submitted by the Working Interest
Owners as part of the Development Plan, with specific approval of Government
being obtained before commencement of Petroleum Operations under the
Development Plan.

The studies mentioned in this Article 29.5 shall contain the details of the
measures which are required to be taken in order to minimise environmental
damage and shall include, but not be limited to, the following, to the extent
appropriate to the respective study:

a).proposed access cutting;
b).clearing and timber salvage;
c).wildlife and habitat protection;
d).fuel storage and handling;
e).use of explosives;

f). camps and staging;

g).liquid and solid waste disposal;
h).cultural and archaeological sites;

i). selection of drilling sites;

).
). terrain stabilization;

Model Petroleum Concession Agreement 2009
29.6

29.7

-55-

k).protection of freshwater horizons;

1). blow-out prevention plan;

m). flaring during completion and testing of wells;
n).abandonment of wells;

°

Pp.
q)-noise control; and

rig dismantling and site completion;
reclamation for abandonment;

).
).
).
).
r). mud and debris disposal.

The Working Interest Owners shall ensure that:

a).Petroleum Operations are conducted in an environmentally acceptable and
safe manner consistent with good international Petroleum industry practices
and are properly monitored;

b).the pertinent completed environmental impact studies are made available to
its employees and to its Subcontractors to develop adequate and proper
awareness of the measures and methods of environmental protection to be
used in carrying out the Petroleum Operations; and

c).the contracts entered into between the Working Interest Owners and
Subcontractors relating to its Petroleum Operations shall include the
provisions stipulated herein and any established measures and methods for
the implementation of the Working Interest Owners’ obligations in relation to
the environment under this Agreement.

The Working Interest Owners shall:

(a).Prior to conducting any drilling activities, prepare and submit contingency
plans for dealing with oil spills, fires, accidents and emergencies, designed to
achieve rapid and effective emergency response for review by the
Government. The plans referred to above shall be discussed with the
Government and concerns expressed shall be taken into account.

(b).In the event of an emergency, accident, oil spill or fire arising from Petroleum
Operations affecting the environment, the Working Interest Owners shall
forthwith notify the Government and shall promptly implement the relevant
contingency plan and perform such site restoration and damage control
activities as may be necessary in accordance with good international
Petroleum industry practices.

(c).In the event of any other emergency or accident arising from the Petroleum
Operations affecting the environment, the Working Interest Owners shall take
such action as may be prudent and necessary in accordance with good
international Petroleum industry practices in such circumstances.

Model Petroleum Concession Agreement 2009
-56-

29.8 In the event that the Working Interest Owners fails to comply with any of the
terms contained in Article 29.7 within a period specified by the Government, the
Government, after giving the Working Interest Owners reasonable notice in the
circumstances, may take any action which may be necessary to ensure
compliance with such terms to recover from the Working Interest Owners,
immediately after having taken such action, all costs and Expenditure incurred in
connection with such action together with such interest as may be determined in
accordance with this Agreement.

Model Petroleum Concession Agreement 2009
30.1

30.2

30.3

30.4

30.5

30.6

-57-

ARTICLE-30
MISCELLANEOUS AND APPLICABLE LAW

The Operator shall conduct all exploration, exploitation, drilling, development, and
production operations in accordance with Good International Oilfield Practices and
the principles and standards as laid down in the Rules. Consistent with this
requirement, the Operator shall endeavour to minimize exploration, development,
production and operation costs and maximize the ultimate economic recovery of
Petroleum.

The Operator shall not start production from any well prior to testing and making
sure to the satisfaction of THE PRESIDENT's representative that the well has been
properly completed.

The Operator shall not flare Natural Gas but shall use it commercially or for
recycling. If Natural Gas is not so used or not planned to be so used, the Working
Interest Owners shall negotiate an arrangement making it available to THE
PRESIDENT or its designee free of cost at the down stream flange of the gas/oil
separation facilities in accordance with Article 11.3. If THE PRESIDENT for
whatever reason is unable or unwilling to take delivery of the Natural Gas that
would otherwise be flared as provided for above, the Operator will be allowed to
flare such gas in accordance with the Rules/Policy without any royalty or excise
duty liability until such time as THE PRESIDENT or his designee can take delivery.
This Agreement shall be governed by and given effect in accordance with the laws
of Pakistan.

All the rules, laws, regulations in effect on the Effective Date, including the Workers'
Welfare Fund Ordinance, 1971 and the Companies Profits (Workers' participation)
Act, 1968 shall apply to this Agreement, throughout its term, whether or not
subsequently amended or revised.

This Agreement sets forth the entire agreement reached between the Working
Interest Owners and THE PRESIDENT and it shall remain and continue in force
and shall be binding upon each of them throughout its duration without any
amendment, revision or alteration thereto except as may hereafter be mutually
agreed by the Working Interest Owners with the approval of THE PRESIDENT.
The Rules, Income Tax Ordinance 2001, Regulations of Mines and Oilfields and
Mineral Development (Government Control) Act, 1948 and other laws that are in
force on the Effective Date shall remain applicable for purposes hereof, whether or
not the same are subsequently amended or revised; provided that where any
matter is not specifically dealt with in this Agreement or where there is any conflict
between the provisions of this Agreement and the laws, such matter shall be
governed in accordance with the applicable provision of the Rules, Income Tax
Ordinance 2001, Regulations of Mines and Oilfields and Mineral Development
(Government Control) Act, 1948 and other laws as are in force on the Effective
Date of this Agreement.

This Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the Working Interest Owners.
Model Petroleum Concession Agreement 2009
30.7

30.8

30.9

-58-

All headings used herein are for the purpose of reference only and shall not be
construed as in any way defining or limiting the meaning of any provision.

The Operator shall observe all, laws, rules and regulations issued by the
Government in respect of protection of the environment and safety of operations,
including the Oil and Gas (Safety in drilling and Production) Regulations, 1974, the
Pakistan Environmental Protection Act, 1997 and the Mines Act, 1923 as amended
from time to time.

The Working Interest Owners, other than GHPL, shall be required, in consultation
with local civil administration/Provincial Governments, to undertake social welfare
programmes such as fight against narcotics, promotion of sports, rehabilitation of
the mentally retarded and handicapped children, improvement of educationa
facilities, drinking water, health, roads, and grant of scholarships for local students
and shall spend during the exploration phase till the commencement of Commercial
Production not less than thirty thousand Dollars (US$ 30,000) per annum. The
Government will issue necessary guidelines for social welfare programs as deemed
appropriate from time to time. After the commencement of Commercial Production
in the Area, the following minimum amounts will be spent during each year:

Production Rate (BOE/Day) Amount/Year
(US Dollars)
Zone | Zone Il & Ill

Less than 2000 50,000 37,500

2000 - 5000 100,000 75,000

5000 - 10,000 200,000 150,000

10,000 - 50,000 400,000 300,000

More than 50,000 700,000 525,000

These amounts will be increased from time to time by mutual agreement of the
Working Interest Owners mentioned above and THE PRESIDENT. The Pakistani
Working Interest Owners will incur these expenditures in Pak Rupees . Any
amounts so spent shall be treated for Pakistani Income Tax purposes as wholly
and exclusively incurred for the purpose of the business of the Working Interest
Owners and shall be allowed against income under rule 2(5) of the Fifth Schedule.

Model Petroleum Concession Agreement 2009
31.1

31.2

31.3

a)

b)

-59-

ARTICLE-31
NOTICES

Any notice or advice required or convenient to be given to or by THE PRESIDENT
or any Working Interest Owners shall be given in writing in the English language

and delivered by

hand or by telex confirmed by the correct answer-back of the

addressee at the foot of such telex. Any such notices or communications shall be
effective at midnight of the Day during which such notice or communication is

received. Any Wo!

rking Interest Owner shall have the right to change its address by

giving the other Working Interest Owners and THE PRESIDENT a written notice

thereof.

Such notices or of
made:

a) On receipt
address wit

her communications shall be deemed to be effectively given or

by the addressee if delivered personally to its last notified
h signed receipt obtained acknowledging delivery; or

b) on transmission to the addressee if transmitted by telex (with the correct
answer-back confirmation) during normal business hours at the place of
receipt of the address or, if so transmitted outside such hours, on opening of
business on the next business Day at such place provided a hard copy of
the same will also be sent to the addressee through registered mail or hand
delivery which if not received within next 24 hours, will make the notice

communicai

ion effective from date of receipt.

The addressees for such communication are as follows:

In the case

of The PRESIDENT to:

The Secretary Ministry of Petroleum and Natural Resources,
3rd Floor, Secretariat Block *A' Islamabad.

Telephone
Telex
Fax

92-51-9211220
5862 PETNR PK
9201770

In the case of GOVERNMENT HOLDINGS (PRIVATE) LIMITED (if
applicable) to:

Chief Executive Officer/Chairman,
House No. 9, Street No. 29, F-10/1,
Islamabad (Pakistan).

Attention
Telephone
Telex

Fax #

Chief Executive Officer/Chairman,
92-51-9266746, 9266747

92-51-9266766

Model Petroleum Concession Agreement 2009
qd)

Att
Tel
Tel

IN

-60-

he case of XYZ to:

tention
lephone
lex

he case of ABC to

tention
lephone
lex

WITNESS WHEREOF this Agreement has been duly signed by the

respective parties hereto as of the Day of
200.

WI

1.

ITNESSES: For and on behalf of
THE PRESIDENT OF THE ISLAMIC
REPUBLIC OF PAKISTAN

2.

WITNESSES: For and on behalf of
GOVERNMENT HOLDINGS (PRIVATE) LIMITED
(if applicable)

Wo

2.

WITNESSES: For and on behalf of XYZ

1.

2.

WITNESSES: For and on behalf of ABC.

1.

2.

Model Petroleum Concession Agreement 2009
-61-

ANNEX | - MAP OF THE AREA AND GEOGRAPHICAL DESCRIPTION

Model Petroleum Concession Agreement 2009
-62-

ANNEX II

ANNEX II - JOINT OPERATING AGREEMENT
(Annexed to and made a part of the Petroleum Concession Agreement)

Model Petroleum Concession Agreement 2009
-63-

TABLE OF CONTENTS

Page

ARTICLE-1

DEFINITIONS owe cence neneenenee iene nenetsneeeeneesnseenseatsneassneaseneeenae 66
ARTICLE-2

EFFECTIVENESS OF JOINT OPERATING AGREEMENT..
ARTICLE-3

WORKING INTERESTS AND VOTING RIGHTS... cece eeneeeseeese 68
ARTICLE-4

MANAGEMENT AND OPERATIONS 0.0.0.0. cceeeeesee ee ceeseeeeseeesneeeseeneaeeneee 69-72
ARTICLE-5

RIGHTS, POWERS AND DUTIES OF THE OPERATOR ..........:0cesseeseseeee 73-77
ARTICLE-6

WORK PROGRAMME AND BUDGET...
ARTICLE-7

COSTS AND EXPENSES ..0.0..ceceece cece cece eeeesceeesneassneassneneeeneseeneaeeteeeneeeneneeee 82
ARTICLE-8

DISPOSAL OF PETROLEUM... ccc eset neesieeeeneaesneaesneassnenseneee 83
ARTICLE-9

SOLE RISK ou... cece cence ceneseeeeesseaesceassieassneessneneseeneeseneesenenseneneeeenees 84-88
ARTICLE-10

INSURANCE...
ARTICLE-11

CONFIDENTIAL INFORMATION..........0 ccc cece ceeseeaceeeseeneaesneeeneeeneeeee 90-91
ARTICLE-12

TRANSFER OF INTEREST ...0....c. cece ceeseeescee es ceeesneaeseeaeseenesesneaeenenseneneeneneseeneees 92
ARTICLE-13

SURRENDER o.oo cece ce eects eeeeeneeene nee ieee neassneassneneseeneaesneaseneneeseneeeneneenees 93

Model Petroleum Concession Agreement 2009
-64-

Page

ARTICLE-14

RELATIONSHIP OF THE WORKING INTEREST OWNERS...
ARTICLE-15

TAXES ooo cence ee eens nete eens nees ne neansneensneassieassneneeeeneassneeseneeseneneseneeeneeanans 95
ARTICLE-16

FORCE MAJEURE uu... cece ene nese ne neeneeeneneeneneetsneessnessnsieaesieaesneassneneenee 96
ARTICLE-17

ARBITRATION. ...0...cccece cece cesses ieee ceesieeesnessneessneneeeneseenseensieeessesenseenseatieaee 97
ARTICLE-18

LAWS, RULES AND REGULATIONS .
ARTICLE-19

ld peprepenrepenSESEnEO NESE TESESTESESTESESEIEESESSTSENTESESTTSESESESOSTO TENE TESESTESESTESESTETESESTESESTTSESTESTSOTOINN 99
ARTICLE-20

NOTICES ooo eee reese teenies neneenseeneneasseessneaesneneeesneasenenseneneea 100
ARTICLE-21

MISCELLANEOUS 1.00. eeeeeneee neces teeteneaesieassnsieseeneaesneaeeneeeeneeeeee 101

Model Petroleum Concession Agreement 2009
-65-
(Annexed to and made a part of the Petroleum Concession Agreement)
Joint Operating Agreement
Between
XYZ
and

GHPL
(if applicable)

THIS JOINT OPERATING AGREEMENT is made on the Day of :

200_.

BETWEEN:

1. XYZ

2. ABC

3. The Government Holdings (Private) Limited (if applicable) herein-after referred to
as the "GHPL" (which term shall include its successors and assignees) of the
second part.

WHEREAS THE PRESIDENT of the Islamic Republic of Pakistan ("THE PRESIDENT")
and the Parties hereto have entered into a Petroleum Concession Agreement for Block

, (hereinafter referred to as the "Concession Agreement") dated the Effective
Date, for the exploration, development and production of Petroleum in Pakistan and the
purpose of this Joint Operating Agreement is to further define the respective rights and
obligations of the Working Interest Owners and to regulate the conduct of their operations;

NOW IT IS HEREBY AGREED AS FOLLOWS:-

Model Petroleum Concession Agreement 2009
-66-

ARTICLE-1
DEFINITIONS

The terms defined in the Concession Agreement shall have the same meaning whenever
used in this Joint Operating Agreement. Furthermore, the following terms shall have the
meanings as indicated:

11 "Joint Property" means all assets of any nature whatsoever, the cost of which is
chargeable to the Joint Account and shall include, but not be limited to, buildings,
lands, material, equipment and fixtures acquired for the purposes hereof and other
rights and all Joint Account funds.

1.2. "Non-Operator" means any Working Interest Owner not designated as the
Operator.

1.3. "Work Obligations" means the work obligations set out in Article 3 of Agreement of
the Concession Agreement.

In the event of any difference or inconsistency between the terms of this Joint Operating
Agreement and those of the Concession Agreement, the latter shall prevail.

Model Petroleum Concession Agreement 2009
-67-

ARTICLE-2
EFFECTIVENESS OF JOINT OPERATING AGREEMENT

2.1 This Joint Operating Agreement shall come into full force and effect on the Effective
Date of the Concession Agreement.

Model Petroleum Concession Agreement 2009
3.1

3.2

- 68 -

ARTICLE-3
WORKING INTEREST AND VOTING RIGHTS

The Working Interests of XYZ, ABC and GHPL (if applicable) throughout the Area
for each phase of the Joint Operations shall be governed by the provisions set forth
in Article 5 of the Concession Agreement. Each Working Interest Owner shall be
liable for all Expenditures to the extent of its Working Interest, except as provided
for in the Concession Agreement.

The voting rights of the Working Interest Owners shall be in proportion to their
respective Working Interests at the time of the vote.

Model Petroleum Concession Agreement 2009
41

4.2

43

-69-

ARTICLE-4
MANAGEMENT AND OPERATIONS

To provide general administration, supervision, direction and control of all Joint
Operations to be conducted under this Joint Operating Agreement, an Operating
Committee shall be established, consisting of a representative and an alternate
representative (who shall act in the absence of the representative), to be appointed
by each of the Working Interest Owners, except as otherwise provided in the
Concession Agreement. The Operator shall appoint the chairman of the Operating
Committee who shall not have any voting rights. Each Working Interest Owner
hereby vests its representative and alternate representative with full authority to
represent and bind that Working Interest Owner in all matters arising under the
Concession Agreement and this Joint Operating Agreement. Each Working
Interest Owner shall designate its representative and alternate representative by
written notice to the other Working Interest Owners stating the name and address
of its representative and alternate representative. Subject to Article 15 of the
Agreement, each Working Interest Owner, may, by written notice to the other
Working Interest Owners, replace its representative or any alternate at any time
and such substitute shall have the same powers and duties as the person he
replaces. Subject to Article 11 hereof, each representative may bring such advisers
as it deems fit to any meeting of the Operating Committee.

The Operating Commit
the Operating Commi

ttee shall meet quarterly to discuss important matters, unless
ttee agrees that any such meeting may be dispensed with,

and once each Calendar Year for the purposes of presenting the work programme
and budget referred to in Article 6 and review thereof, and shall meet at such other
times as Operator or any Non-Operator may request. Notice of any Operating
Committee meeting shall be given by the Operator at least fifteen (15) Days in
advance of the proposed date of the meeting stating the time, place and agenda to

be considered at sucl
practicable and the O|

h meeting, together with such supporting information as is
perator's recommendations if appropriate. Notwithstanding

the foregoing, when any meeting of the Operating Committee is called to consider

any matter related to
notice shall be given ai

No decision on any

commerciality or the approval of a Development Plan, the
least twenty eight (28) Days in advance.

matters shall be taken at any meeting of the Operating

Committee unless either prior notice as provided in Article 4.2 has been given or

the representatives of

the Working Interest Owners unanimously agree that a

matter of which a prior notice has not been given shall be dealt with at such
meetings. Operator's representative shall prepare minutes covering business
conducted at Operating Committee meetings, copies of which shall be made
available as soon as possible but in any event within fifteen (15) Days of the date of
the meeting to all the Working Interest Owners through their representatives. Any
Working Interest Owner having any corrections or objections to the minutes shall
notify the Operator, and other Working Interest Owners thereof. If a Working
Interest Owner does not give notice of corrections or objections within thirty (30)
Days after receipt of said minutes, the same shall be deemed to have been

Model Petroleum Concession Agreement 2009
44

4.5

46

47

48

49

-70-

approved. If the Operating Committee does not agree to the minutes, such minutes
shall be discussed at the next meeting of the Operating Committee.

The decision taken by the Operating Committee in accordance with the provisions
of Article 4 shall be binding upon all Working Interest Owners.

All decisions of the Operating Committee in respect of Joint Operations under this
Joint Operating Agreement shall require approval by more than seventy percent
70% of the total Working Interest. Each representative shall have voting rights
equal to the Working Interest of his principal as set forth in Article 5 of the
Concession Agreement.

All meetings of the Operating Committee shall be held in Pakistan unless the
Working Interest Owners unanimously agree to change the venue of any such
meeting. The expenses of the representatives of the Working Interest Owners
incurred in attendance at meetings shall be borne by the respective Working
Interest Owners and shall not be charged to the Joint Account.

Any matters requiring Operating Committee approvals shall be submitted to the
Operating Committee for consideration and vote without holding a meeting,
provided that such matter is submitted by notice in writing to all representatives,
and to the Operator. In such event, each said representative shall, within fifteen
(15) Days after notice is received, vote by giving notice of its vote to the Operator.
Any Working Interest Owner that does not give notice of its vote as aforesaid, shall
be deemed to have voted in favour of the matter submitted. Any proposal which
thus receives approval of the Operating Committee shall be deemed to be the
proposal adopted by the Working Interest Owners and the decision thus taken shall
be binding on them. Operator shall report to the Working Interest Owner in writing
without undue delay, the result of such vote after receipt of the votes of all Working
Interest Owners and shall keep a written record thereof.

A Working Interest Owner or the Chairman of the Operating Committee receiving
notice of a matter to be voted upon without holding a meeting of the Operating
Committee may, instead of voting, request a meeting of the Operating Committee.
In that event, such matter shall not be considered and decided without holding a
meeting.

No business shall be transacted at any meeting unless a quorum is present. A
quorum shall include, the Operator, and one Non-Operator, holding seventy
percent (70%) or more of the total Working Interest related to the matter under
consideration. Any other representative not present at a meeting may vote on any
item included in the agenda of the meeting in writing, addressed to the Operator,
provided such vote is received by the Operator prior to the submission of such item
to a vote at the meeting.

Notwithstanding other provisions hereof, if the Operator shall be required within a
period of time of less than fifteen (15) Days to take action which requires
authorization of the Working Interest Owners, which is not an emergency action as
provided for in Article 5.8, the Operator shall give notice to each Working Interest

Model Petroleum Concession Agreement 2009
4.10

4.11

-71-

Owner by telex or by telephone to be forthwith confirmed in writing, of all
circumstances pertaining to the taking of such action, stating in addition, the period
of time (which shall not be less than 48 hours) by which a decision must be made.
The action authorized by the appropriate vote of representatives who shall vote
within the time stated in the Operator's notice shall be deemed the act of the
Operating Committee and where any Working Interest Owner fails to vote within
such time, that Working Interest Owner shall be deemed to have voted in favour of
the proposed action.

The Operating Committee may establish such advisory subcommittees as it
considers appropriate from time to time, such as technical or finance
subcommittees or special subcommittees in relation to commerciality or
development programs, for the purpose of reviewing matters prior to their
consideration by the Operating Committee. All such subcommittees shall consist of
a representative of each Working Interest Owner. The duties and functions of any
such sub-committees shall be as determined by the Operating Committee.

Except as otherwise stipulated in this Joint Operating Agreement, all important
matters concerning Joint Operations hereunder including, but not limited to the
following shall be submitted to the Operating Committee for review, revision and
decision (to such extent as it may see fit) and all decisions duly and properly taken
by the Operating Committee shall be binding on the Working Interest Owners and
to the extent applicable shall be executed promptly by the Operator:

1. Budgets and work programmes, revisions and amendments thereto;

2. Programmes in relation to the location, drilling, testing, deepening, plugging
back, completion, re-working and abandonment of wells;

3. Subject to Article 5.3 (d), the selection of professional consultants, technical
services, award of contracts on bids for Joint Operations;

4. Estimates of reserves of Petroleum;

5. A Petroleum availability forecast giving the total quantities of Petroleum that
can be produced from the Area in any quarter taking of recovery of the
reserves from the Area in accordance with Good International Oilfield
Practices at that time, the determination shall be made for each Quarter not
less than ninety (90) Days prior to the commencement of that Quarter;

6. The extension or renewal of the Licence or the application for grant,
extension or renewal of any Lease(s);

7. Subject to Article 13 hereof, the Surrender of any part of the Area or of any
Lease;

8. The unitization of any acreage of a Licence or a Lease with acreage outside,
subject to the approval of THE PRESIDENT;

Model Petroleum Concession Agreement 2009
4.12

10.

11.

12.

13.

14.

-72-

The exchange of confidential proprietary information to or with third parties,
notice of which shall be given to THE PRESIDENT;

All press releases and publicity material to be issued by the Operator on
behalf of the Working Interest Owners, prior to the release of the same by
he Operator. This will however, be subject to prior approval of THE
PRESIDENT;

Any other matter that is specifically submitted to the Operating Committee
for decision under other provisions of this Joint Operating Agreement or any
other matter concerning Joint Operations hereunder not dealt with in this
Joint Operating Agreement which may be specifically referred to the
Operating Committee by any Working Interest Owner or;

Declaration of Commercial Discovery;

The Development Plan for any Commercial Discovery, and the vertical and
horizontal boundaries for any Discovery Area;

The selection of any areas outside the Area for which application may be
made jointly.

In respect of the work obligations set out in Article 3 of the Concession Agreement,
the Operating Committee shall, unless and to the extent that relief from such
obligation is sought and obtained from THE PRESIDENT, determine the location
and the time at which such obligations are to be discharged.

Model Petroleum Concession Agreement 2009
5.1

5.2

5.3

-73-

ARTICLE-5
RIGHTS, POWERS AND DUTIES OF OPERATOR

XYZ/ABC is hereby designated as the Operator for all Joint Operations and agrees
to serve as such in accordance with the terms, provisions, conditions and
limitations of this Joint Operating Agreement.

Subject to the provisions of this Joint Operating Agreement, the Operator shall have
the sole authority and responsibility for the direct management and supervision of
all Joint Operations, and shall have the sole custody and control of all the Joint
Property under its care. Moreover, the Operator shall perform its duties and carry
out its responsibilities in accordance with the terms and conditions of each
approved work programme and budget, Concession Agreement and Rules and
subject to such instructions as may be given from time to time by the Operating
Committee.

In order to carry out and perform all Joint Operations as aforesaid, and in
connection therewith, the Operator shall have the following exclusive rights, duties
and obligations:

(a) To conduct all Joint Operations by its duly authorized officers, employees or
agents, or by such independent and qualified contractors, consultants or
service companies as the Operator may engage in accordance with the
Concession Agreement and the Joint Operating Agreement. To acquire and
furnish for the Joint Account all materials and equipment required, it shall be
the duty of the Operator to make every reasonable effort to obtain such
required materials and equipment on the terms and conditions most
favourable to all of the Working Interest Owners and in accordance with the
provisions of the Concession Agreement and the Rules.

(b) To allow the representatives of the Working Interest Owners and THE
PRESIDENT access to the Joint Operations at all reasonable times,
provided that reasonable notice is given and that such access does not
interfere with the conduct of the Joint Operations, at their sole risk and
expense, with the right to observe any and all the Joint Operations being
conducted and their results, as well as inspect the records and accounts of
such operations, being also authorized to examine all data and
interpretations thereof including, but not limited to cores, samples, logs and
surveys relating to the Joint Operations. The Operator shall promptly furnish
each party with a reproducible copy of all logs, geophysical data and all
other geological, geophysical, drilling financial information including but not
limited to reports on well tests and core analysis; provided, however, that all
such data, information, and interpretations shall remain the exclusive
property and confidential information of the Working Interest Owners to be
based in accordance with the Rules and the Concession Agreement. THE
PRESIDENT may appoint a representative to observe any or all of the Joint
Operations at the expense of Joint Account and provided that the presence
of such representative does not interfere with the conduct of the Joint
Operations. A Non-Operator may from time to time nominate selected staff

Model Petroleum Concession Agreement 2009
(c)

(d)

(e)

(f)

(g)

-74-

to be present at Joint Operations in Pakistan for training on terms to be
agreed upon ;

To prepare and submit work programmes and budgets to the Operating
Committee as provided in Article 6 hereof, and make and implement such
recommendations from time to time for the carrying out the Joint Operations
hereunder efficiently as it may consider expedient;

To enter into contracts including services, purchases of materials, and
equipment which, are advisable and necessary to carry out the Joint
Operations. The Operator shall invite bids through a proper bidding
procedure for any contract which will require Expenditure of more than U.S.
Dollars one hundred and fifty Thousand (US $ 150,000) and such bids shall
be opened publically. Unless the Operating Committee decides otherwise,
each Party and its Affiliates may also submit a bid for such a contract.

i) In the case of any contract requiring Expenditure of more than U.S.
Dollars one hundred and fifty Thousand (US $ 150,000)but less
than U.S. Dollars Five Hundred Thousand (US $ 500,000), the
Operator shall award such a contract, to the most suitable and
competitive bidder and all such awards shall be reported to the
Operating Committee at its next meeting.

ii) In the case of any contract to be awarded to a Working Interest
Owner or its Affiliates or a contract requiring Expenditure of more
than U.S. Dollars Five Hundred Thousand (US $ 500,000) the
terms of the recommended bid shall be subject to the approval of
the Operating Committee either at a meeting of the Operating
Committee or by circulation of such bid to the Working Interest
Owners along with the bid evaluation summary and other relevant
documents and approval shall be deemed to have been given
unless within ten (10) Days from the date of recommendation,
Working Interest Owner(s) having in aggregate a Working Interest
of 20% or 15% (as per applicable Zone) give notice that they do
not support such recommendation.

to acquire any and all surface rights on behalf of the Working Interest
Owners which may be required for or in connection with the conduct of Joint
Operations;

to promptly pay and discharge all Expenditures incurred in connection with
Joint Operations;

to keep and maintain permanent records of all relevant data and information
obtained in the course of Joint Operations and to keep the Working Interest
Owners currently informed by furnishing them from time to time, in the form
and frequency established by the Operating Committee, statements and
information on such Joint Operations;

Model Petroleum Concession Agreement 2009
5.4

5.5

(h)

(i)

-75-

To determine, in accordance with the policy parameters as may be laid
down by the Operating Committee, the number of employees needed for the
efficient conduct of the Joint Operations, their selection the hours of labour
and the compensation for service performed and other working conditions;
provided, however, that the Operator shall give priority in employment to
Pakistani citizens in conformity with Article 17 of the Concession Agreement
and the Rules.

To represent the Working Interest Owners before the Government or other
authorities with respect to all matters arising under this Joint Operating
Agreement, subject to the requirement that the prior concurrence of the
Working Interest Owners shall be obtained with respect to representation on
any matters materially affecting that Working Interest Owners. Each
Working Interest Owner may be represented in meetings with THE
PRESIDENT or other authorities on matters materially affecting the said
Working Interest Owner, provided that the Operator shall be the spokesman.
The Operator, for and on behalf of all Working Interest Owners, shall
prepare, file and otherwise handle all reports, applications and returns (other
than those relating to taxes based on income or profits which the Working
Interest Owners are required to prepare separately) which may be required
by laws, rules or regulations of the Government. However, it is agreed that
nothing set forth in this Article 5.3(i) shall prevent any Working Interest
Owner from representing itself before any of the aforementioned bodies on
matters which are appropriate and necessary, provided that such Working
Interest Owner shall notify the Operator and the other Working Interest
Owners prior to any such representation.

The Operator shall conduct the Joint Operations in a proper and
workmanlike manner in accordance with methods and practices customarily
used by the industry in accordance with Good International Oilfield
Practices, and with a degree of diligence, and prudence reasonably and
ordinarily exercised by experienced operators engaged in a similar activity
under similar circumstances and conditions. The Operator shall further do or
cause to be done, with due diligence, all such acts and things within its
control as may be necessary to keep, and maintain the Area in force and
effect and shall conduct the Joint Operations in compliance with the
requirements of the Concession Agreement, the Licence, any Lease(s) and
any other applicable law and rules and orders framed thereunder.

The Operator shall not be liable for any loss or damage which results from
Joint Operations unless such loss or damage results from Willful Misconduct
of the Operator provided that the Operator shall not be responsible or liable
under any circumstances for any consequential loss or damage, including
but not limited to, inability to produce Petroleum, lost production or loss of
profits.

For the purposes of this Joint Operating Agreement, the term "Wilful
Misconduct" shall mean such wanton and reckless conduct as amounts to a

Model Petroleum Concession Agreement 2009
5.6.

5.7

5.8

5.9

5.10

5.11

-76-

wilful and utter disregard for avoidable and foreseeable harmful
consequences.

Each Working Interest Owner agrees to indemnify the other Working Interest
Owners, to the extent of its Working Interest share, for any claim by or liability to
(including any costs and expenses necessarily incurred in respect of such claim or
liability) any person not being a Working Interest Owner, arising from or in
connection with the Concession Agreement or Joint Operations.

Operator shall freely consult with the Working Interest Owners and keep them
informed of all matters, which the Operator contemplates to undertake.

If the Operator or any other Working Interest Owner is sued on an alleged cause of
action arising out of Joint Operations, it shall give prompt written notice of such suit
to all other Working Interest Owners. The defence of any such suit shall be under
he general direction of the Operator through its attorneys at the expense of the
Joint Account, but each of the other Working Interest Owners shall have the right to
participate in the handling of such suit, through its attorneys at its own expense.
Any such suit may be settled during litigation by the Operator with prior approval of
he Operating Committee.

Any damages claim caused by or arising out of Joint Operations shall be handled
by the Operator and its attorneys at the expense of the Joint Account and may be
settled by the Operator in its best judgement, provided that no such claim shall be
settled for an amount exceeding U.S. Dollars Fifty Thousand (US $ 50,000) without
first obtaining the approval of the Operating Committee.

Notwithstanding other provisions hereof, in case of explosion, fire, flood or other
emergency, the Operator shall take action deemed expedient by the Operator to
protect and safeguard life and property. The Operator shall promptly report to the
Working Interest Owners and the President a full description of the emergency, the
action taken, the damage (if any) suffered and the expenses incurred hereunder.

The Operator may resign as the Operator at any time upon giving not less than
ninety (90) Days written notice to the Working Interest Owners and the
Government. The Operator shall be automatically removed in case of insolvency,
bankruptcy, assignment for the benefit of creditors, dissolution, sale or transfer of its
entire Working Interest to a third party or if the Operator defaults in its duties or
obligations or any of them hereunder and does not commence to rectify the default
within thirty (30) Days of having been notified in writing by the Operating Committee
of the alleged default by not less ninety (90) Days notice, provided that in respect of
any vote of the Operating Committee on any such removal, the vote of the Working
Interest Owner which is the Operator and the votes of any Working Interest Owner
which is an Affiliate of the Operator, shall be ignored and the percentage figure set
out in Article 4.5 shall apply to the total votes available of the remaining Working
Interest Owners. The Operator shall continue to serve until a successor Operator is
appointed, but shall not be required to do so for a period of more than one hundred
and eighty (180) Days following the date of commencement of the original notice
period for resignation or removal.

Model Petroleum Concession Agreement 2009
5.12

5.13

-77-

Upon the resignation or removal of the Operator, one of the other Working Interest
Owners shall be selected as a successor Operator by the Operating Committee. In
the event that no Working Interest Owner is willing to accept appointment as the
Operator (no Working Interest Owner shall be elected as the Operator without its
consent), a suitable entity shall be selected and designated as successor Operator
and engaged under a written contract, approved by the Operating Committee. The
successor Operator shall succeed to the powers and duties of the Operator as per
the Concession Agreement and Joint Operating Agreement.

Immediately after the notice of resignation or removal of an Operator is given, the
Working Interest Owners shall arrange for taking of an inventory of the equipment,
material and supplies acquired by the Operator for the Joint Account. On the
effective date of the resignation or removal of the Operator, such outgoing Operator
shall deliver to the successor Operator all equipment, material, supplies and other
assets then in its custody and shall account for those it is unable to deliver. The
outgoing Operator shall also deliver to the successor Operator any and all data,
including but not limited to, core samples, log surveys, records, data documents
and balances of the Joint Account which came into its possession as the Operator.
The Working Interest Owners shall also arrange for an audit of the Joint Account
before the new Operator takes charge of Joint Account.

Model Petroleum Concession Agreement 2009
6.1

6.2

6.3

-78-

ARTICLE-6
WORK PROGRAMME AND BUDGET

All Joint Operations conducted by the Operator, and all Expenditure incurred for the
Joint Account in connection therewith, shall be performed and incurred only
pursuant to an approved work programme and budget thereto or pursuant to an
approved supplementary work programme and supplementary budget thereto.

The Operator shall submit to the Operating Committee a proposed work
programme and budget prepared in such detail as is required by the Operating
Committee for each Calendar Year and one for the planning purposes of the GHPL
if required) for the period 01 July to 30 June. The initial budget shall be submitted
as soon as possible after activities hereunder are commenced and shall cover the
remaining period of the then Calendar Year as well as the next Calendar Year. All
budgets thereafter shall be submitted not later than seventy five (75) Days prior to
he beginning of each Calendar Year and additional budget at the same time for
he GHPL (if applicable) planning purposes for the period 01 July of that year to
hirty (30) June of the succeeding year. In respect of budget-items for which
sufficient details are not then available to enable the Operating Committee to
approve such contingent items, the Operating Committee may authorize such
items in principle subject to later submission of the required information for
approval. The Operating Committee shall agree to the work programme and
budget therefor within thirty (30) Days prior to the beginning of each such year.
The work programme and budget shall be approved by the Operating Committee
except that any well or development programme proposed therein that does not
receive approval of the Operating Committee, shall be removed from the said work
programme and budget and may be subject to the terms of Article 9 hereof. The
Operator is hereby authorized to conduct Joint Operations and to incur all
Expenditure for the Joint Account to the extent that such work and Expenditures are
included within a work programme and budget which have been approved by the
Operating Committee. When so approved, anticipated Expenditures pursuant to
each such budget and Authority For Expenditure (AFE) issued thereunder shall be
the basis for the cash calls by the Operator, as provided in the Accounting
Procedure.

The Operator shall undertake all Joint Operations as set forth in each approved
annual work programme, and budget and incur and pay on behalf of the Joint
Account, all Expenditure resulting from such work, provided that the following work
should be performed after the Operator has received written approval of its AFE in
respect thereof from the Working Interest Owners, and such AFE has been
approved by the Working Interest Owners having in aggregate at least the
percentage figure of Working Interest specified in Article 4.5:

i) seismic surveys;
ii) Any operation in relation to a well (including but not limited to drilling,

deepening, plugging back, reworking, testing or completion);

Model Petroleum Concession Agreement 2009
6.4

6.5

iii) Any single

-79-

addition to fixed assets, other than a well, amounting to U.S.

dollars __ two hundred thousand (US$ 200,000) (or equivalent) or more; and

iv) Any single maintenance project amounting to U.S. dollars _one hundred and

fifty thousan:

The Operator shal

id (US$ 150_,000) (or equivalent) or more;

furnish, as early as possible, to each Working Interest Owner

and THE PRESIDENT a copy of the AFE for any items of Expenditures in excess of
U.S. dollars one hundred thousand (US$ 100,000). Provided however, that

any sub-division o'
specific approval o'

The Operator shal
work programme,
therefor except as

a project for the purpose of award of a contract will require
Operating Committee.

not undertake any Joint Operation not included in an approved
or make any Expenditure in excess of an approved budget
‘ollows;

i) If necessary to carry out an approved work programme the Operator is
authorized to make Expenditures in excess of the budget adopted therefor
up to but not exceeding ten percent (10%) of such budget, provided that
such actual or foreseen excess Expenditures shall be reported to the
Working Interest Owners by the Operator, giving the details and justification
for such excessive Expenditures; and

ii) In case of emergency, the Operator may incur such immediate Expenditures
as it deems expedient for protection of Joint Operations, life or property, and
such Expenditures shall be reported promptly to the Working Interest
Owners.

If any Working Interest Owner (“Defaulting Party”) fails to pay in full its share of
any cash calls by the due date in accordance with the Accounting Procedure:

i) the Operator shall as soon as practicable notify by telex all the Working
Interest Owners of such default.

ii) With the exception of the Defaulting Working Interest Owner, each Working
Interest Owners (“Non Defaulting Party”) shall contribute as hereinafter
provided, a share of the amount in default in the proportion that its percentage
interest bears to the total of the Working Interests of the Non-Defaulting
Working Interest Owners and pending receipt of such additional contributions
the Operator shall make arrangements to meet any commitments falling due
by borrowing the necessary finance from outside sources or by making the
necessary finance available itself and all reasonable costs of any such
finance shall be charged to the Non-Defaulting Working interest owners.
Finance made available by the Operator shall bear interest calculated on a
Day to Day basis at a rate equal to three (3) per cent above the London Inter-
bank Offer Rate (LIBOP) from time to time;

iii) Within three (3) calendar Days following the notification by the Operator under
(i) above, the Operator shall notify all the Working Interest Owners of the
Model Petroleum Concession Agreement 2009
6.6

6.7

6.8

-80-

liability of each of the Non-Defaulting Working Interest Owners to contribute to
the amount in default and shall make a further cash calls accordingly to take
effect on the expiry of the six (6) calendar Days specified in (iv) below; and

If such default continues for more than six (6) calendar Days after the date of
notification by the Operator each of the Non-Defaulting Working Interest
Owners shall on the Calendar Day next following such sixth calendar Day pay
the amount notified under (iii) above, and thereafter shall continue to pay, in
addition to its share of subsequent cash calls, the same proportion of all such
subsequent cash calls until Defaulting Working Interest Owners has remedied
its default in full or until forfeiture as hereinafter provided, and failure by any
Working Interest Owners to make such payments shall likewise and with the
same results render that Working Interest Owner in default.

The Defaulting Working Interest Owners shall have the right to remedy the
default at any time prior to forfeiture, as hereinafter provided, by payment in
full to the Operator or, if the Non-defaulting Working Interest Owners have
paid any amounts under 6.5 (iv) above, the Non defaulting Working Interest
Owners in proportion to the amount so paid by them, of all amounts in respect
of which the Defaulting Working Interest Owner is in default together with
interest thereon calculated on a Day to Day basis at the rate of three (3)
percent above LIBOR from time to time, from and including the due date for
payment of such amounts until the actual date of paymen

If any default continues for more than six (6) calendar Days after the date o
notification by the Operator under above clause, for so long as the defaul
continues, the Defaulting Working Interest Owners shall not be entitled to
receive its entitlement of Petroleum attributable to its Working Interest share
which shall instead be owned by the Non-defaulting Working Interest Owners
in the proportions in which their respective Working Interests bear to the total
of the same.

During the continuation of any default the Defaulting Working Interest Owners
shall not be entitled to be represented at meetings of the Operating Committee
or any sub-committee thereof nor to vote thereat (so that the voting interest o!
each Working Interest Owners other than the Defaulting Working Interest
Owners shall be in the proportion which its Working Interest bears to the tota
of the Working Interests of such Working Interest Owners) and shall have no
further access to any data and information relating to the Joint Operations.
The Defaulting Working Interest Owner shall be bound by decisions of the
Operating Committee made during the continuation of the default.

i) In the event that the default continues for more than sixty (60) Days
then each of the Non-Defaulting Working Interest Owners shall have
the right to have forfeited to it and to acquire, by notice to the other
Working Interest Owners given within thirty (30) Days after such period
of sixty (60) calendar Days, the Working Interest of the Defaulting
Working Interest Owners in the Licence/Lease and under Concession
Agreement and this Joint Operating Agreement or, if more than one

Model Petroleum Concession Agreement 2009
6.9

-81-

Non-Defaulting Working Interest Owners exercises such right, its
proportionate share of the Working Interest of the Defaulting Working
Interest Owner in the Licence, Lease, Concession Agreement and this
Joint Operating Agreement, such share being the proportion in which
its Working Interest bears to the total Working Interest of such Non-
Defaulting Working Interest Owners;
If none of the Non-Defaulting Working Interest Owners exercises such
right as is mentioned above then, without prejudice to any rights of the
Non-defaulting Working Interest Owners, the Working Interest Owners
shall be deemed to have decided to abandon the Joint Operations and
each Working Interest Owner, including the Defaulting Working Interest
Owner shall pay its Working Interest share of the costs of abandoning
the Joint Operations including but not limited to pay liquidated
damages, if applicable.

With respect to above Article any such forfeiture and acquisition of the Working
Interest of the Defaulting Working Interest Owner in the Licence, Lease,
Concession Agreement and this Joint Operating Agreement shall be:

i)

v)

subject to necessary approvals of the Government under the Rules;

without prejudice to any other rights of each Working Interest Owner
other than the Defaulting Working Interest Owner;.

so forfeited and acquired as beneficial owner or owners free of any
charges and encumbrances (Other than rents and royalty under the
Licence or the Lease);

subject to the Defaulting Working Interest Owner remaining liable and
obligated for its Working Interest share of all Expenditure that in any
way relate to abandonment of Joint Operations; and

effective as of the date of default.

The Defaulting Working Interest Owner shall promptly join in such actions as
may be necessary or desirable to obtain necessary approval of the Government
under the Rules and shall execute and deliver any and all documents which are
necessary to effect such forfeiture and acquisition (including for the avoidance of
doubt any stamp duty incurred on the document executed to effect such forfeiture
and acquisition) which shall be the responsibility of the Defaulting Working
Interest Owner.

Model Petroleum Concession Agreement 2009
7.1

7.2

7.3

-82-

ARTICLE-7
EXPENDITURES

Subject to of the Concession Agreement, each of the Working Interest Owners
shall be severally liable for and shall bear all Expenditures incurred by the Operator
for the Joint Account in proportion to its Working Interest from time to time.

Subject to the provisions of this Joint Operating Agreement, each of the Working
Interest Owners shall own at any given time an undivided share equal to its
Working Interest contribution in all property acquired hereunder.

All charges to the Joint Account and all matters of Accounting Procedure between
the Working Interest Owners shall be governed by these provisions and provisions
of the Accounting Procedure. If any conflict or discrepancy exists between these
provisions and those contained in the Accounting Procedure, the provisions of this
Joint Operating Agreement shall prevail.

Model Petroleum Concession Agreement 2009
8.1

8.2

8.3

8.4

-83-

ARTICLE-8
DISPOSAL OF PETROLEUM

Without prejudice to the right of THE PRESIDENT to take and receive royalty in
cash or in kind and subject to the right of the Operator to use Petroleum for Joint
Operations, each Working Interest Owner shall own and have the right to take in
kind and separately dispose of, its Working Interest share of Petroleum won and
saved after payment of royalty, and shall own the Petroleum so taken.

Each of the Working Interest Owners shall have the obligation to lift and separately
dispose of its entitlement in all Petroleum produced and/or stored at such times, in
such quantities and in accordance with such procedures as may be agreed by all
Working Interest Owners prior to the commencement of Commercial Production
(the "Lifting Procedures") which have or may have entitlements in respect of the
said development in question prior to the commencement of production but so that
the rights of each of such Working Interest Owners to lift Petroleum to which it is
entitled shall not be prejudiced.

In the event that any of the Working Interest Owners having a Working Interest in
Field development shall find itself unable for any reason to lift such quantities of
Petroleum as are to be lifted in accordance with the Lifting Procedures it shall
forthwith notify the other Working Interest Owners having Working Interest in such
development to that effect and such quantities of Petroleum shall be dealt with in
accordance with the Lifting Procedures.

The Working Interest Owners recognize that, in the event of the production of
Natural Gas and LPG, it may become or shall be desirable for them to enter into
special arrangements for the disposal of the same and they agree that, in such
event and upon the request of any of them, their respective representatives shall
meet as necessary to consider their entry into such arrangements.

Model Petroleum Concession Agreement 2009
9.1

9.2

9.3

9.4

9.5

-84-

ARTICLE-9
SOLE RISK

As used in this Article 9, the terms set out below shall have the following meanings:

9.1.1 "Sole Risk Well" means a well other than a well included in Minimum Work
Obligation specified in Article 3 of the Concession Agreement and drilled
and completed by less than all the Working Interest Owners hereto in
accordance with the provisions of this Article 9, or such other limited well site
operation as specified in Article 9.9.

9.1.2 "Location" means the geographic point at the surface being the vertical
projection of the point where the well bore actually encounters the objective
formation in the case of an existing well or where the well bore is expected
to encounter the objective formation in the case of drilling well or a wel
included in the currently approved work programme and budget.

9.1.3. "Commercial Quantities" shall have the same meaning as the definition o
"Commercial Production" in Article 1.11 of the Concession Agreement.

Any Party shall have the right, by complying with the terms of this Article 9, to dril
any well within the Area, other than a well approved by the Operating Committee
and included in the currently approved annual work programme and budget.

Any Working Interest Owner proposing to drill a Sole Risk Well shall give notice
thereof ("Notice") to the other Working Interest Owners, specifying the Location
(provided that such Location shall conform to any spacing pattern for the
development drilling previously approved by the Operating Committee), the drilling
operations to be conducted, and the objective formations.

Within thirty (30) Days after the receipt of the Notice, except as otherwise provided
in Article 9.9 hereof, the Operator shall notify each Working Interest Owner of the
Operator's detailed cost estimates with respect to the drilling of such well and the
Operator's estimate of the date on which such well may be commenced without
interfering with the execution of work programme thereto for approved by the
Operating Committee ("Commencement Date"). The Operator's estimate shall
include the total costs of all operations and equipment necessary for locating,
drilling, testing, completing and equipping (including necessary flow lines and
storage tanks) or abandoning said well.

Within forty-five (45) Days after receipt of the Notice, except as otherwise provided
in Section 9.9 hereof, each Working Interest Owner shall elect whether or not to
participate in drilling the proposed well by giving written notice to the other Working
Interest Owners. Failure to give notice within such period of time shall be deemed
to be an election by such Working Interest Owner not to participate in the drilling of
such proposed well. An election to participate shall be deemed approval of the
drilling of such well.

Model Petroleum Concession Agreement 2009
9.6

9.7

9.8

9.9

-85-

If less than all Working Interest Owners elect to participate in the Sole Risk Drilling
each Working Interest Owner electing to participate (hereinafter called "Drilling
Party/Parties" whether one or more) shall have a Working Interest in such well in
the proportion that its Working Interest bears to the total of the Working Interests of
all Drilling Parties, or in such other proportion as mutually agreed upon by the
Drilling Parties.

This Joint Operating Agreement shall be divisible and shall apply independently in
the manner of a separate contract for the drilling and operations of any Sole Risk
Well. This Joint Operating Agreement shall cease to apply as an independent and
separate contract with respect to a Sole Risk Well when Drilling Party has fully
recovered the value referred to in Article 9.10 hereof.

The Drilling Party shall cause such well to be drilled as a Sole Risk Well at the sole
cost and risk of the Drilling Party/Parties. The Working Interest Owner or Working
Interest Owners not electing to participate in the drilling of such well shall
hereinafter be called "Non-Drilling Party", whether one or more. The Drilling
Party/Parties may ask the existing Operator to Drill the Sole Risk Well or may
Operate the Sole Risk Well itself and such new Operator shall be obligated to
conduct all operations necessary for the drilling of a Sole Risk Well in accordance
with the provisions of this Joint Operating Agreement, and the Operator's cost
estimate by the Commencement Date; provided, however, that with respect to the
drilling of a well where the Operator is a Non-Drilling Party, Drilling Party, may,
within sixty (60) Days after receipt of the Notice as defined in Article 9.3 hereof,
notify the existing Operator of the election by Drilling Party to conduct by itself all
operations with respect to the drilling of such Sole Risk Well and the existing
Operator shall be relieved of its obligations to conduct such operations in which
case the Drilling Party shall conduct the operations itself as the new Operator.

In the event Drilling Party shall elect not to have the Operator drill the Sole Risk
Well, the Drilling Party must cause the drilling of the Sole Risk Well to commence
within six (6) months after the Notice. If the Drilling Party has not commenced the
Drilling of such Sole Risk Well within the period specified, the Drilling Party shall not
be entitled to commence the drilling of such Sole Risk Well until such time as a new
Notice shall be given and the provisions of this Article 9 are again complied with.

If the Notice described in Article 9.3 relates to a well site operation such as
proposed redrilling, sidetracking, deepening, reworking, testing or plugging back a
well, such Notice shall be acted upon within 48 hours if the drilling equipment is on
location. The Operator shall perform all redrilling, sidetracking, deepening,
reworking, testing or plugging back operations in accordance with a Notice
approved by all or less than all the Working Interest Owners at the sole cost, and
risk of the Working Interest Owners who voted in favour of such Notice, which
Working Interest Owner or Working Interest Owners shall be deemed as "Drilling
Party". The Working Interest Owner or Working Interest Owners who voted against
such Notices shall be deemed "Non-Drilling Party". If the proposed sole risk drilling
operations consist of redrilling, sidetracking, deepening, reworking, testing or
plugging back a well, the Drilling Party shall pay the Non Drilling Party’s ownership
interest in the salvage value of all equipment installed in said well as may be

Model Petroleum Concession Agreement 2009

9.10

9.11

-86-

mutually agreed. The Drilling Party/Parties shall own all production resulting from
such operations until the Drilling Party/Parties has fully recovered the value referred
to in Article 9.10 hereof with respect to such operations. Only the Working Interest
Owner or Working Interest Owners who participate in the last operation with respect
to a well shall bear the cost of abandonment. In the event of a disagreement
between Drilling Party/Parties on the order and manner in which sole risk proposals
of redrilling, sidetracking, deepening, reworking, testing or pluging back a well are
to be undertaken, the matter shall be referred to the Operating Committee for a
decision.

If any Sole Risk Well is drilled, it shall be operated by the Operator except as
provided in Article 9.7 and if completed as a producing well, the Drilling
Party/Parties shall own all of the production from such well and shall bear all the
cost of operating such well until the Drilling Party has recovered from production an
amount equal to the sum of :

i) Eighteen Hundred percent (1800%) of what would have been the Non-
Drilling Party's Working Interest share of costs of drilling such well to total
depth, conducting such production tests as may be carried out with drilling
equipment, equipping such well for production upto and including the
Christmas Tree, such amounts to be recovered resulting from such well or
wells or from the proceeds from the first sales of production resulting from
the discovery of an accumulation of Petroleum by such well or wells; and

ii) Four Hundred percent (400%) of what would have been the Non-Drilling
Party's Working Interest share of costs of all production facilities associated
with production of petroleum from a Sole Risk Well down-stream from the
Christmas Tree and necessary to handle, treat and bring production from
such well to the point where such production is handled by such facilities
which are to be used in common with production but not associated with
such well or to the point of delivery of such production by the Operator to
Drilling Party and shall include but not be limited to the flow lines and
storage tanks required for handling production from such Sole Risk Well;
and

iii) Two Hundred Percent (200%) of what would have been the Non-Drilling
Party's Working Interest share of the costs and expenses incurred and paid
by the Drilling Party for the operations of such well until such time as the
Drilling Party is reimbursed as provided in paragraphs (i) and (ii) above; and
thereafter such well shall be owned by all Parties hereto and each Party
shall participate with respect thereto in accordance with such Party's
Working Interest herein.

If a Working Interest Owner initially elects to participate in a Sole Risk Well and
subsequently fails to timely meet its payments there for as provided in the
Accounting Procedure, then at the option of the other Working Interest Owners
constituting the Drilling Party(s) the provisions of this Article 9 shall apply as if that
Working Interest Owner were a Non-Drilling Party.

Model Petroleum Concession Agreement 2009
9.12

9.13

9.14

9.15

9.16

-87-

The Working Interest Owners comprising any Drilling Parties shall, in proportion to
their respective Working Interests in the Sole Risk Drilling, indemnify the Non-
Drilling Parties against all losses, damages and claims against them arising out of
Sole Risk Drilling.

The Drilling Party shall be entitled to use for Sole Risk Drilling any data and
information which they own jointly with a Non-Drilling Party. Data and information
obtained in respect of Sole Risk Drilling shall be made available to the Non-Drilling
Party but shall remain the property of the Drilling Party subject to the Rules and the
Concession Agreement.

Drilling equipment owned by Working Interest Owners or under contract to the
Operator and being used in operations hereunder may not be employed to drill a
Sole Risk Well if such equipment is scheduled for other Joint Operations work
unless approved by the Working Interest Owners. However, in the case of
redrilling, sidetracking deepening, completing, plugging back, testing or reworking,
said equipment if on the drilling location, shall be used to carry out the desired
operation unless agreed otherwise.

Notwithstanding the foregoing, if in the reasonable judgement of the Operator or a
Working Interest Owner there is a substantial risk that the proposed operations
would appreciably impair the present or potential future production from a
producing oil or gas well, or well capable of production, the Operator or the Working
Interest Owner shall so advise the other Working Interest Owners, stating the
reasons substantiating its judgement and the proposed Sole Risk operations shall
not be undertaken unless approved by all Working Interest Owners.

In the event that less than all the Working Interest Owners participate in the
development of a Discovery pursuant to the Concession Agreement, any non
participating Working Interest Owner shall have the right to acquire a Working
Interest in such development equivalent to its Working Interest hereunder by paying
in cash an amount equal to one hundred and seventy-five percent (175%) of the
amount which it would have paid had it participated in the development from the
date of its failure to participate pursuant to the Concession Agreement. Such right
shall be exercisable at any time up to one year from the date referred to above by
payment of the sum mentioned in cash in full and shall be effective as of the date of
such payment.

Any non participating Working Interest Owner which fails to exercise such right
within the time period specified shall have no further right to elect to participate
therein and the Lease relating to any such Discovery Area shall constitute a
separate Lease Area and the Working Interests therein and the production of
Petroleum there from shall be owned exclusively by the Working Interest Owners
participating therein.

Model Petroleum Concession Agreement 2009
-88-

9.17 Following approval of a Development Plan pursuant to Article 6 of the Concession
Agreement, any Working Interest Owner may request a review of the provisions
contained in this Article 9 and if following such review all Working Interest Owners
agree that an amendment to such provisions is required, it shall be amended
accordingly for submission to the Government.

Model Petroleum Concession Agreement 2009
10.1

10.2

10.3

10.4

10.5

- 89 -
ARTICLE-10

The Operator shall, for the benefit and protection of the Working Interest Owners,
obtain insurance with reputable insurers upon reasonable and competitive terms on
behalf of the Working Interest Owners, as be required by contract, applicable laws,
rules and regulations together with such other insurances which the Operating
Committee may determine in accordance with this Joint Operating Agreement;
provided that in respect of such other insurance, any Working Interest Owner may
elect to take out its own insurance, provided that it gives written notice to the
Operator. The cost of insurance in which all the Working Interest Owners are
participating shall be charged to the Joint Account and the cost of insurance in
which less than all the Working Interest Owners are participating shall be in
proportion of their respective Working Interests.

The Operator or any Working Interest Owner shall duly file all claims with respect to
insurance arranged and maintained by the Operator and shall take all necessary
and proper steps to collect the proceeds and properly apply them in accordance
with the terms of this Joint Operating Agreement.

The Operator shall at all times use all reasonable endeavors to require contractors
and sub-contractors engaged in operations under this Joint Operating Agreement
to obtain and maintain all such insurances pertaining to such work as they may be
required to carry by virtue of any applicable law or regulation and such other
insurance as the Operator may deem advisable.

The policies of any such insurance shall be endorsed with waivers of all explicit or
implicit rights of subrogation to the beneficiaries eventual rights against the
Working Interest Owners, or alternatively, to the extent practicable, the Operator
shall have the other Working Interest Owners or contractors and sub-contractors,
named as additional insured.

Each Working Interest Owner may for its own account and at its own expense,
obtain insurance other than the insurance referred to in Article 10.1 pertaining to the
Joint Operating Agreement as it may deem expedient, provided however that the
obtaining of such insurance shall not in any way directly interfere with the
Operator's placement of insurance for the Joint Account, in accordance with the
terms of Article 10.1 hereof. The Operator shall use its best endeavours to facilitate
in cooperation with the other Working Interest Owners, the orderly settlement of
claims by their respective insurers.

All damages, losses and liabilities incurred in connection with the Joint Operations

which are not recoverable from insurance procured for the Joint Account under this
Article shall be charged to the Joint Account.

Model Petroleum Concession Agreement 2009
11.1

-90-

ARTICLE-11
CONFIDENTIAL INFORMATION

All information acquired by any Working Interest Owner in respect of the Joint
Operations hereunder including but not limited to all seismic and well data and
related information that pertains to or results from the Joint Operations conducted
hereunder, or any data or information contributed by any Working Interest Owner to
such Joint Operations, shall be considered as confidential and shall not be
disclosed to any other person or entity which is not a Working Interest Owner,
except:

a) To an Affiliate of a Working Interest Owner, provided such Affiliate executes
a strict undertaking to treat and maintain all such information as confidential;
or

b) As required by THE PRESIDENT or any applicable laws or regulations of a
stock exchange having jurisdiction over a Working Interest Owner; or its
Affiliate; or

c) To contractors (including consultants) employed by a Working Interest
Owner, THE PRESIDENT or the Operator, where disclosure of such data or
information is essential to such contractor's work, provided such contractor
executes an agreement to treat and to maintain all such information as
strictly confidential; or

(d) | To a bonafide prospective assignee of a Working Interest Owner, provided
such prospective assignee first executes an agreement to treat and maintain
all such information as strictly confidential; or

(e) To a bank or lending agency to the extent required by a Working Interest
Owner for arranging the funds for its obligations under this Joint Operating
Agreement provided that such bank or lending agency first executes an
agreement to treat and maintain all such information as strictly confidential.

The provisions of this Article 11 shall be continuing obligations notwithstanding the
fact that a Working Interest Owner ceases to be a Working Interest Owner.

Subject to Article 11.4, the Operator shall be responsible for the preparation and
release of all public announcements and statements regarding this Joint Operating
Agreement or the Joint Operations, provided always that no such public
announcement or statement shall be issued or made unless prior thereto all the
Working Interest Owners have been furnished with a copy thereof, and the
approval of the Operating Committee and THE PRESIDENT has been obtained, in
accordance with the Rules.

If any Working Interest Owner shall itself wish to issue or make any public
announcement or statement regarding this Joint Operating Agreement or the Joint
Operations it shall not do so unless prior thereto it furnishes all the Working Interest
Owners with a copy of such announcement or statement, and shall obtain the

Model Petroleum Concession Agreement 2009
-91-

approval of the Operating Committee and THE PRESIDENT provided that,
notwithstanding any failure to obtain such approval, no Working Interest Owner or
any Affiliate of such Working Interest Owner shall be prohibited from issuing or
making a public announcement statement if it is expedient to do so in order to
comply with any applicable law or the regulations of a recognized stock exchange.

Model Petroleum Concession Agreement 2009
12.1

12.2

12.3

12.4

-92-

ARTICLE-12
TRANSFER OF INTEREST

No Working Interest Owner shall have the right to assign, transfer, convey,
encumber, hypothecate or otherwise, dispose of its Working Interest or part thereof,
except in accordance with the provisions of Articles 12 and 13 hereof and Article 7
of the Concession Agreement.

No assignment of any Working Interest shall be binding upon the Operator until the
first Day of the calendar month following the month in which the assignor or
assignee shall have furnished the Operator with an executed or photo static copy of
the approval of THE PRESIDENT and assignee shall have properly ratified and
become a party to this Joint Operating Agreement. Any assignment of interest,
whether it is expressed or implied, shall operate to impose upon the assignee and
the assigned interest the proportionate part or share of any unpaid obligations
thereto or chargeable hereunder to the assignor and the said assigned interest. An
assignment shall not operate to relieve the assigned interest or the assignor from
any liability or obligations which accrued prior to such assignment.

Notwithstanding the provisions of this Article 12 and subject to the provisions of the
Concession Agreement, any Working Interest Owner shall, upon informing the
other Working Interest Owners, assign, transfer, convey, encumber, pledge,
hypothecate or otherwise mortgage to any financial institution, bank or lender any
or all of its rights hereunder, to secure the prompt payment of sums of money,
principal and interest so borrowed and the full and faithful discharge of any and all
obligations which it may undertake to obtain finance from such financial institution
for the purpose of this Joint Operating Agreement. Any such mortgage or
hypothecation shall not give rise to a division of the undivided interest in Joint
Property.

Subject to the provisions of Article 7 of the Concession Agreement, a Working
Interest Owner may transfer or may assign to an Affiliate or to a Non-Affiliate all or
part of its rights, duties and obligations under the Concession Agreement and this
Joint Operating Agreement.

Model Petroleum Concession Agreement 2009
13.1

13.2

13.3

-93-

ARTICLE-13
SURRENDER

If any Working Interest Owner (hereinafter referred to as the "Surrendering Working
Interest Owner") desires to Surrender its Working Interest subject to Article 7 of the
Concession Agreement, it shall notify the other Working Interest Owners of its
desire to Surrender as of a specified date not less than two (2) Calendar Months
after such notice. The other Working Interest Owners shall have thirty (30) Days
after such notice within which to give notice of election to join in such Surrender.
The Surrendering Working Interest shall accrue to and be assumed by the Working
Interest Owners electing not to Surrender pro rata to their respective Working
Interests on the specified date. The Surrendering Working Interest Owner shall
execute and deliver any and all documents and take action necessary to
accomplish such assignment. Similarly, if all Working Interest Owners shall elect to
Surrender, each Working Interest Owner shall execute and deliver any and all
documents and take all actions to accomplish such Surrender.

Without the specific consent of the Working Interest Owners other than the
Surrendering Working Interest Owner, an assignment made under the provisions of
Article 13.1 above shall not relieve the Surrendering Working Interest Owner of any
liability or obligation created prior to the date of such assignment and any then
approved work programme and budget.

At such time, and in such manner, as prescribed under the Concession Agreement,
whenever the Working Interest Owners are required to reduce the extent of the
Area, the Operating Committee shall determine the Area to be retained.

Model Petroleum Concession Agreement 2009
-94-

ARTICLE-14
RELATIONSHIP OF THE WORKING INTEREST OWNERS

14.1. The rights, obligations and liabilities of the Working Interest Owners under the Joint
Operating Agreement shall be several and not joint or collective, each Working
Interest Owner being responsible only for its Working Interest share of costs and
liabilities incurred for the Joint Account.

14.2 The relationship between the Working Interest Owners, with respect to the Joint
Property, is that of tenants in common. Neither juridical person or entity is created
by this Joint Operating Agreement, nor is it the purpose or intention of this Joint
Operating Agreement to create any corporation, partnership or association, nor
shall this Joint Operating Agreement and the operations hereunder be interpreted
or considered as creating an entity since each Working Interest Owner shall be
individually responsible only for its own obligations hereunder.

Model Petroleum Concession Agreement 2009
15.1

15.2

-95-

ARTICLE-15
TAXES

The Operator shall subject to the Concession Agreement pay any and all duties,

other assessments and Governmental charges (excluding income taxes on prot

it),

whether national or local levied or assessed against any of the Joint Property,
royalty and other applicable taxes, as the case may be, on Petroleum produced

and saved for the Working Interest Owners, the costs of which are charged to
Joint Account.

he

The Operator shall contest the validity or payment of any assessment or charge

referred to in Article 15.1 above for the Joint Account, if so directed by

he

Operating Committee. Nothing herein shall prevent a Non-Operator at its sole cost
and expense from having its own attorney appear and participate in any such

contest in addition to the Operator's attorney, without prejudice to the right of

he

Operator to direct such contests as determined by the Operating Committee above.

Model Petroleum Concession Agreement 2009
-96-

ARTICLE-16
FORCE MAJEURE

16.1 The provisions of Article 27 of the Concession Agreement are herein incorporated
by reference and will apply to this Joint Operating Agreement accordingly.

Model Petroleum Concession Agreement 2009
-97-

ARTICLE-17
ARBITRATION

17.1 Any dispute arising out of this Joint Operating Agreement shall be dealt with mutatis
mutandis in accordance with Article 28 of the Concession Agreement.

Model Petroleum Concession Agreement 2009
18.1

18.2

-98-

ARTICLE-18
LAWS, RULES AND REGULATIONS

This Joint Operating Agreement is subject to the Concession Agreement and all
Joint Operations shall be conducted in accordance with its provisions, and of all
other valid and applicable laws, rules, regulations and orders of the Government. If
this Joint Operating Agreement in any respect shall be found to be inconsistent with
or contrary to the terms of the Concession Agreement, this Joint Operating
Agreement shall be regarded as modified to conform thereto and as so modified
shall continue in full force and effect.

No Working Interest Owner shall resort to any action for partition of the Area or

Joint Property, except in accordance with the provisions of the Concession
Agreement and this Joint Operating Agreement.

Model Petroleum Concession Agreement 2009
19.1

19.2

-99-

ARTICLE-19
TERM

This Joint Operating Agreement shall become effective on the Effective Date and
shall remain in full force and effect until:

(a) It is terminated by the written consent of all Working Interest Owners, or
(b) All the Working Interests become vested in one Working Interest Owner, or
(c) The termination of the Concession Agreement.

Before this Joint Operating Agreement terminates, there shall be a final Audit and
settlement of the Joint Account between the Working Interest Owners in
accordance thereof.

Model Petroleum Concession Agreement 2009
20.1

20.2

20.3
made:

- 100 -

ARTICLE-20
NOTICES

Any notice required or permitted to be given hereunder including but not limited to
bills, statements, cash calls, reports and notices, shall be deemed to have been
effectively given to and received by a Working Interest Owner and the Government
to whom it is addressed by telex, telegraphic message, (facsimile) or hand delivery.
All notices shall be delivered to the Working Interest Owners and the Government
so notified at the respective addresses given in or pursuant to the Concession
Agreement.

Any notice or advice required or permitted to be given to or by any Working Interest
Owner under this Joint Operating Agreement shall be given in writing in the English
language and delivered by hand, by telegraph, cable or telex or fax confirmed in
writing as above.

Such notices or other communications shall be deemed to be effectively given or

i) On receipt by the addressee if delivered personally with signed receipt
obtained acknowledging delivery; or

ii) On transmission to the addressee if transmitted by telex or fax (with the
correct receipt confirmation) during normal business hours at the place of

receipt of the addressee or if so transmitted outside such hours, on opening
of business on the next business Day at such place.

Model Petroleum Concession Agreement 2009
- 101 -

ARTICLE-21
MISCELLANEOUS

21.1. The heading of each Article hereof and the Table of Contents are for convenience
only and shall be disregarded in construing or interpreting this Joint Operating
Agreement.

21.2 Except as otherwise provided herein, this Joint Operating Agreement shall be
binding on and shall inure to the benefit of the Working Interest Owners and their
respective successors and assigns.

21.3. Any modification of this Joint Operating Agreement shall not be effective until such
modification is executed in writing by the Working Interest Owners.

IN WITNESS WHEREOF this Joint Operating Agreement has been duly executed the
Day and year first above written:

Signed for and on behalf of )
XYZ/ABC )
BY: )
WITNESSES:

1)

2)

Signed for and on behalf of
the GOVERNMENT HOLDINGS PRIVATE LIMITED( if applicable)

BY: )

WITNESSES:
1)

2)

Model Petroleum Concession Agreement 2009
- 102 -

APPENDIX A - ACCOUNTING PROCEDURE

TABLE OF CONTENTS
Page

ARTICLE-I

GENERAL PROVISIONS... .. 104-107
ARTICLE-II

CHARGES TO THE JOINT ACCOUNT....ssssscsssssssssssssuuessssssssesssstnussnssssesee 108-114
ARTICLE-IIl

BASIS OF CHARGES TO THE JOINT ACCOUNT.. 114-115
ARTICLE-IV

DISPOSAL OF EQUIPMENT AND MATERIALS ......sssssssssssssesssssseeeeessetnsnseseeeees 116
ARTICLE-V

INVENTORIES ...
ARTICLE-VI

TERMINATION ....ccccssssscssssssssssssssussssssssesssssususssssssessesusussssssssesseniuusssesseeeenssesse 118

Model Petroleum Concession Agreement 2009
103
APPENDED TO AND MADE A PART OF THE
JOINT OPERATING AGREEMENT

MADE BETWEEN
XYZ

ABC
AND

GHPL
(if applicable)

The purpose of this Accounting Procedure is to establish equitable methods of determining
charges and credits applicable to operations under the Joint Operating Agreement which
will truly reflect the Operator's actual costs, to the end that the Operator shall neither gain
nor lose in relation to the Working Interest Owners by reason of the fact that it acts as
Operator. If at any time or from time to time, any such methods prove unfair or inequitable
to Operator, or Non-operator(s), the Working Interest Owners will meet and in good faith
endeavour to agree on changes in methods deemed necessary to correct any unfairness

or inequity.

Model Petroleum Concession Agreement 2009
104

ARTICLE-I
GENERAL PROVISIONS

1. DEFINITIONS

The terms defined in Article | of the Concession Agreement and in Article | of the Joint
Operating Agreement shall have those meanings wherever used in this Accounting
Procedure and the following words and phrases shall have the meanings set forth against
them below:

- "Joint Property" means all real property and all assets acquired, or created by
Expenditures charged to the Joint Account.

- "Materials" shall mean personal property, equipment, or supplies acquired or held
for the Joint Account.

2. RECORDS, STATEMENTS AND REPORTS

A. The Operator shall at all times maintain and keep true and correct records of
the production and disposition of all Petroleum and of all Expenditures and
disposition of Materials under the Concession Agreement and the Joint
Operating Agreement, as well as all other data necessary or proper for the
settlement of accounts between the Working Interest Owners hereto in
connection with their rights and obligations under the Concession
Agreement and the Joint Operating Agreement, and to enable the Working

Interest Owners to comply with all applicable income tax and other laws. The

Operator shall also establish and maintain a system of internal controls and

prepare and present for approval of Working Interest Owners a statement of

joint assets and liabilities. Such records shall be open at reasonable times
for inspection and copying by authorized representatives of any Non-

Operator and THE PRESIDENT.

B. The Operator shall submit to each Working Interest Owner and THE

PRESIDENT each month, within thirty (30) Days after the close of the
relevant month, accurate statements of the Expenditures incurred during
such months, indicating by appropriate classification the nature thereof, the
portion of such costs charged to each of the Working Interest Owners, the
amount of funds advanced to the Operator by each of the Working Interest
Owners, and the commitments and Expenditures made from such
advances. These statements shall include a detailed statement of all
charges and credits to the Joint Account, summarized by appropriate
classification indicative of the nature thereof and the unusual charges and
credits. All records kept, and reports made, shall be in Pakistan Rupees and
in United States Dollars. Transactions incurred in currencies other that
Pakistan Rupees or United States Dollars shall be converted at the
appropriate official rates of exchange.

Model Petroleum Concession Agreement 2009
3.

Upon approval of any work progr.

current basis only, to make mont
the period covered by such work

105

PAYMENTS AND ADVANCES

‘amme and budget, the Operator will have the right on a
hly advance cash calls to all Working Interest Owners for
programmes and budgets. In the event of a Commercial

Discovery, a monthly or other suitable time frame for cash calls and the procedures for
such calls will be as adopted or determined by the Operating Committee. Each such

month cash call shall be equal to

Operator's estimate of the actual money required by it to

perform its duties under the approved work programme and budget therefor during the
month concerned. Each such call shall be made in writing detailing the payments the
Operator anticipates to be required during the period covered thereby, and shall be

delivered or sent by telex / fax del
than 20 Days prior to the beg!
Expenditures are to be made,

Working Interest share of the full

not later than the first working Da
so paid, the Working Interest Ow!

unpaid balance at the rate of one an half percent (1.5%) per month or any fraction o'

month, until paid. If a Working In
Joint Operating Agreement, the
shall apply. Cash calls shall be

order to adjust for payments made on behalf of the Joint Venture for services ai

materials furnished by the Opera
case may be, of the cash funds
the Operator on trust are for the
to any prior lien in favor of a third
all payments by Pakistani Work

irrespective of the currencies in which such costs and expenses are to be incurred and

foreign Working Interest Owners

Expenditures are incurred. Subj

livered personally to all Working Interest Owners not later
inning of the month preceding the month when such
and each Working Interest Owner hereto shall pay its
amount of each such cash call in cash, to the Operator
y of the month for which the funds are required, and if not
ner in default will pay an additional sum calculated on the
a
ferest Owner is in default of payments due by it under the
applicable provisions of the Joint Operating Agreement
increased or decreased, as required by the Operator, in
ind
he
to

or or to replace any deficit or eliminate any surplus as
available in the Joint Account. Funds made available
account of the Non-Operators and shall not be subjected
party. Subject to Article 8 of the Concession Agreement,
ing Interest Owners may be made in Pakistan Rupees
by
in United States Dollars or any other currency in which
ject to the provisions of the Concession Agreement, the

Operator shall have the right, at any time and from time to time, to use the joint funds or to

convert the same or any part to

required for operations, and the actual cost of currency loss or gain of any su

conversions shall be charged or
United States Dollars and Pakis

other currencies to the extent that such currency is then
ich
en

he

credited to the Joint Account. Any conversions betwe:
fan Rupees or any other currency shall be stated in

Joint Account at the rate of exchange on the Day of conversion.

The Operator shall restrict the funds held in the bank account for Joint Operations to a

level consistent with that required for the conduct of Joint Operations.

In the event

Operator accumulates funds exceeding US Dollars Twenty Thousand (US $ 20,000) or
Pakistani Rupees Three Hundred and Fifty Thousand (Rs. 350,000) under this Accounting

Procedure, Operator, if so reques

to Working Interest Owners withi

ted by the Working Inte, shall make appropriate refunds
in five (5) calendar Days of determination of such excess

Model Petroleum Concession Agreement 2009
106

funds. Such determination of excess funds shall be made every quarter and for this
purpose any amount representing such excess as reflected in the Operator's monthly
Expenditure statement shall be refunded by the Operator.

4. ADJUSTMENTS

Payments of any advances or cash calls shall not prejudice the right of any Non-Operator
to protest or question the correctness thereof; provided, however, all reports and
statements rendered to Non-Operators during any Calendar Year shall conclusively be
presumed to be true and correct after a twenty-four (24) month period, unless a Non-
Operator takes written exception thereto, and makes claims on the Operator for
adjustment within such period. No adjustment favourable to the Operator shall be made
unless it is made within the same prescribed period. The provisions of this paragraph shall
not prevent adjustments resulting from a physical inventory of the Joint Property as
provided for in Article V hereof.

5. AUDITS
a) In accordance with Article 22 of the Concession Agreement, the Joint
Account shall be audited for the period commencing with the Effective Date
to December 31, and thereafter annually by one independent firm of

Chartered Accountants, with the appropriate level of joint venture Petroleum
auditing experience, to be selected by a sub-Committee of Operating
Committee comprising a representative each of the Working Interest Owners
hereinafter referred as (Audit Committee) subject to the condition that
guidelines issued by the Government from time to time would be followed in
the matters connected with the appointment of auditors and the scope of
work of the audits. The selection must be made by consensus of all
members of the Audit Committee. The firm selected must demonstrate its
qualifications in joint venture auditing and independence from all parties
involved to the satisfaction of all members of the Audit Committee. In
addition, once selected, a firm can only perform this audit for a period of not
more than three consecutive Calendar Years. The selected firm will submit a
detailed audit plan (including but not limited to procedure for physical
verification of inventories) for approval before commencement of the
aforementioned audit. The audit will commence not more than 90 Days from
end of audit year and be completed within 180 Days from the end of the
aforementioned audit year. Copies of the audited accounts and report shall
be delivered to THE PRESIDENT and to each of the Working Interest
Owners. The cost of the audit shall be charged to the Joint Account.

b) A Non-Operator, upon at least thirty (30) Days advance written notice to the
Operator and other Non-Operator(s), shall have the right at its sole expense
to audit the Joint Account and related records for any Calendar Year or
portion thereof, within the twenty-four (24) month period following the receipt

Model Petroleum Concession Agreement 2009
107

of the audited accounts of such Calendar Year or portion thereof, regardless
of the fact that the accounts for the year remain to be audited or are being
audited. However, the conducting of an audit by a Non-Operator shall not
extend the time for taking written exception to and the adjustment of
accounts under Sub Article 4 above.

Where there are two or more Non-Operators, the Non-Operators shall make every
reasonable effort to conduct joint or simultaneous audits. Such Non-Operators shall
be provided with the accounts, supporting vouchers and documents together with
such reasonable facilities as may be necessary for the inspection of the financial
affairs of the Joint Operations.

In case the Operator and Non-Operators are unable to reach final agreement on

audit exceptions then such exceptions shall be referred to an internationally
recognized firm of chartered accountants selected by the Audit Committee.

Model Petroleum Concession Agreement 2009
108

ARTICLE-I
CHARGES TO THE JOINT ACCOUNT

1. ALLOCABLE CHARGES

In the event any of the Operator's employees or field camps, sub-offices or other facilities
in Pakistan serve properties in addition to the Joint Property, and costs cannot be
identified with the properties served, such costs shall be pro-rated or charged on an
equitable basis to be approved by the Operating Committee.

2. DIRECT CHARGES

The Operator shall charge the Joint Account with all Expenditures incurred in connection
with all Joint Operations under the Concession Agreement, and the Joint Operating
Agreement and for the performance of its duties hereunder.

The Expenditures shall be recorded as required for the settlement of accounts between
the Working Interest Owners under the Concession Agreement and the Joint Operating
Agreement and for identification to comply with relevant laws. Chargeable Expenditures
shall include:

a) All payments to the Government (other than income tax and royalty
payments) made by the Operator and necessary in the performance of its
duties under the Joint Operating Agreement.

b) Cost of establishing and maintaining field offices, camps, warehouses,
supply bases, offices and other facilities (including housing in Pakistan)
devoted exclusively to serving the License or Lease.

A. Labour

a. The Operator's employees directly engaged in the Area of
operations or outside of the Area shall be charged as follows:

j@ Salaries and wages of personnel located within Pakistan and
permanently attached to and engaged in, Joint Operations in
Pakistan. Labour charges for persons not working full-time
on two or more operations shall be allocated on the basis of
time sheets or as may be approved by the Operating
Committee. Wages charged should not exceed the
prevailing market rates.

Model Petroleum Concession Agreement 2009
109

(ii) Scientific, technical, professional employees of the Operator
or its Affiliates while directly performing work on specific
projects for the sole benefit of the operations, costs of which
shall not exceed the cost of equivalent services on the open
market.

b. The Operator's cost of annual leave, and other holidays, vacation,
sickness disability benefits, living and housing allowances, medical
allowances, travel allowances, travel time, bonuses, and other
customary allowances as well as the Operator's cost for employees
benefits, including, but not limited to, employee's group life
insurance, group medical insurance, medical treatment,
hospitalization, retirement, bonuses, provident fund, gratuity fund
and other benefit plans of a like nature, all applicable to the salaries
and wages are chargeable hereunder. Such costs may be charged
on actual basis, when and or accrued, or on a percentage basis on
the amount of salaries and wages chargeable under this Section A.
If percentage basis is used, the rate will be based on the Operator's
cost experience and adjusted annually to actual costs. These costs
will be competitive and will not exceed the costs generally
applicable in the industry.

c. Expenditures or contributions made pursuant to assessments
imposed on the Operator by the Government authority which are
applicable to the Operator's labor costs of salaries and wages as
provided under this Section A.

Materials

Cost of equipment, machinery, material, articles purchased or furnished by
he Operator for the Joint Account as per provisions of the Joint Operating
Agreement. Price shall include such costs as export brokers' fees,
ransportation charges, loading, unloading fees, export and import duties,
surcharges and license fees associated with the procurement of material
and equipment and in-transit losses, if any, not covered by insurance. So
‘ar as it is reasonably practical and consistent with efficient and
economical operation only such material shall be purchased for, or
ransferred to the Joint Account as may be required for immediate use;
and accumulation of surplus stocks shall be kept to a minimum
considering the distance of materials in remote locations and the
provisions of any relevant law of Pakistan relating to the importation of
material and equipment.

Model Petroleum Concession Agreement 2009
110
Transportation

Transportation of employees, equipment, materials, machinery, facilities
and supplies necessary for the performance of Joint Operations, including
costs of packaging, brokerage, insurance and other related costs as per
normal industry practice. However, the transportation of equipment,
machinery and materials in respect of Section B above, shall not be
charged hereto. Employee transportation costs, to the extent covered by
the established policy of the Operator, shall include travel expenses for
employees, and their families to and from the employees' point of origin at
the time employment commences, at the time of final departure and for
vacations, as well as traveling expenses in Pakistan for employees, and
their families incurred as a result of transfer from one location to another
and traveling expenses relating to the periodical recuperation leaves of
field personnel.

Services

a. The services of consultants, contract services, utilities and other
services procured from outside sources, rentals or compensation
paid or incurred for the use of any equipment and facilities. The
aforesaid services shall be charged to the Joint Account at the
actual price paid by the Operator procured on a competitive basis in
accordance with the Joint Operating Agreement with approval of
the Operating Committee.

b. The actual cost of technical services procured in accordance with
as per the provisions of the Joint Operating Agreement on a
competitive basis without the following being limited to such as
laboratory analyses, drawings, geophysical and geological
interpretation, drafting engineering studies and related data
processing, etc., performed by the Working Interest Owners or their
Affiliates for the benefit of the Joint Operations with approval of the
Operating Committee.

c. Per diem , travel expenses, living and accommodation expenses for
expatriate employees of the Operator or of the Operator's Affiliate
companies called on from abroad for periods of short duration as
approved by the Working Interest Owners.

Working Interest Owners exclusively owned equipment and facilities

Charges for Working Interest Owner's exclusively owned equipment, facilities
and utilities on the basis of actual usage at rates commensurate with the cost of
ownership and operation, but not in excess of rates currently prevailing for like
service and equipment in the area, as approved by the Operating Committee.

Model Petroleum Concession Agreem

ent 2009
111

On request, the Working Interest Owner shall furnish the Operator and the
Operator shall furnish the Non-Operators a list of rates and the basis of
application. Such rates shall be revised from time to time if found to be either
excessive or insufficient, but not more than once every six (6) months. Drilling
tools and other equipment lost in the hole or damaged beyond repair may be
charged at an agreed value considering depreciation and transportation cost to
deliver like equipment to the scene.

Model Petroleum Concession Agreement 2009
112
Damages and losses to property

All reasonable costs or expenses necessary to replace or repair damages
or losses incurred by fire, flood, storm, accident, or any other cause not
controllable by the Operator through the exercise of reasonable diligence
and not covered by insurance carried at the expense of the Joint Account.
The Operator shall furnish Non-Operators written notice of damages or
losses incurred in excess of United States Dollars ten thousand (US$
10,000), as soon as practicable after report of the same has been
received by the Operator. All losses shall be listed separately in the
monthly statement of costs and Expenditures.

Litigation expenses

Except to the extent the same are to be borne by the Drilling Parties
Pursuant to Article 9 of the Joint Operating Agreement, there shall be
charged to the Joint Account all costs and expenses of litigation, or other
legal services necessary or expedient for the protection of the Working
Interest Owners interest, including lawyer's fees and expenses as
hereinafter, provided, together with any judgements resulting therefrom,
and actual expenses incurred by the Operator or Non-Operators in
securing evidence for the purpose of defending such action or claim.
Details will however be provided to the Operating Committee at its next
meeting.

a. If Non-Operators so agree, such actions or claims may be handled
by the legal staff of one or more of the Working Interest Owners,
and a charge commensurate with cost of providing and furnishing
such services rendered may be made against the Joint Account,
but no charge shall be made until approved by the Operating
Committee.

b. Fees and expenses of outside lawyers in connection with litigation
shall not be charged to the Joint Account unless authorized by the
Operating Committee.

c. Fees and expenses of outside lawyers, not exceeding United
States Dollars fifty thousand (US $ 50,000) per year and not
involving litigation, shall not require the Operating Committee

approval.
Insurance
a. Premiums for insurance, pursuant to Article 10 of the Joint

Operating Agreement, any insurance that is not carried for the
benefit of all Working Interest Owners the cost of such insurance

Model Petroleum Concession Agreement 2009
113

shall only be charged to the Working Interest Owners, participating
therein.

b. Credits for insurance settlements received, pursuant to Article 10 of
the Joint Operating Agreement any insurance that is not carried for
the benefit of all the Working Interest Owners, any such credits
shall only be made to the Working Interest Owners participating in
such insurance.

c. If no insurance is carried, all actual Expenditures incurred and paid
by Operator in settlement of any and all losses, claims, damages,
judgements and any other expenses, including legal services, shall
be charged to the Joint Account.

IL Other Expenditures

Any other costs, and Expenditures incurred by the Operator for the
necessary and proper conduct of the operations in accordance with
approved work programmes and budgets and not covered in this Article II

(2).
3. INDIRECT CHARGES INCLUDED IN OVERHEAD

Excluding all expenditures incurred by the Operator to cover the actual cost of services
as provided for in Article Il (1) & (2) hereinabove, the Operator will incur, under the Joint
Operating Agreement, expenses in the performance and discharges of its functions and
duties. Such expenses relate to legal, treasury, tax [other than corporate income tax],
employee relations, including management staff and all operating departments having a
general action in the operations of the Joint Operations. The carrying out of such
functions shall be compensated as a whole by applying the percentages specified
below. The overhead charges shall be debited to the Joint Account on a monthly basis
and shall be determined on the total annual expenditures as set forth in Article 1I(2)
hereof less payments to the Government, litigation expense, and damages and losses
to property, as follows:

(a) Exploration 3% of Expenditures per calendar year
(b) Development and Production Expenditures
From US$ 0 to US$ 10,000,000= 2% each calendar year.
From US$ 10,000,000 to US$ 50,000,000=1% each calendar year.

Above US$ 50,000,000= 0.25% each calendar year.

Model Petroleum Concession Agreement 2009
114

The above rates have been selected to represent as fairly as possible the overhead of
the Operator not otherwise chargeable. These rates shall be reviewed by the Operating
Committee from time to time, on the basis of actual expenditures and the prevailing
conditions. These will also be adjusted reasonably in case the Operator is carrying out
operations in two or more blocks.

ARTICLE-III
BASIS OF CHARGES TO THE JOINT ACCOUNT

1. PURCHASES

Material purchased and services obtained directly for the Joint Operations shall be
charged at the price paid by the Operator; however, such price shall not exceed that
currently prevailing in normal arm’s-length transactions on the open market. Price shall
include such costs as export broker's fees, transportation charges, loading and unloading
fees, import duties, surcharges and license fees associated with the procurement of
materials and equipment, and applicable taxes.

2. PREMIUM PRICES

In the event material is not obtainable at recognized current list prices from general supply
sources, due to national emergency, strikes, Governmental regulations or other unusual
circumstances, over which the Operator has no control and it is so established, provisions
of prior paragraphs pertaining to pricing of material and costs of transportation shall not
apply, and the Operator may supply Materials from any available source, charging therefor
the current replacement cost including the cost of transporting such materials to the Area;
provided when practicable, a Non-Operator who may become an undivided interest owner
in such Materials, shall be given the opportunity of furnishing its share in kind.

3. MATERIAL FURNISHED BY OPERATOR

Materials transferred from the Operator's warehouse or staging areas to the Joint Property
and charged to the Joint Account shall be priced based on the current replacement cost on
a world wide competitive basis for the same brand and specifications of the Materials
effective on that date, and also adjusted for condition of Material as provided hereunder.

A. i) Condition "A" means that which is new;

ii) Condition "B" means that which has been used but is sound and is
suitable for its original function without reconditioning;

iii) Condition "C" means that which has been used and would be
suitable for its original function after reconditioning or that which
cannot be reconditioned but has a limited service in its original
functions;

Model Petroleum Concession Agreement 2009
115

iv) Condition "D" means that which is unsuitable for its original function
but is usable for another function; and

v) Condition "E" means that which is junk.

All Material furnished to the Joint Property from Operator's warehouse or
staging areas, unless otherwise agreed to by the Parties, shall be priced
on the following basis and charged or credited to the Joint Account.

a) Condition A Material at Current Price;

b) Condition B Material at seventy-five percent (75%) of Current Price
of Condition A Material;

c) Condition C Material at fifty percent (50%) of Current Price of
Condition A Material;

d) Condition D and E Material at a value commensurate with its use at
current prices.

There may be cases where the same items of the Material, due to their
unusual condition, shall be fairly and equitably priced by the Operator
subject to the approval of the Operating Committee.

Operator shall only supply Material for the Joint Account from the
Operator's warehouse if the ultimate cost of such Material is equivalent to
the most economical cost of the same or similar Material currently
prevailing in normal arms length transactions on the open market.

Model Petroleum Concession Agreement 2009
116

ARTICLE-IV
DISPOSAL OF EQUIPMENT AND MATERIAL

1. MATERIAL PURCHASED BY THE OPERATOR OR NON-OPERATOR

The Operator shall be under no obligation to purchase the interest of a Non-Operator in
surplus, new or used Material. The Operator shall dispose of and account for the
disposition of surplus Material.

2. SALES TO OUTSIDERS

Sales to outsiders of major Material shall be made with the consent of Non-Operators as
to both terms and price and, where made, proceeds shall be credited by the Operator at

the full amount collected from the purchaser. Any claim by a purchaser for defective
Material, or otherwise, shall be charged back if and when paid by the Operator.

Model Petroleum Concession Agreement 2009
117

ARTICLE-V
INVENTORIES

PERIODIC INVENTORIES - NOTICE AND REPRESENTATION

At reasonable intervals or as directed by the Operating Committee, inventories shall be
taken by the Operator of all Joint Account stock and installed Material and Equipment on
which detailed accounting records are normally maintained for material control purposes.
The Operator shall give Non-Operators at least thirty (30) Days written prior notice of its
intention to take inventory, and Non-Operators, at their sole cost and expense, shall be
entitled to have a representative present. The failure of any Non-Operator to be
represented at such inventory shall bind such Non-Operator to accept the inventory taken
by the Operator, who shall in that event furnish each Non-Operator with a reconciliation of
overages and shortages. Inventory adjustments to the Joint Account shall be made by the
Operator for overages and shortages, but the Operator shall be held accountable to Non-
Operators only for shortages due to lack of reasonable diligence. Any adjustments of
inventory by one percent (1%) or more shall be brought to the attention of the Operating
Committee for review.

2. SPECIAL INVENTORIES
Whenever there is a sale or change of interest in the Joint Property, a special inventory
may be taken by the Operator, provided the seller and/or purchaser of such interest

agrees to bear all of the expense thereof. In such case, both seller and purchaser shall be
entitled to be represented and shall be governed by the inventory so taken.

Model Petroleum Concession Agreement 2009
118

ARTICLE-VI
TERMINATION

As soon as practical after termination of the Concession Agreement and the Joint
Operating Agreement, the Joint Account shall be finally settled and balanced by whatever
cash payments between the Working Interest Owners are expedient following presentation
by the Operator to all Working Interest Owners of a final statement of the costs and credits
in the Joint Account, subject to any adjustment that may be required as the result of any
final audit performed in accordance with the procedures provided elsewhere in the
Concession Agreement and the Joint Operating Agreement.

Model Petroleum Concession Agreement 2009
119

ANNEX III
STANDARD FORM OF DEVELOPMENT AND PRODUCTION LEASE

The President of Pakistan hereinafter referred to as "the President" hereby grants under
and in accordance with the provisions of the Pakistan Petroleum (Exploration and
Production) Rules, 2009 and on the terms and conditions set forth or referred to therein,
and (hereinafter referred to as "the Lessee") hereby
accepts a Development and Production Lease, on the terms and conditions aforesaid and
on further terms and conditions set forth herein as follows:

(1) This Lease is granted to the following companies, with working interests
as stated herein:

Name(s) of Lessee(s)

(2) This Lease gives the Lessee(s) the exclusive right to perform activities in
connection with the Development and Production of Petroleum in the
following areas:

Lease Area No. Coordinate Km?

(3) The Lease is valid for a period of . The Lessee(s)
shall be entitled to renewal of the Lease, as follows:

(4) The Lessee(s) shall develop the Petroleum deposits in the Lease Area
with due diligence and substantially in accordance with the Development
Plan, dated subject to such modifications thereto as THE
PRESIDENT may approve.

Model Petroleum Concession Agreement 2009
120

(5) When the deposits have been developed, Petroleum shall be produced in

accordance with the production profile approved from time to time by THE
PRESIDENT.

(6) The laws of Pakistan shall govern all activities pursuant to this Lease.

In witness whereof the President has set his hand and seal and the Lessee(s) has caused
its Common Seal to the affixed hereon this Day of , 200

Model Petroleum Concession Agreement 2009
121
ANNEX-IV

GOVERNMENT OF PAKISTAN

MINISTRY OF FINANCE, REVENUE AND ECONOMIC AFFAIRS
(REVENUE DIVISION)

ek

Islamabad, the 7" August, 2004.
NOTIFICATION
(CUSTOMS/SALES TAX)

S.R.O. 678(1)/2004. - In exercise of the powers conferred by section 19 of the
Customs Act, 1969 (IV of 1969), and clause (a) of sub-section (2) of section 3 of the
Sales Tax Act, 1990, and in supersession of its Notification No. S.R.O. 448(1)/2004,

dated the 12" June, 2004, the Federal Government is pleased to exempt, --

(1)

(2)

(3)

machinery, equipment, materials, specialized vehicles or vessels, picks-
ups (4x4), helicopters, aircraft, accessories, spares, chemicals and
consumables, as are not manufactured locally, imported by the
Exploration and Production (E&P) Companies, their contractors, sub-
contractors and service companies, from customs- duty in excess of five
per cent ad valorem leviable under the First Schedule to the Customs Act,
1969 (IV of 1969), and the whole of sales tax leviable under the Sales Tax
Act, 1990, on their import and subsequent supply, subject to the
conditions specified under the caption “CONDITIONS WITH REFERENCE
TO CLAUSES (1) AND (2);

machinery and equipment, as are not manufactured locally, imported by
companies other than Exploration and Production Companies, from
custom duty in excess of five per cent ad valorem leviable under the First
Schedule to the Customs Act, 1969 (IV of 1969), subject to the conditions
specified under the caption “CONDITIONS WITH REFERENCE TO
CLAUSES (1) AND (2)”;

goods as mentioned in CLAUSES (1) and (2) above, as are manufactured
locally, imported by Exploration and Production Companies, their
contractors, sub-contractors and service companies, other petroleum and
public sector companies as is in excess of ten per cent ad valorem
leviable under the First Schedule to the Customs Act, 1969 (IV of 1969),
except X-mass trees, well-head and integral components and parts
thereof which shall be exempted from so much of the customs-duty as is
in excess of fifteen per cent ad valorem; imported by E&P Companies
their contractors, sub-contractors and service companies, provided that
goods imported by public sector companies shall be subject to provisions
of Notification No. S.R.O. 827(1)/2001, dated the 34 December, 2001,
except for projects wherein an investor or multinational company has a
Model Petroleum Concession Agreement 2009

(4)

u(3)

(i)

122

blocking vote. Components and parts of wellhead and X-mass tree if
imported for their otherwise utilization will be allowed on payment of 10%
customs duty on the basis of certification of respective E&P Company.
However, items not manufactured locally shall remain subject to 5%
customs duty. All items falling under this serial No. (3) shall also be
exempt from whole of the sales tax if these are plant, machinery,
equipment and proprietary spares of parent equipment ‘[provided such
spares are] not manufactured locally.

raw materials and components, as are not manufactured locally, and are
imported for use in the manufacture of goods specified in clauses (1) and
(2), to be supplied to the petroleum sector companies as specified in the
said Notification from whole of customs duty leviable under the First
Schedule to the Customs Act, 1969 (IV of 1969), ‘Tand the whole of sales
tax leviable under the Sales Tax Act,1990] subject to the conditions
specified under the caption “CONDITIONS WITH REFERENCE TO
CLAUSE (4)’.

Two vehicles (Pajero/Toyota Land Cruiser etc), imported by Exploration
and Production (E&P) Companies shall be exempt from whole of customs-
duty while the 3" and 4" vehicle shall be exempt from duty as is in excess
of 10% and 25% respectively. Similarly one vehicle imported by Service
Company shall be exempt from the whole of customs duty and their and
vehicle shall be exempt from duty as is in excess of 10% ad valorem;
subject to the following conditions, namely:-

(a) Life of the vehicle shall be five years unless sooner it is damaged
‘o the extent that it cannot be used; and

(b) ‘or claiming replacement of any vehicle the vehicle required to be
replaced shall be surrendered to the customs authority free of
cost.”;]

CONDITIONS WITH REFERENCE TO CLAUSES (1) AND (2).

Only such goods shall be entitled to the exemption under this notification

as have been certified, for clause (1), by an E&P Company, and for clause (2), by
a company other than an E&P company, for its own use or its contractors, sub-
contractors and service companies for its projects of oil and gas exploration and
production, refinery, oil and gas pipeline, liquefied petroleum gas (LPG),
compressed natural gas (CNG), petroleum terminals, energy conservation,
environment and safety controls;

the exemption available to E&P companies shall be admissible only to such
E&P companies who hold permits, or licences, or leases or concession or

Model Petroleum Concession Agreement 2009
123

production sharing agreement and who enter into supplemental agreements
with Government of Pakistan;

the importers shall maintain an account of all imports alongwith the relevant
record as prescribed by the Customs Rules, 2001 and Sales Tax Act, 1990;

(iv)in the event a dispute arises whether any item is entitled to exemption under
this notification, the item will be immediately released by the Customs
Department against a corporate guarantee valid for a period of nine months,
extendable by the concerned Collector of Customs on time to time basis. A
certificate from the relevant Regulatory Authority that the item is covered
under this notification shall be given due consideration by the Customs
Department towards finally resolving the dispute. Disputes regarding the local
manufacturing only shall be resolved through the Engineering Development
Board;

(v) in the event that an emergency condition occurs in connection with operations
by a petroleum sector company which seriously endangers life or property of
the operations of the project, the relevant Regulatory Authority shall declare
an emergency and the operating company shall be allowed to import any item
or items considered necessary by the said company to deal with the
emergency under intimation to the Regulatory Authority without fulfilling such
formalities as are likely to cause delay. Payment of duties and taxes, if any,
will be paid upfront based on the calculations by the respective E&P
Company of the declared value. Such payment can be made at the time of
clearance in cash or by opening a current account with customs or by pay
order or by a cheque issued by the respective E&P company.

(vi) items imported at concessionary rates which become surplus, scrap, junk,
obsolete or otherwise shall be disposed of in the following manner,
namely:-

(a) in the event an item other than vehicles, is sold to another company in the
petroleum sector no import duties shall be levied or charged. Otherwise, it
shall be sold through a public tender and duties shall be recovered at the rate
of ten per cent ad valorem of the sale proceeds;

(b) for vehicles there would be a minimum retention period of five years after
which the vehicles may be disposed of in the manner provided in (a) above
except that the full rate of import duties, net of any import duties already paid,
shall be charged subject to an adjustment of depreciation at the rate of two
per cent per month up to a maximum of twenty four months;

(c) vehicles can be surrendered at any time to the Government of Pakistan
without payment of any import duties under intimation to the Central Board of
Revenue; and

Model Petroleum Concession Agreement 2009
(vii)

(viii)

(ix)

(ii)

124

(d) items imported on payment of 5% customs duty ad valorem or above, which
have been rendered scrap, with change in their physical status, composition
or condition and PCT classification, will be dealt with as scrap and shall be
chargeable to customs-duties and sales tax accordingly, at standard rates;

all petroleum sector companies, corporations and organizations including their
contractors and sub-contractors and service companies shall be entitled to import
machinery, equipment, helicopters, aircrafts, drilling bits, drilling and seismic (on
shore or off shore) vessels, drilling rigs, specialized vehicles which fall under
PCT heading 87.05 including accessories and spares, ‘Texcluding those for
current use] that are part of such vehicles and vessels for the purpose of
construction, erection, exploration and production of petroleum projects on an
import-cum-export basis without payment of duties and taxes against a corporate
guarantee valid for a period of two years equal to the value of import duties and
taxes exempted, extendable by the Collector of Customs on time to time basis, if
the importer has a definite contract. Should the goods etc., not be exported on
the expiry of the project or transferred with the approval of the Collector of
Customs to another petroleum project, or the period of stay has been extended
by the Collector of Customs, then the company or their contractors or sub-
contractors or service companies, as the case may be, shall be liable to pay
duties and taxes chargeable at the time of import as per clauses (1), (2) and (3)
above.

each importer or E&P company shall develop a software within a period of one
year from the date of issuance of said Notification and shall establish an online
connection with the customs authorities for regulating the imports made under
this notification.

any item imported under this notification may be exported for replacement or
otherwise, repair, modification or renovation and may be re-imported by paying
concessionary duty and taxes only as per serial (1) on the actual cost of repair,
renovation or modification of the respective item(s).

CONDITIONS WITH REFERENCE TO CLAUSE (4) ABOVE

The manufacturer has suitable in-house facilities and registration with the Sales
Tax Department for manufacture of such goods or the importer-cum-
manufacturer is in possession of a firm contract for the manufacture of such
goods with any other manufacturer having suitable in-house facilities and
registered with Sales Tax Department for the manufacture of such goods;

the manufacturer-cum-importer shall furnish to the Collector of Customs and
Collector of Sales Tax the list of such goods that he is manufacturing or intends

Model Petroleum Concession Agreement 2009
(iii)
(iv)

(v)

(vi)

125

‘© manufacture alongwith the details of raw materials and components required
‘or the manufacture of each item and the total ‘lanticipated] annual requirement
of all such inputs;

lOmitted:]

he clearance of inputs shall be allowed through ‘IKarachi Custom House or Port
Muhammad Bin Qasim or a part] nearest to the manufacturing unit;

he manufacturer-cum-importer shall, at the time of import of raw materials and
components make a written declaration on the goods declaration to the effect
hat the raw materials and components have been imported for manufacturing of
goods to be supplied to the petroleum sector companies as specified in condition
i) under the caption “CONDITIONS WITH REFERENCE TO CLAUSES (1) AND
2);

he manufacturer cum importer shall maintain record of the inputs and the goods
manufactured out of them in such form as may be prescribed by the Central
Board of Revenue or required under any other law in force by the CBR;

‘I(vii). The manufacturer-cum-importer shall communicate to the concerned Collector of

(viii)

Customs in writing about the consumption of imported goods within one month of
consumption. In case of non-consumption within a period of one year,
extendable for another year by the concerned Collector, the importer shall pay
the customs-duty and other taxes involved. The importer may however re-export
the unconsumed portion during the validity period;]

in case the manufacturer-cum-importer does not provide information regarding
consumption or otherwise of the imported goods within a period of one hundred
eighty days of import or such extended period as allowed by the Collector or if
otherwise deemed necessary, the records of importer cum manufacturer shall be
audited by the Duty Suspension Audit Organization (DSAO) or by any other
person duly appointed by the Collector. If upon audit consumption of goods is
not found satisfactory the Collector of Customs shall initiate proceedings for the
recovery of leviable customs duty and other taxes besides penal action under the
relevant provisions of laws in force; and

'I(ix) The manufacturer-cum-importer of goods shall furnish a delivery note duly

supported with a corresponding purchase order from any petroleum sector
companies as prescribed in clauses (1) and (2) of this notification.]

Explanation.1. The expression "not manufactured locally" shall mean the goods, which
are not included in the list of locally manufactured goods, specified in the General
Order, issued by the Central Board of Revenue.

Model Petroleum Concession Agreement 2009
126

Explanation.2. Used and refurbished machinery, equipment, materials, specialized
vehicles or vessels, their components and parts importable under this notification will be
subject to the provisions of Import Trade and Procedures Order in effect.

Explanation.3. For the import of 4x4 single or double cabin pickup a committee will be
constituted for giving approval. It will comprise nominees of CBR and Pakistan
Petroleum Exploration and Production Companies Association.

[C.No.1/10/Mach./2004]
(Muhammad Ramzan)

Additional Secretary
As Amended

1. S.R.0.571(1)/2005 - dated 06.06.2005

Model Petroleum Concession Agreement 2009
127

ANNEX-V
LIST OF MACHINERY AND EQUIPMENT REQUIRED FOR JOINT OPERATIONS

The following items will be required for Joint Operations, and not for the
personal use of employees:

1. Drilling rigs, vessels and machinery, including prefabricated derricks,
draw-works, rotary tables, high pressure hoses, kelly stems, tongs,
swivels, hooks, elevators, slips, boilers, bales, traveling blocks, crown
blocks, wire lines, wellhead equipment, blow out preventers, control
heads, drilling bits, reamers, thread dope, rope (wire and hemp) and well
cementing equipment.

2. Machinery, including such items as steam, diesel, petrol and gas engines,
electric motors and generators including electric arc welding and gas
welding generators and welding torches, electrical power switch-gear,
pumps of all types and sizes for drilling and producing Petroleum,
machine tools as required in connection with exploration, drilling or
production of Petroleum, including lathes, grinders, planners, power saws,
presses, drills and hammers, power driven winches, air compressors,
pneumatic tools, special cables including steel, electric and hemp,
mechanical power transmitters.

3. Scientific and engineering instruments including surveyors transits, levels,
Alidades, Brunton and prismatic compasses, seismic instruments, gravity
meters, magnetometers, instruments and equipment required for well
logging and surveying (including photographic recording), mud-treating
and control, core analysis, and gas_ testing (in particular
gaschromatograph, microscopes, ultra violet lamps, rock-saw), special
photographic and such special instruments as will be required to establish
geophysical, geological, engineering and chemical laboratories, radio
telemetering, radio facilities and other electronic equipment and seismic
energy sources (dynamite, etc.) and consumables.

4. Tools including drilling tools, oil well fishing and speciality tools, drill stem
test, wire line test, well surveying and logging, well cementing tools and
equipment, also oil well cement, drilling mud and admixtures, drilling
equipment and all types of support equipment.

5. All forms of vessels, heavy hauling and oilfield service vehicles, four wheel
drive single and double cabin pick-ups, jeeps, station wagons, trucks and
general purpose vehicles built primarily for off-road/rough terrain
transportation of staff and equipment (excluding saloon cars and luxury

Model Petroleum Concession Agreement 2009
10.

11.

NOTE:

)

rth)

128

five door jeeps) and aircraft required to support the marine drilling units
and onshore support operations, specialized transportation and earth
moving equipment; trailers for field use, aircraft, boats, barges, swamp
buggies, including tires, tubes, valves and valve stems for the above
equipment. All equipment and working material necessary for
construction of exploration and exploitation facilities.

Steel pipe of all sizes, including drill pipe, drill collars, oil well casing,
ubing and line pipe and all necessary control valves and fittings.

Special prefabricated steel structures, including but not limited to, marine
production facilities fully outfitted all forms of sub-sea equipment for
exploration, drilling and production, tanks and pressure vessels and all
semi finished goods (steel plates etc. for their construction on location and
all related instruments, regulating and measuring equipment, controllers,
gauges, indicators, etc.)

Specialized fire fighting equipment for oil field use both, mounted and
portable, fire and smoke detectors and all forms of precautionary devices
to protect life and property.

Special Petroleum field designed electric communication and cooling
equipment, computing hardware/software. [For software subject to Article
13.7].

Safety equipment of all kinds including items such as boots, coveralls,
safety helmets, gloves, protection eyeglasses, H2S equipment, life rafts,
life boats, safety jackets, first aid kits, medical supplies, transport
equipment, emergency lighting, radioactive monitoring tools, fresh water
making equipment, gas detection systems, blow out preventers etc.

Replacement parts for the foregoing.

The foregoing enumeration of items is not exhaustive and each category shall be
deemed to include articles of similar nature required for the specific purpose of
operations on land, sea, and air for on-shore and off-shore petroleum
exploration, production and development projects.

The foregoing list shall not include articles which are produced and available in
Pakistan at the same delivery date, of the same quality, at comparable prices as
certified by the Director General of Petroleum Concessions and which are
banned for import under the Import/ Export/ Trade Policy by the Government

Model Petroleum Concession Agreement 2009
I)

IV)

129

from time to time notwithstanding the fact that such items may be among those
described above.

No customs concessions will be allowed on spare parts, office equipment,
stationery articles and other goods/items etc. which are locally manufactured and
so certified by the Director General, Petroleum Concessions.

It is clarified that the Operator, its contractors or sub-contractors can import on an
import cum export basis the used equipment and machinery (such as seismic
acquisition equipment, drilling rigs and equipment, production testing equipment
etc.) for the purposes of temporary Operations on the recommendations of the
Director General, Petroleum Concessions but the same will have to be either
exported after the operations have been completed or the transfer of the said
equipment to another company has been authorized by the appropriate
Regulatory Authority in accordance with the Petroleum Policy and the
notifications issued by the Central Board of Revenue.

Model Petroleum Concession Agreement 2009
130

ANNEX-VI
C.No.10(14)/93-ICM-CON. DATED 13 JUNE 1994
GOVERNMENT OF PAKISTAN
CENTRAL BOARD OF REVENUE

C.No.10(14)/93-ICM-CON. Islamabad, the 13th June, 1994.
From: Ghulam Ahmad

Secretary (ICM&Con)
To: The Collector of Customs

(Appraisement)/(Preventive)

Custom House

Karachi.

The Collector of Customs and

Central Excise

Peshawar/Rawalpindi/Faisalabad/Gujranwala/Multan/

Hyderabad/Quetta/Lahore.
SUBJECT: EXEMPTION OF CUSTOMS DUTY, SALES TAX AND _IQRA

SURCHARGE ON __ FOODSTUFF/LIQUOR__ AND__ HOUSE-HOLD
EFFECTS OF EXPATRIATE EMPLOYEES OF THE OIL DRILLING
COMPANIES AND THEIR CONTRACTORS/SUB-CONTRACTORS.

The Central Board of Revenue has been pleased to order that henceforth

foreign expatriate employees of the Oil Companies and the contractors/sub-
contractors of the oil companies coming to work on petroleum projects covered

under

Petroleum Concession Agreements will be entitled of following

concessions:

a)

Foreign employees and consultants of petroleum sector companies and
foreign employees of such companies contractors and sub-contractors will
be entitled to import free of import duties including customs duties, sales
tax, Iqra surcharge and any other surcharges and licence/authorization
fees used and bonafide personal and household effects, excluding
passenger vehicles provided that the effects were acquired or were in
such person's possession before his arrival in Pakistan or were imported
within 6 months of such arrival. Such personal and house-hold effects may
thereafter be freely exported free of export duties and fees. Such articles
shall not be sold or disposed off or transferred in Pakistan except with the
prior permission of Regulatory Authority and on payment of import duties

Model Petroleum Concession Agreement 2009
131

at the rate and value operating on the date the goods at the time of import
less depreciation @ 10% per annum.

b) Foreign employees and consultants of petroleum sector companies and
foreign employees of such companies contractors and sub-contractors
shall be allowed to import commissary goods free of import duties
including customs duty, sales tax, Iqra surcharge and any other
surcharges to the extent of US $ 1,200 each (excluding family members)
per annum or such greater amount notified from time to time subject to the
condition that the said goods shall not be sold or disposed off in Pakistan
and no foreign exchange from Pakistan shall be involved.

3. The previous instructions issued on the subject vide Board's letter
C.No.5(26)92/Cus.Ex. dated 29-12-1992 are hereby withdrawn.

( Ghulam Ahmad )
Secretary (ICMM&CON)

Copy to: Mr. Akhlaque Mahmud, Deputy Director (Imp)
Directorate General Petroleum Concessions, 1019-A, Pak Plaza,
Fazal-e-Haq Road, Blue Area, Islamabad.

(with reference to Board's letter No.5(26)/92-Cus. Ex., dated 29.12.1992)

Sd/-

( Ghulam Ahmad )
Secretary (ICM&CON)

Model Petroleum Concession Agreement 2009
132
ANNEX-VII
LIST OF COMMISSARY STORES

The following food stuff and commissary stores can be imported:

Food

i) Meat:

Beef, Pork, Ham, Bacon, Miscellaneous meat including tinned meat.
ii) Vegetables tinned and glassed including juices.

iii) Fruits tinned including juices.

iv) Liquor, Tobacco and cigarettes of all kinds.

‘v) Sea Food: Tinned tuna, salmon, sardines etc.

Note: Import of Liquor by the non-Muslim foreigners shall be subject to the regulations
and orders of the Government of Pakistan.

Model Petroleum Concession Agreement 2009
133

ANNEX-VIII
BANK GUARANTEE

The President

Islamic Republic of Pakistan,

Through Director General Petroleum Concessions
Ministry of Petroleum and Natural Resources
Islamabad

Gentlemen:

Regarding: Our Irrevocable Bank Guarantee No

In compliance with the request of XYZ/ABC ("the Company"), we, (Name o
Bank), issue this unconditional irrevocable Bank Guarantee in your favour for a

sum not exceeding United States Dollars (US$ ), which represents 25 % o1
the Minimum Financial obligations for the initial exploration period for Block No
under the Concession Agreement, dated 200 ("Agreement") among the

Company (XYZ/ABC), GHPL if applicable) and THE PRESIDENT of the Islamic
Republic of Pakistan ("THE PRESIDENT"), relating to Petroleum exploration,
development and production in Pakistan to guarantee the Company's faithfu
performance of its financial obligations as provided for in the Agreement, the said
sum of __ United States Dollars (US$ __) to be reduced annually by an amoun
proportionate to 25% of the discharge of Minimum Work Commitment for tha
year as provided for in the said Agreement, as evidenced by a signed certificate
from THE PRESIDENT or his designee (Director General Petroleum
Concessions).

The terms and conditions of this Bank Guarantee are as follows:

1) The said amount, or any part thereof, shall be paid to Director General
Petroleum Concessions without recourse to any person on receipt of your first
written demand that the amount claimed is duly payable under the
Agreement.

2) We hereby waive any or all rights and demands (including but not limited to
diligence, presentment, demand for payment & protest,) as guarantor, of first
requiring the President to proceed against or enforce his contractual or legal
right against the Company obligations hereunder are continuing, absolute and
unconditional, and will not be in any way affected by giving of time or any
forbearance by THE PRESIDENT the waiver or consent by THE PRESIDENT
with respect to any provisions of the Agreement and irrespective of the
validity, regularity, enforceability or value of the Agreement, or by any other
circumstances which might otherwise constitute a legal or equitable discharge
or defence of a surety or guarantor, all of which are hereby expressly waived.

Model Petroleum Concession Agreement 2009
3)

134

Our obligations hereunder shall be paid in United States Dollars to the bank
account designated by THE PRESIDENT or his designee (Director General
Petroleum Concessions), free and clear of and without reduction by reason of
any and all present and future taxes, levies, imposts, deductions,
assessments, charges or withholdings whatsoever. We shall bear and pay
any and all fees and expenses in relation to or in connection with this Bank
Guarantee.

In order to give effect to this Bank Guarantee, we hereby declare that THE
PRESIDENT or his designee (Director General Petroleum Concessions) shall
be at liberty to act as though we were the principal debtor, and we hereby
waive all and any of the rights as surety which may at any time be
inconsistent with any of the above provisions.

Any claim or demand under this Bank Guarantee shall be presented to us on
or before the expiration of the date of the validity of this Bank Guarantee.

This Bank Guarantee shall be effective immediately and expire on____ (NB:
ninety (90) Days after the end of the term and thereafter automatically,
without any formality, become null and void for all its effects and this Bank
Guarantee shall be returned to us immediately.

Notwithstanding anything contained hereinabove our maximum liability
hereunder shall not exceed the sum of US$ ___.

Yours very truly,

(Name of Bank)

Model Petroleum Concession Agreement 2009
135

ANNEX IX
PARENT COMPANY GUARANTEE GIVEN PURSUANT TO
ARTICLE XXV OF THE PETROLEUM CONCESSION AGREEMENT

Whereas XYZ/ ABC a Company having its registered office at is the owner of
the majority of the shares in a party to the Agreement (as hereinafter defined)

and is its parent company.

Whereas (hereinafter referred to as the "Company") has entered into a
Concession Agreement (herein referred to as the "Agreement" with THE PRESIDENT of
the Islamic Republic of Pakistan and GHPL (if applicable) relating to the Area as defined

therein and assumed various obligations in favour of THE PRESIDENT.

hereby acknowledges that it is dutifully aware of and understands the legal
and contractual obligations undertaken by the Company under the Rules, Licence and the
Agreement and hereby guarantees that, in the case of a default by the Company of any o'

its obligations under the Rules, Licence and the Agreement, it will, provide the Company

with all necessary financial and other means to enable it to fully perform its aforesaid
obligations, and rectify the default provided that not less than fourteen (14) Days notices of

the alleged default and amount payable thereon have been communicated in writing.

This Guarantee will apply as of the Effective Date (as defined in the Agreement) and as

long as the Company is a party to the Agreement.

The laws of Pakistan shall govern this guarantee.

IN WITNESS whereof this Deed has been executed on the Day of __ 20__

The Common Seal of

Model Petroleum Concession Agreement 2009
136

ANNEX X
WORK UNITS

ARTICLE 1
GENERAL PROVISIONS
1.1 Purpose

The purpose of this Annex regarding Work Units is to set out the principles and
procedures whereby the work program under Article 3.3 of the Agreement shall be
carried out on the basis of Work Units, as per Rules as hereinafter defined.

1.2 Definitions

The definitions of Article 1 of the Agreement shall apply to this Annex and have the
same meaning except that references herein to Article refer to Articles hereof unless
otherwise indicated. In addition, the following terms will have the meaning given below:

(a) "Well Depth" means, the well depth measured along the well bore from the
rotary table to the total depth for onshore wells. In case the well is a
deepening of an existing well, the well depth is measured from the
deepest point in the existing well to the new total depth. In case a well is
side-tracked, the depth shall not include any depth drilled below the kick
off point of the side track, but shall include the redrilled part of the wel
from the kick off point to the total depth. In case a well is horizontally
drilled or deviated, the length of the horizontal/deviated segment well shal
be added to the vertical well depth.

(b) "Work Unit" means a unit of work for the purpose of measuring the
quantum of Minimum Work under Article 3.3 of the Agreement, as set ou
in more detail in Articles II and III of this Annex.

1.3. Precedence of Documents

In the event of any inconsistency or conflict between the provisions of this Annex III and
the provisions of the Agreement, the provisions of the Agreement shall prevail.

1.4 Qualifying Work

The only work that qualifies for Work Units are new 2-D and 3-D seismic surveys and
Exploration Wells carried out during the Exploration Period in the Area. Work shall
include any seismic surveys for the purpose of locating Exploration Well and Exploration

Model Petroleum Concession Agreement 2009
137
Wells drilled in Development Areas during the Exploration Period. Any work carried out
as an Appraisal Program or as part of the development of a Commercial Discovery shall
not qualify for Work Units.

ARTICLE Il
VALUE OF WORK UNITS

2.1. Value of Work Units
The value of one Work Units is Ten Thousand ($10,000) Dollars.

ARTICLE Ill
EQUIVALENCY OF WORK UNITS

3.1 Equivalency of Work Units

The following equivalency applies in order to equate work that has been carried out
with Work Units:

(a) 2-D seismic surveys

One line-kilometer of 2-D seismic surveys which has been acquired,
processed, interpreted and mapped 0.3 Work Unit.

(b) 3-D seismic surveys

One square kilometer of 3-D seismic surveys which has been acquired,
processed, interpreted and mapped 1.0 Work Unit.

(c) One Exploration Well with a surface location in Zone | or Zone II:
Well Depth (in meters) Work Units
1000 100
2000 200
3000 400
4000 600
5000 1,000
6000 2,000
7000 3,000

(d) One Exploration Well with a surface location in Zone III:

Well Depth (in meters) Work Units
1000 50

Model Petroleum Concession Agreement 2009

138

2000 80
3000 100
4000 200
5000 330
6000 600
7000 900

3.2 Interpolation

For Well Depths intermediate to the ones indicated in the tables of Article 3.1 (c), 3.1 (d)
and 3.1(e), the Work Units shall be determined on the basis of linear interpolation.

ARTICLE IV
MINIMUM WORK UNITS DURING THE EXPLORATION PERIOD

4.1 Minimum Work Units
The minimum Work Units required by the Minimum Work programme will be set out in
Article 3.3 of the Agreement with respect to Phase One, Phase Two and Phase Three
of the Initial Term and the First and Second Renewal thereof in accordance with the
Rules.
4.2. Work which does not Qualify

The following work does not qualify for Work Units:
a) work carried out prior to the Effective Date,
b) — work carried out after the termination of the Exploration Period,

c) work carried out outside the Area,

d) — work which is not carried out in accordance with work program stipulated
in Article 3 of the Agreement.

e) — work which does not qualify as Joint Operations under the Agreement.

f) any Exploration Wells which are terminated less than 100 metres below
the seabed, and

g) — the portion of any Well Depth for which no well logs were obtained as a
result of blow-outs, other accidents or drilling problems.

4.3. Completion of Work

Model Petroleum Concession Agreement 2009
139

The work in order to earn Work Units shall be considered completed where:

(a) DGPC has received satisfactory proof from the Working Interest Owner
that the work has been executed in accordance with the Agreement and
the Rules, and

(b) DGPC has received the minimum required information pursuant to the
Agreement and the Rules.

4.4 Value of Work

The reduction of the irrevocable unconditional bank guarantee pursuant to Article 3.8 of
the Agreement or the determination of the non performance compensation/liquidated
damages pursuant to Article 3.4 of the Agreement, shall be based on the value of the
Work Units that have been completed or not competed by the Working Interest Owner,
irrespective of whether the actual cost of the work has been more or less than the value
of the Work Units.

4.5 Free Selection of Work

The Working Interest Owner is free to define the work that qualifies for Work Units,
subject to approval of the work program by the Management Committee.

4.6 Crediting of Work Units
Any Work Units, executed in excess of the amounts required under the Agreement for
each Phase of the Initial Term or the First Renewal can be carried forward to the next
period in accordance with the provisions of the Agreement. The value of Work Units
which are being transferred to subsequent years shall be adjusted in accordance with
Article 2.1 of this Annex-lll.

4.7 Non-transferability of Work Units

Work Units cannot be transferred from one Area to another.

4.8 Allocation of Work Units

Where seismic surveys are being carried out jointly by several Working Interest Owners
in different Areas and/or on open acreage, the Working Interest Owner shall only
convert to Work Units the work which is carried out inside the Area and shall allocate
such work based on the line-kilometres or square kilometres carried out in the Contract
Area. Where a Working Interest Owner contributes to or shares in the costs of an
Exploration Well drilled outside the Area, the Working Interest Owner shall not claim
such well or any portion of such well for the earning of Work Units.

Model Petroleum Concession Agreement 2009
140

Annexure XI

WELL HEAD GAS PRICE ILLUSTRATION AS PER PRICING PROVISIONS OF

POLICY 2009
$/BBL
A. Weighted average imported Crude Oil C & F Price (Assumed RCP) 35.0000
Floor Price (C &F) 10.0000
Ceiling Price (C & F) 100.0000
B. Apply sliding scale discounts to C&F crude oil price after floor & upto ceiling
US$/BBL Applicable % of C&F Price US$/BBL
Upto 20 100% =20.0000 (A)
Above 20 to 30 Plus 50% of incremental increase = 5.0000 (B)
Above 30 to 40 Plus 30% of incremental increase = 1.5000 (C )
Above 40 to 70 Plus 20% of incremental increase = 0.0000 (D)
Above 70 to 100 Plus 10% of incremental increase = 0.0000 (E)
Applicable C & F Price (A+B+C+D+E) 26.50000
Cc. Marker Price = Applicable C&F price x respective Zonal discount
Zone O (Offshore deep & 82.5% of Applicable C&F Price 21.8625
ultra deep)
Zone-|& Zone O (Offshore 77.5% of Applicable C&F Price 20.5375
shallow)
Zone-Il 72.5% of Applicable C&F Price 19.2125
Zone-lll 67.5% of Applicable C&F Price 17.8875
D. Conversion factor * assumed (MM Btu/bbl) 5.7

E. Zone wise producer prices for Pipeline quality specification gas in US$/MMBtu

Zone O (Offshore deep & ultra 3.8355
deep)

Zone-I& Zone O (Offshore 3.6031
shallow)

Zone-ll 3.3706
Zone-lll 3.1382

Note:* Weighted average heating value in MMBtu/bbl per type of imported Crude
Oil, as applicable during the period.

Model Petroleum Concession Agreement 2009
141

WELL _ HEAD GAS PRICE ILLUSTRATION AS PER PRICING PROVISIONS OF

POLICY 2009
$/BBL
A. Weighted average imported Crude Oil C & F Price (Assumed RCP) 140.0000
Floor Price (C &F) 10.0000
Ceiling Price (C & F) 100.0000
B. Apply sliding scale discounts to C&F crude oil price after floor & upto ceiling
US$/BBL Applicable % of C&F Price US$/BBL
Upto 20 100% =20.0000 (A)
Above 20 to 30 Plus 50% of incremental increase = 5.0000 (B)
Above 30 to 40 Plus 30% of incremental increase = 3.0000 (C )
Above 40 to 70 Plus 20% of incremental increase = 6.0000 (D)
Above 70 to 100 Plus 10% of incremental increase = 3.0000 (E)
Applicable C & F Price (A+B+C+D+E) 37.0000
D. Marker Price = Applicable C&F price x respective Zonal discount
Zone O (Offshore deep & 82.5% of Applicable C&F Price 30.5250
ultra deep)
Zone-|& Zone O (Offshore | 77.5% of Applicable C&F Price 28.6750
shallow)
Zone-Il 72.5% of Applicable C&F Price 26.8250
Zone-lll 67.5% of Applicable C&F Price 24.9750
D. Conversion factor * assumed (MM Btu/bbl) 5.7

E. Zone wise producer prices for Pipeline quality specification gas in US$/MMBtu

Zone O (Offshore deep & ultra 5.3553
deep)

Zone-I& Zone O (Offshore 5.0307
shallow)

Zone-ll 4.7061
Zone-lll 4.3816

Note:* Weighted average heating value in MMBtu/bbl per type of imported Crude
Oil, as applicable during the period.

Model Petroleum Concession Agreement 2009

142

Model Petroleum Concession Agreement 2009
